Exhibit 10.2

 

 

MARINA DISTRICT FINANCE COMPANY, INC.

9  1/2% SENIOR SECURED NOTES DUE 2015

9  7/8% SENIOR SECURED NOTES DUE 2018

 

 

INDENTURE

Dated as of August 6, 2010

 

 

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

 

 

 

 



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE*

 

Trust Indenture

Act Section

   Indenture Section

310(a)(1)

   7.10

 (a)(2)

   7.10

 (a)(3)

   N.A.

 (a)(4)

   N.A.

 (a)(5)

   7.10

 (b)

   7.10

 (c)

   N.A.

311(a)

   7.11

 (b)

   7.11

 (c)

   N.A.

312(a)

   2.05

 (b)

   13.03

 (c)

   13.03

313(a)

   7.06

 (b)(1)

   N.A.

 (b)(2)

   7.06;7.07

 (c)

   7.06;13.02

 (d)

   7.06

314(a)

   4.03;6:13;13.02;


13.05

 (b)

   11.04

 (c)(1)

   13.04

 (c)(2)

   13.04

 (c)(3)

   N.A.

 (d)

   11.04

 (e)

   13.05

 (f)

   N.A.

315(a)

   7.01

 (b)

   7.05;13.02

 (c)

   7.01

 (d)

   7.01

 (e)

   6.11

316(a) (last sentence)

   2.09

 (a)(1)(A)

   6.05

 (a)(1)(B)

   6.04

 (a)(2)

   N.A.

 (b)

   6.07

 (c)

   9.04

317(a)(1)

   6.08

 (a)(2)

   6.09

 (b)

   2.04

318(a)

   13.01

 (b)

   N.A.

 (c)

   13.01

N.A. means not applicable.

* This Cross Reference Table is not part of the Indenture.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1.

DEFINITIONS AND

INCORPORATION BY REFERENCE

  

Section 1.01.

  Definitions    1

Section 1.02.

  Other Definitions    22

Section 1.03.

  Incorporation by Reference of Trust Indenture Act    23

Section 1.04.

  Rules of Construction    23  

ARTICLE 2.

THE NOTES

  

Section 2.01.

  Form and Dating    23

Section 2.02.

  Execution and Authentication    24

Section 2.03.

  Registrar and Paying Agent    25

Section 2.04.

  Paying Agent to Hold Money in Trust    25

Section 2.05.

  Holder Lists    26

Section 2.06.

  Transfer and Exchange    26

Section 2.07.

  Replacement Notes    35

Section 2.08.

  Outstanding Notes    36

Section 2.09.

  Treasury Notes    36

Section 2.10.

  Temporary Notes    36

Section 2.11.

  Cancellation    36

Section 2.12.

  Defaulted Interest    37

Section 2.13.

  CUSIP, ISIN and Other Numbers    37

Section 2.14.

  Issuance of Additional Notes    37  

ARTICLE 3.

REDEMPTION AND PREPAYMENT

  

Section 3.01.

  Notices to Trustee    38

Section 3.02.

  Selection of Notes to Be Redeemed    38

Section 3.03.

  Notice of Redemption    38

Section 3.04.

  Effect of Notice of Redemption    39

Section 3.05.

  Deposit of Redemption Price    39

Section 3.06.

  Notes Redeemed in Part    40

Section 3.07.

  Optional Redemption    40

Section 3.08.

  Mandatory Redemption    41

Section 3.09.

  Mandatory Disposition or Redemption Pursuant to Gaming Laws    41  

ARTICLE 4.

COVENANTS

  

Section 4.01.

  Payment of Notes    41

Section 4.02.

  Maintenance of Office or Agency    42

Section 4.03.

  Reports    42

 

i



--------------------------------------------------------------------------------

Section 4.04.

  Compliance Certificate    43

Section 4.05.

  Stay and Extension Laws    44

Section 4.06.

  Restricted Payments    44

Section 4.07.

  Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries   
46

Section 4.08.

  Limitation on Indebtedness    47

Section 4.09.

  Asset Sales; Event of Loss    49

Section 4.10.

  Transactions with Affiliates    51

Section 4.11.

  Liens    51

Section 4.12.

  Corporate Existence    52

Section 4.13.

  Offer to Repurchase Upon Change of Control    52

Section 4.14.

  Limitation on Status of Investment Company    53

Section 4.15.

  Payment for Consent    54

Section 4.16.

  Limitation on Layered Indebtedness    54

Section 4.17.

  Business Activities    54

Section 4.18.

  Additional Note Guarantees    54

Section 4.19.

  Designation of Restricted and Unrestricted Subsidiaries    54

Section 4.20.

  Further Assurances; After-Acquired Collateral    55

Section 4.21.

  Certain Suspended Covenants    56  

ARTICLE 5.

SUCCESSORS

  

Section 5.01.

  Merger, Consolidation and Sale of Assets    56

Section 5.02.

  Successor Corporation Substituted    57  

ARTICLE 6.

DEFAULTS AND REMEDIES

  

Section 6.01.

  Events of Default    58

Section 6.02.

  Acceleration    59

Section 6.03.

  Other Remedies    60

Section 6.04.

  Waiver of Past Defaults    60

Section 6.05.

  Control by Majority    60

Section 6.06.

  Limitation on Suits    60

Section 6.07.

  Rights of Holders of Notes to Receive Payment    61

Section 6.08.

  Collection Suit by Trustee    61

Section 6.09.

  Trustee May File Proofs of Claim    61

Section 6.10.

  Priorities    62

Section 6.11.

  Undertaking for Costs    62

Section 6.12.

  Redemption Provision Defaults    62

Section 6.13.

  Reporting Defaults    63  

ARTICLE 7.

TRUSTEE

  

Section 7.01.

  Duties of Trustee    63

Section 7.02.

  Rights of Trustee    64

Section 7.03.

  Individual Rights of Trustee    65

Section 7.04.

  Trustee’s Disclaimer    65

 

ii



--------------------------------------------------------------------------------

Section 7.05.

  Notice of Defaults    65

Section 7.06.

  Reports by Trustee to Holders of the Notes    65

Section 7.07.

  Compensation and Indemnity    65

Section 7.08.

  Replacement of Trustee    66

Section 7.09.

  Successor Trustee by Merger, etc    67

Section 7.10.

  Eligibility; Disqualification    67

Section 7.11.

  Preferential Collection of Claims Against Company    68  

ARTICLE 8.

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

  

Section 8.01.

  Option to Effect Legal Defeasance or Covenant Defeasance    68

Section 8.02.

  Legal Defeasance and Discharge    68

Section 8.03.

  Covenant Defeasance    68

Section 8.04.

  Conditions to Legal or Covenant Defeasance    69

Section 8.05.

  Deposited Money and U.S. Government Obligations to be Held in Trust; Other
Miscellaneous Provisions    70

Section 8.06.

  Repayment to Company    70

Section 8.07.

  Reinstatement    70  

ARTICLE 9.

AMENDMENT, SUPPLEMENT AND WAIVER

  

Section 9.01.

  Without Consent of Holders of Notes    71

Section 9.02.

  With Consent of Holders of Notes    72

Section 9.03.

  Compliance with Trust Indenture Act    73

Section 9.04.

  Revocation and Effect of Consents    73

Section 9.05.

  Notation on or Exchange of Notes    74

Section 9.06.

  Trustee to Sign Amendments, etc    74  

ARTICLE 10.

NOTE GUARANTEES

  

Section 10.01.

  Note Guarantees    74

Section 10.02.

  Limitation on Liability; Termination, Release and Discharge    76

Section 10.03.

  Right of Contribution    77

Section 10.04.

  No Subrogation    77  

ARTICLE 11.

COLLATERAL AND SECURITY

  

Section 11.01.

  The Collateral    77

Section 11.02.

  Release of Liens on the Collateral    78

Section 11.03.

  Authorization of Actions to Be Taken by the Trustee or the Collateral Agent
Under the Security Documents and the Intercreditor Agreement    79

Section 11.04.

  Compliance With TIA    80

Section 11.05.

  Collateral Agent is Third Party Beneficiary    80

 

iii



--------------------------------------------------------------------------------

 

ARTICLE 12.

SATISFACTION AND DISCHARGE

  

Section 12.01.

  Satisfaction and Discharge    80

Section 12.02.

  Application of Trust Money    81  

ARTICLE 13.

MISCELLANEOUS

  

Section 13.01.

  Trust Indenture Act Controls    81

Section 13.02.

  Notices    82

Section 13.03.

  Communication by Holders of Notes with Other Holders of Notes    83

Section 13.04.

  Certificate and Opinion as to Conditions Precedent    83

Section 13.05.

  Statements Required in Certificate or Opinion    83

Section 13.06.

  Rules by Trustee and Agents    83

Section 13.07.

  No Personal Liability of Directors, Officers, Employees and Stockholders    84

Section 13.08.

  Governing Law    84

Section 13.09.

  No Adverse Interpretation of Other Agreements    84

Section 13.10.

  Successors    84

Section 13.11.

  Severability    84

Section 13.12.

  Counterpart Originals    84

Section 13.13.

  Table of Contents, Headings, etc    84

 

     EXHIBITS Exhibit A-1    FORM OF 2015 NOTE Exhibit A-2    FORM OF 2018 NOTE
Exhibit B    VARIABLE NOTE PROVISIONS (SCHEDULE OF PRINCIPAL AMOUNT AND LEGENDS)
Exhibit C-1    FORM OF CERTIFICATION TO BE GIVEN BY HOLDER OF BENEFICIAL
INTEREST IN A REGULATION S TEMPORARY GLOBAL NOTE Exhibit C-2    FORM OF
CERTIFICATION TO BE GIVEN BY TRANSFEREE OF BENEFICIAL INTEREST IN A REGULATION S
TEMPORARY GLOBAL NOTE Exhibit D    FORM OF CERTIFICATION TO BE GIVEN BY THE
DEPOSITARY IN CONNECTION WITH THE EXCHANGE OF A PORTION OF A REGULATION S
TEMPORARY GLOBAL NOTE Exhibit E    FORM OF TRANSFER CERTIFICATE FOR TRANSFER
FROM RESTRICTED GLOBAL NOTE TO REGULATION S GLOBAL NOTE Exhibit F    FORM OF
TRANSFER CERTIFICATE FOR TRANSFER FROM REGULATION S GLOBAL NOTE TO RESTRICTED
GLOBAL NOTE Exhibit G    FORM OF CERTIFICATE OF TRANSFER Exhibit H    FORM OF
CERTIFICATE OF EXCHANGE Exhibit I    FORM OF SUPPLEMENTAL INDENTURE

 

iv



--------------------------------------------------------------------------------

INDENTURE dated as of August 6, 2010 by and among Marina District Finance
Company, Inc., a New Jersey corporation (including any and all successors
thereto, “MDFC” or the “Company”), Marina District Development Company, LLC, a
New Jersey limited liability company (including any and all successors thereto,
“MDDC”), and U.S. Bank National Association, as trustee (the “Trustee”).

MDFC, MDDC and the Trustee agree as follows for the benefit of each other and
for the equal and ratable benefit of the Holders of the 9 1/2% Senior Secured
Notes due 2015 (the “2015 Notes”) and the 9 7/8% Senior Secured Notes due 2018
(the “2018 Notes” and, together with the 2015 Notes, the “Notes”):

ARTICLE 1.

DEFINITIONS AND INCORPORATION

BY REFERENCE

Section 1.01. Definitions.

“144A Global Note” means a global note substantially in the form of Exhibit A-1
and Exhibit A-2 hereto bearing a Global Note Legend and deposited with or on
behalf of, and registered in the name of, the Depositary or its nominee that
will be issued in a denomination equal to the outstanding principal amount of
the 2015 Notes or the 2018 Notes, as applicable, sold in reliance on Rule 144A.

“Additional Assets” means: (i) any Property (other than cash, cash equivalents
or securities) to be owned by MDDC or any of its Restricted Subsidiaries and
used in a Related Business, (ii) the costs of improving, restoring, replacing or
developing any Property owned by MDDC or any of its Restricted Subsidiaries
which is used in a Related Business or (iii) Investments in any other Person
engaged primarily in a Related Business (including the acquisition from third
parties of Capital Stock of such Person) as a result of which such other Person
becomes a Restricted Subsidiary.

“Additional Interest” means all amounts, if any, payable (i) pursuant to the
provisions relating to additional interest described in Section 6.13 as the sole
remedy for an Event of Default relating to the failure to comply with the
reporting obligations described in Section 4.03 and for any failure to comply
with the requirements of TIA § 314(a) and/or (ii) pursuant to the provisions of
Section 5 of the Registration Rights Agreement.

“Additional Notes” means any Notes (other than the Initial Notes) issued under
this Indenture in accordance with Sections 2.02 and 2.14 and subject to
compliance with Article 4.

“Affiliate” means, with respect to any Person, a Person (i) which directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with, such Person, (ii) which directly or indirectly
through one or more intermediaries beneficially owns or holds 10% or more of any
class of the Voting Stock of such Person (or a 10% or greater equity interest in
a Person which is not a corporation) or (iii) of which 10% or more of any class
of the Voting Stock (or, in the case of a Person which is not a corporation, 10%
or more of the equity interest) is beneficially owned or held directly or
indirectly through one or more intermediaries by such Person. For the purposes
of this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Agent” means any Registrar, Paying Agent or co-registrar.

 

1



--------------------------------------------------------------------------------

“Applicable Premium” means, with respect to any Note on any redemption date
under Section 3.07(c), the greater of: (i) 1.0% of the principal amount of such
Note; or (ii) the positive amount, if any, equal to (a) the present value at
such redemption date of (1) the redemption price, as applicable, of (x) the 2015
Notes at October 15, 2013 or (y) the 2018 Notes at August 15, 2014, (such
redemption prices being set forth in the applicable table in Section 3.07(a))
plus (2) all required interest payments due, as applicable, on (x) the 2015
Notes through October 15, 2013 or (y) the 2018 Notes through August 15, 2014
(excluding accrued but unpaid interest to the redemption date), computed using a
discount rate equal to the Treasury Rate as of such redemption date plus 50
basis points; minus (b) the principal amount of such Note, if greater.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and Clearstream that apply to such transfer or exchange.

“Asset Sale” means the sale, conveyance, transfer, lease or other disposition,
whether in a single transaction or a series of related transactions (including,
without limitation, dispositions pursuant to Sale/Leaseback Transactions or
pursuant to the merger of MDDC or any of its Restricted Subsidiaries with or
into any person other than MDDC or one of its Restricted Subsidiaries), by MDDC
or one of its Restricted Subsidiaries to any Person other than MDDC or one of
its Restricted Subsidiaries of: (i) any of the Capital Stock or other ownership
interests of any Restricted Subsidiary of MDDC or (ii) any other Property of
MDDC or any Property of its Restricted Subsidiaries, in each case not in the
ordinary course of business of MDDC or such Restricted Subsidiary.

Notwithstanding the foregoing, the following items will not be deemed to be
Asset Sales: (a) any single transaction or series of related transactions that
involves assets having a Fair Market Value of less than $20.0 million; (b) any
issuance or other such disposition of Capital Stock or other ownership interests
of any Restricted Subsidiary to MDDC or another Restricted Subsidiary; (c) any
such disposition of Property between or among MDDC or any of its Restricted
Subsidiaries; (d) the sale or other disposition of cash or Temporary Cash
Investments; (e) any exchange of like Property pursuant to Section 1031 of the
Internal Revenue Code of 1986, as amended, for use in a Related Business; (f) a
Restricted Payment or Permitted Investment that is permitted by Section 4.06;
(g) the disposition of all or substantially all of the assets of MDDC or MDFC in
a manner permitted pursuant to the provisions of Section 5.01 or any disposition
that constitutes a Change of Control; (h) any grant of a non-exclusive license
of trademarks, know-how, patents and any other intellectual property or
intellectual property rights; (i) dispositions that occur in the ordinary course
of MDDC’s or a Restricted Subsidiary’s business in connection with Permitted
Liens; (j) any sale of inventory or other assets or any disposition of any
obsolete, damaged or worn out property or equipment; (k) the disposition of
receivables in connection with the compromise, settlement or collection thereof;
and (l) any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind that
occur in the ordinary course of MDDC’s or any Restricted Subsidiary’s business.

“Attributable Indebtedness” means Indebtedness deemed to be Incurred in respect
of a Sale/Leaseback Transaction and shall be, at the date of determination, the
present value (discounted at the actual rate of interest implicit in such
transaction, compounded annually), of the total obligations of the lessee for
rental payments during the remaining term of the lease included in such
Sale/Leaseback Transaction (including any period for which such lease has been
extended).

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

 

2



--------------------------------------------------------------------------------

“Board of Directors” means, as to any Person, the board of directors or
managers, or with respect to any joint venture, the managing venturer or such
other Persons required to approve the applicable action under the joint venture
agreement, as applicable, of such Person, or any committee thereof duly
authorized to act on behalf of such Board.

“Board Resolution” means, as to any Person, a copy of a resolution certified by
the Secretary or an Assistant Secretary of such Person to have been duly adopted
by the Board of Directors, to be in full force and effect on the date of such
certification and delivered to the Trustee.

“Borgata” means Borgata Hotel Casino & Spa, including The Water Club hotel,
located in Atlantic City, New Jersey, owned or leased by MDDC.

“Boyd” means Boyd Gaming Corporation, a Nevada corporation.

“Broker-Dealer” means any broker or dealer registered under the Exchange Act.

“Business Day” means any day other than a Legal Holiday.

“Capital Lease Obligations” means Indebtedness represented by obligations under
a lease that is required to be capitalized for financial reporting purposes in
accordance with GAAP and the amount of such Indebtedness shall be the
capitalized amount of such obligations determined in accordance with GAAP. For
purposes of Section 4.11, Capital Lease Obligations shall be deemed secured by a
Lien on the Property being leased.

“Capital Stock” means, with respect to any Person, any and all shares or other
equivalents (however designated) of corporate stock, partnership interests,
limited liability company interests or any other participation, right, warrants,
options or other interest in the nature of an equity interest in such Person,
but excluding any debt security convertible or exchangeable into such equity
interest.

“Change of Control” means the occurrence of any of the following: (i) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of a greater percentage of the Capital Stock of MDHC than the
percentage of such Capital Stock held by Boyd directly or through one or more
Subsidiaries; (ii) the failure of Boyd to own, directly or through one or more
Subsidiaries, free and clear of all Liens, at least 30% of the Capital Stock of
MDHC; (iii) Boyd, acting directly or through one or more Subsidiaries, shall
cease to be the manager of Borgata; (iv) the failure of MDHC to directly own,
free and clear of all Liens, all of the Capital Stock of MDDC or otherwise have
the ability to elect the Board of Directors of MDDC; or (v) the failure of MDDC
to directly own, free and clear of all Liens all of the Capital Stock of MDFC or
otherwise have the ability to elect all of the members of the Board of Directors
of MDFC.

“Change of Control Time” means the earlier of the public announcement of (i) a
Change of Control or (ii) (if applicable) MDDC or MDFC’s intention to effect a
Change of Control.

“Change of Control Triggering Event” means both a Change of Control and a Rating
Decline with respect to the Notes; provided, however, that a Change of Control
Triggering Event shall not be deemed to have occurred if (i) at the Change of
Control Time the Notes have Investment Grade Status and (ii) MDFC effects
defeasance of the Notes pursuant to the provisions of this Indenture prior to a
Rating Decline.

 

3



--------------------------------------------------------------------------------

“Clearstream” means Clearstream Banking, S.A.

“Collateral” means the Real Property comprising Borgata and substantially all
existing and future personal Property, Material Real Property and Material
Leasehold Interests of MDFC and the Guarantors, other than Excluded Property.

“Collateral Agent” means the Collateral Agent for the benefit of the Holders of
the Notes, holders of Priority Payment Secured Obligations and holders of Pari
Passu Secured Obligations under the Intercreditor Agreement and the Security
Documents, or any successor entity thereto.

“Company” means Marina District Finance Company, Inc., a New Jersey corporation,
and any and all successors thereto.

“Consolidated EBITDA” means, with respect to any Person, for any period, without
duplication, the sum of: (i) Consolidated Net Income of such Person and its
Restricted Subsidiaries for such period; and (ii) to the extent Consolidated Net
Income of such Person and its Restricted Subsidiaries for such period has been
reduced thereby: (a) Consolidated Fixed Charges, (b) provisions for taxes based
on income, (c) Permitted Tax Distributions, (d) consolidated depreciation
expense, (e) consolidated amortization expense, (f) all preopening expenses paid
or accrued and (g) other noncash items reducing Consolidated Net Income; minus
other noncash items increasing Consolidated Net Income of such Person and its
Restricted Subsidiaries for such period, all as determined on a consolidated
basis in conformity with GAAP.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person,
the ratio of Consolidated EBITDA of such Person and its Restricted Subsidiaries
during the Reference Period to the aggregate amount of Consolidated Fixed
Charges of such Person and its Restricted Subsidiaries during the Reference
Period.

“Consolidated Fixed Charges” means, with respect to any Person for any period,
the total interest expense of such Person and its Restricted Subsidiaries
including: (i) the interest component of Capital Lease Obligations, which shall
be deemed to accrue at an interest rate reasonably determined by MDFC to be the
rate of interest implicit in such Capital Lease Obligations, (ii) amortization
of Indebtedness discount and commissions, discounts and other similar fees and
charges owed with respect to Indebtedness, (iii) noncash interest payments,
(iv) commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing, (v) net costs pursuant to
Interest Rate Agreements, (vi) dividends on all Preferred Stock of Restricted
Subsidiaries held by Persons other than MDDC or a Restricted Subsidiary, and
(vii) interest attributable to the Indebtedness of any other Person for which
MDDC or any Restricted Subsidiary is responsible or liable as obligor, guarantor
or otherwise, and any dividend or distribution, whether in cash, Property or
securities, on Disqualified Stock of MDFC; minus interest income for such
period. For the avoidance of doubt and consistent with GAAP, Consolidated Fixed
Charges shall not include any capitalized interest.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and any of its Subsidiaries determined in
accordance with GAAP minus an amount equal to the amount of Permitted Tax
Distributions made to any equity holder of such Person in respect of such period
(as though such amounts had been paid as income taxes directly by such Person
for such period); provided, however, that the following items shall be excluded
from the computation of Consolidated Net Income: (i) any net income (loss) of
any Subsidiary if such Subsidiary is not a

 

4



--------------------------------------------------------------------------------

Restricted Subsidiary, except that, subject to the limitations contained in
(iv) below, (x) the net income (or, if applicable, such Person’s equity in the
net income) of any such Subsidiary for such period shall be included in such
Consolidated Net Income up to the aggregate amount of cash and the Fair Market
Value of non-cash Property actually distributed by such Subsidiary during such
period to such Person or one of its Restricted Subsidiaries as a dividend or
other distribution (subject, in the case of a dividend or other distribution to
a Restricted Subsidiary, to the limitations contained in clause (ii) below) and
(y) such Person’s equity in a net loss of any such Subsidiary (other than an
Unrestricted Subsidiary) for such period shall be included in determining such
Consolidated Net Income; (ii) any net income (loss) of any Person acquired by
such Person or one of its Subsidiaries in a pooling of interests transaction for
any period prior to the date of such acquisition; (iii) any net income (loss) of
any Restricted Subsidiary of such Person if such Restricted Subsidiary is
subject to restrictions, directly or indirectly, on the payment of dividends or
the making of distributions by such Restricted Subsidiary, directly or
indirectly, to such Person, except that: (a) subject to the limitations
contained in (iv) below, such Person’s equity in the net income of any such
Restricted Subsidiary for such period shall be included in such Consolidated Net
Income up to the aggregate amount of cash that could have been distributed by
such Restricted Subsidiary during such period to such Person or another
Restricted Subsidiary of such Person as a dividend (subject, in the case of a
dividend to another Restricted Subsidiary of such Person, to the limitation
contained in this clause), and (b) such Person’s equity in a net loss of any
such Restricted Subsidiary for such period shall be included in determining such
Consolidated Net Income; (iv) any gain or loss realized upon the sale or other
disposition of any Property of such Person or its consolidated Subsidiaries
(including pursuant to any Sale/Leaseback Transaction) which is not sold or
otherwise disposed of in the ordinary course of business and any gain or loss
realized upon the sale or other disposition of any Capital Stock of any Person;
(v) items classified as extraordinary or any non-cash item classified as
nonrecurring; (vi) any non-cash charges related to fair value adjustments; and
(vii) the cumulative effect of a change in accounting principles.

“Consolidated Net Tangible Assets” of any Person as of any date means the total
assets of such Person and its Restricted Subsidiaries as of the most recent
fiscal quarter end for which a consolidated balance sheet of such Person and its
Restricted Subsidiaries is available, minus all current liabilities of such
Person and its Restricted Subsidiaries reflected on such balance sheet other
than the current portion of long-term debt, minus total goodwill and other
intangible assets of such Person and its Restricted Subsidiaries reflected on
such balance sheet, all calculated on a consolidated basis in accordance with
GAAP. Notwithstanding the foregoing, Consolidated Net Tangible Assets shall be
reduced by the current portion of any long-term debt that is past due or that
has been reclassified as a current liability in accordance with GAAP as a result
of an event of default.

“Core Business” means (i) the gaming, card club, racing, sports, entertainment,
leisure, spa, amusement, lodging, restaurant, retail operations, service station
operations, riverboat operations, real estate development and all other
businesses and activities necessary for or reasonably related or incident
thereto, including, without limitation, related acquisition, construction,
development or operation of related transportation, retail and other facilities
designed to enhance any of the foregoing and (ii) any of the types of
preexisting businesses being operated on land acquired (whether by purchase,
lease or otherwise) by MDDC or any of its Restricted Subsidiaries, or similar
types of businesses conducted by MDDC or such Restricted Subsidiary after such
acquisition of land, and all other businesses and activities necessary for or
reasonably related or incident thereto, provided that such land was acquired by
MDDC or such Restricted Subsidiary for the purpose, determined in good faith by
MDFC, of ultimately conducting a business or activity described in clause
(i) above at some time in the future.

“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 13.02 or such other address as to which the Trustee may
give notice to the Company.

 

5



--------------------------------------------------------------------------------

“Credit Facility” means (i) the Credit Agreement, dated as of August 6, 2010,
among MDFC, MDDC, the financial institutions named therein, and Wells Fargo
Bank, National Association, as L/C Issuer, Swing Line Lender and Administrative
Agent, as amended, restated, supplemented, waived, replaced (whether or not upon
termination, and whether with the original lenders or otherwise), restructured,
repaid, refunded, refinanced or otherwise modified from time to time, including
any agreement or indenture extending the maturity thereof, refinancing,
replacing or otherwise restructuring all or any portion of the Indebtedness
under such agreement or agreements or indenture or indentures or any successor
or replacement agreement or agreements or indenture or indentures or increasing
the amount loaned or issued thereunder or altering the maturity thereof and
(ii) whether or not the Credit Agreement referred to in clause (i) remains
outstanding, if designated by the Company to be included in the definition of
“Credit Facility,” one or more (a) debt facilities or commercial paper
facilities, providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to lenders or to special
purpose entities formed to borrow from lenders against such receivables) or
letters of credit, (b) debt securities, indentures or other forms of debt
financing (including convertible or exchangeable debt instruments or bank
guarantees or bankers’ acceptances), or (c) instruments or agreements evidencing
any other Indebtedness, in each case, with the same or different borrowers or
issuers and, in each case, as amended, supplemented, modified, extended,
restructured, renewed, refinanced, restated, replaced or refunded in whole or in
part from time to time.

“Custodian” means the Trustee, as custodian with respect to the Global Notes, or
any successor entity thereto.

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

“Definitive Notes” means, individually and collectively, each certificated Note
registered in the name of the Holder thereof and issued in accordance with
Section 2.06, substantially in the form of Exhibit A-1 and Exhibit A-2 hereto.

“Depositary” means, with respect to the Global Notes, the Person specified in
Section 2.03 as the Depositary with respect to the Notes, and any and all
successors thereto appointed as depositary hereunder and having become such
pursuant to the applicable provision of this Indenture.

“Disqualified Stock” of a Person means any Capital Stock of such Person:
(i) that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or otherwise (x) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(y) is or may become redeemable or repurchaseable at the option of the holder
thereof, in whole or in part, or (z) is convertible or exchangeable or
exercisable for Indebtedness; and (ii) as to which the maturity, mandatory
redemption, conversion or exchange or redemption at the option of the holder
thereof occurs, or may occur, in the case of each of clauses (i) or (ii) on or
prior to the first anniversary of the Stated Maturity of the 2015 Notes as long
as any such Notes are outstanding, and the Stated Maturity of the 2018 Notes as
long as any such Notes are outstanding; provided, however, that such Capital
Stock of MDDC or any of its Subsidiaries shall not constitute Disqualified Stock
if it is redeemable prior to the first anniversary of such Stated Maturity of
the applicable Notes only if: (a) the holder or a beneficial owner of such
Capital Stock is required to qualify under the Gaming Laws and does not so
qualify, or (b) the Board of Directors determines in its reasonable, good faith
judgment, as evidenced by a Board Resolution, that as a result of a holder or
beneficial owner owning such Capital Stock, MDDC or any of its Subsidiaries has
lost or may lose any Gaming License, which if lost or not reinstated, as the
case may be, would have a material adverse effect on the business of MDDC and
its Subsidiaries, taken as a whole, or would restrict the ability of MDDC or any
of its Subsidiaries to conduct business in any gaming jurisdiction.

 

6



--------------------------------------------------------------------------------

“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear system.

“Event of Loss” means, with respect to any Property with a Fair Market Value of
$20.0 million or more, any loss, destruction or damage of such Property, or any
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such Property, or confiscation or requisition of the use of such
Property.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Notes” means the Notes issued in the applicable Exchange Offer
pursuant to Section 2.06(f).

“Exchange Offer” has the meaning set forth in the Registration Rights Agreement.

“Exchange Offer Registration Statement” has the meaning set forth in the
Registration Rights Agreement.

“Excluded Property” means, collectively, (i) Capital Stock of any Person,
(ii) any permit or license or any contractual obligation entered into by MDFC or
any Guarantor (A) that prohibits or requires the consent of any Person other
than MDFC and its Affiliates which has not been obtained as a condition to the
creation by MDFC or the applicable Guarantor of a Lien on any right, title or
interest in such permit, license or contractual obligation or (B) to the extent
that any requirement of law applicable thereto prohibits the creation of a Lien
thereon, but only, with respect to the prohibition in clauses (A) and (B), to
the extent, and for as long as, such prohibition is not terminated or rendered
unenforceable or otherwise deemed ineffective by the Uniform Commercial Code or
any other requirement of law, (iii) any right, title or interest of MDDC or any
Guarantor in any Gaming License, (iv) any real properties owned by MDFC and the
Guarantors that are not Material Real Properties and (v) any real properties
leased by MDFC and the Guarantors that are not Material Leasehold Interests. For
the avoidance of doubt, “Excluded Property” shall not include any proceeds,
products, substitutions or replacements of Excluded Property (unless such
proceeds, products, substitutions or replacements would otherwise constitute
Excluded Property).

“Fair Market Value” means with respect to any Property, the price which could be
negotiated in an arm’s-length free market transaction, between a willing seller
and a willing buyer, neither of whom is under undue pressure or compulsion to
complete the transaction. Fair Market Value will be determined, except as
otherwise provided: (i) if such Property has a Fair Market Value of less than or
equal to $10.0 million, by any Officer of MDFC; or (ii) if such Property has a
Fair Market Value in excess of $10.0 million, by a majority of the Board of
Directors of MDFC and evidenced by a Board Resolution, dated within 30 days of
the relevant transaction (or the date of the written agreement with respect to
such transaction), delivered to the Trustee.

“First Lien Obligations” means Priority Payment Secured Obligations and Pari
Passu Secured Obligations, including the obligations under the Notes and this
Indenture.

“GAAP” means accounting principles generally accepted in the United States of
America in effect on the date of this Indenture.

“Gaming Authority” means any of the NJCCC, the NJDGE, the New Jersey Casino
Reinvestment Development Authority, and any other agency (including, without
limitation, any agency established by a federally-recognized Indian tribe to
regulate gaming on such tribe’s reservation) which has, or may at any time after
the date of this Indenture have, jurisdiction over the gaming activities of MDDC
or any of its Subsidiaries or any successor to such authority.

 

7



--------------------------------------------------------------------------------

“Gaming Facility” means any gaming or pari-mutuel wagering establishment and
other Property or assets directly ancillary thereto or used in connection
therewith, including any building, restaurant, hotel, theater, parking
facilities, retail shops, spa, land, golf courses and other recreation and
entertainment facilities, vessel, barge, ship and equipment or 100% of the
equity interest of a Person the primary business of which is ownership and
operation of any of the foregoing.

“Gaming Laws” means the gaming laws of the State of New Jersey and any other
jurisdiction or jurisdictions to which MDDC or any of its Subsidiaries is, or
may at any time after the date of this Indenture be, subject.

“Gaming License” means any license, permit, franchise or other authorization
from the State of New Jersey and any other governmental authority required on
the date of this Indenture or at any time thereafter to own, lease, operate or
otherwise conduct the gaming business of MDDC and its Subsidiaries, including
all licenses granted under Gaming Laws and other Legal Requirements.

“Global Note Legend” means the Legend set forth in Exhibit B under the caption
“Form of Global Note Legend,” which is required to be placed on all Global Notes
issued under this Indenture.

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes, substantially in the form of
Exhibit A-1 and Exhibit A-2 hereto issued in accordance with Section 2.01,
2.06(b)(iv), 2.06(d)(ii) or 2.06(f).

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such first Person:
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise) or (ii) entered into for the purpose of assuring in any
other manner the obligee of such Indebtedness or other obligation of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
term “Guarantee” used as a verb has a corresponding meaning.

“Guarantors” means MDDC and any Subsidiary of MDDC (other than MDFC) that
executes a Supplemental Indenture in the form of Exhibit I in accordance with
the provisions of this Indenture, and their respective successors and assigns,
in each case, until the Note Guarantee of such Person has been released in
accordance with the provisions of this Indenture; provided that in no event
shall MDDC cease to be a Guarantor except in connection with a merger,
consolidation or sale of assets permitted by this Indenture.

“Holder” means a Person in whose name a Note is registered.

“Immaterial Subsidiary” means any Restricted Subsidiary (other than MDFC)
designated by MDDC as an Immaterial Subsidiary; provided that all such
designated Restricted Subsidiaries may not in the aggregate at any time have
total assets (calculated in accordance with GAAP) constituting in excess of 2.5%
of MDDC’s Consolidated Net Tangible Assets based on MDDC’s most recent internal
financial statements.

 

8



--------------------------------------------------------------------------------

“Incur” means, with respect to any Indebtedness or other obligation of any
Person to create, issue, incur (by conversion, exchange or otherwise), extend,
assume, Guarantee or become liable, in respect of such Indebtedness or other
obligation or the recording, as required pursuant to GAAP or otherwise, of any
such Indebtedness or obligation on the consolidated balance sheet of such Person
including by merger or operation of law (and “Incurrence,” “Incurred,”
“Incurrable” and “Incurring” shall have meanings correlative to the foregoing).
The accrual of interest, the accretion or amortization of original issue
discount and the payment of interest on any Indebtedness in the form of
additional Indebtedness with the same terms shall not be deemed the Incurrence
of Indebtedness pursuant to Section 4.08 so long as the amount thereof is
included in the computation of “Consolidated Fixed Charges” as accrued.

“Indebtedness” means (without duplication), with respect to any Person, any
indebtedness, secured or unsecured, contingent or otherwise, which is for
borrowed money (whether or not the recourse of the lender is to the whole of the
Property of such Person or only to a portion thereof), or the principal amount
of such indebtedness evidenced by bonds, notes, debentures or similar
instruments or representing the balance deferred and unpaid of the purchase
price of any property (excluding any balances that constitute customer advance
payments and deposits, accounts payable or trade payables, and other accrued
liabilities arising in the ordinary course of business) if and to the extent any
of the foregoing indebtedness would appear as a liability upon a balance sheet
of such Person prepared in accordance with GAAP, and shall also include, to the
extent not otherwise included: (i) any Capital Lease Obligations;
(ii) Indebtedness of other Persons secured by a Lien to which the Property owned
or held by such Person is subject, whether or not the obligation or obligations
secured thereby shall have been assumed (the amount of such Indebtedness being
deemed to be the lesser of the value of such Property or the amount of the
Indebtedness so secured); (iii) Guarantees of Indebtedness of other Persons;
(iv) any Disqualified Stock; (v) any Attributable Indebtedness; (vi) all
obligations of such Person in respect of letters of credit, bankers’ acceptances
or other similar instruments or credit transactions issued for the account of
such Person (including reimbursement obligations with respect thereto), other
than obligations with respect to letters of credit securing obligations (other
than obligations described in this definition) of such Person to the extent such
letters of credit are not drawn upon or, if and to the extent drawn upon, such
drawing is reimbursed no later than the third business day following receipt by
such Person of a demand for reimbursement following payment on the letter of
credit; (vii) in the case of MDFC, Preferred Stock of its Restricted
Subsidiaries, and in the case of MDDC, Preferred Stock of its Restricted
Subsidiaries (other than MDFC); and (viii) net obligations pursuant to any
Interest Rate Agreement.

Notwithstanding the foregoing, Indebtedness shall not include any interest or
accrued interest until due and payable. For purposes of this definition, the
maximum fixed repurchase price of any Disqualified Stock or Preferred Stock that
does not have a fixed repurchase price shall be calculated in accordance with
the terms of such Disqualified Stock or Preferred Stock as if such Disqualified
Stock or Preferred Stock were repurchased on any date on which Indebtedness
shall be required to be determined pursuant to this Indenture; provided,
however, that if such Disqualified Stock or Preferred Stock is not then
permitted to be repurchased, the repurchase price shall be the book value of
such Disqualified Stock or Preferred Stock. The amount of Indebtedness of any
Person at any date shall be the outstanding balance at such date of all
unconditional obligations as described above and the maximum liability of any
other obligations described in clauses (i) through (viii) above in respect
thereof at such date.

“Indenture” means this Indenture, as amended or supplemented from time to time.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

“Initial Notes” means the $400 million aggregate principal amount of 2015 Notes
and the $400 million aggregate principal amount of 2018 Notes issued under this
Indenture on the date hereof.

 

9



--------------------------------------------------------------------------------

“Intercreditor Agreement” means that certain First Lien Intercreditor and
Collateral Agency Agreement dated as of even date herewith by and among the
Trustee, the Collateral Agent and the administrative agent under the Credit
Facility, as such agreement may be amended, modified, supplemented or restated
from time to time.

“Interest Rate Agreement” means, for any Person, any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement or other
similar agreement or arrangement.

“Investment” by any Person means any direct or indirect loan, advance or other
extension of credit or capital contribution (by means of transfers of cash or
other Property to others or payments for Property or services for the account or
use of others), in connection with the performance of obligations under any
completion guaranty or otherwise, to, or Incurrence of a Guarantee of any
obligation of, or purchase or acquisition of Capital Stock, bonds, notes,
debentures or other securities or evidence of Indebtedness issued by, any other
Person, including the designation by the Board of Directors of a Person to be an
Unrestricted Subsidiary, together with all items that are or would be classified
as Investments on a balance sheet prepared in accordance with GAAP. The amount
of any Investment shall be the original cost of such Investment, plus the cost
of all additions thereto, and minus the amount of any portion of such Investment
repaid to the Person making such Investment in cash as a repayment of principal
or a return of capital, as the case may be, but without any other adjustments
for increases or decreases in value, write-ups, write-downs or write-offs with
respect to such Investment. In determining the amount of any Investment in
respect of any Property other than cash, such Property shall be valued at its
Fair Market Value at the time of such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s (or any successor to the rating agency business thereof)
and BBB- (or the equivalent) by S&P (or any successor to the rating agency
business thereof).

“Investment Grade Status” means any time at which the ratings of the Notes by
each of Moody’s (or any successor to the rating agency business thereof) and S&P
(or any successor to the rating agency business thereof) are Investment Grade
Ratings.

“Issue Date” means August 6, 2010.

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the cities of New York, New York and Atlantic City, New Jersey,
or at a place of payment are authorized by law, regulation or executive order to
remain closed. If a payment date is a Legal Holiday at a place of payment,
payment may be made at that place on the next succeeding day that is not a Legal
Holiday, and no interest shall accrue on such payment for the intervening
period.

“Legal Requirements” means all laws, statutes and ordinances and all rules,
orders, rulings, regulations, directives, decrees, injunctions and requirements
of all governmental authorities, that are now or may hereafter be in existence,
and that may be applicable to MDDC, MDFC or any Subsidiary or Affiliate thereof
or the Trustee (including building codes, zoning and environmental laws,
regulations and ordinances and Gaming Laws), as modified by any variances,
special use permits, waivers, exceptions or other exemptions which may from time
to time be applicable.

“Letter of Transmittal” means the letter of transmittal to be prepared by the
Company and sent to all Holders of the Notes for use by such Holders in
connection with the Exchange Offer.

“Lien” means with respect to any Property of any Person, any mortgage or deed of
trust, pledge, hypothecation, assignment, deposit arrangement, security
interest, lien, charge, easement, encumbrance,

 

10



--------------------------------------------------------------------------------

preference, priority, or other security agreement or preferential arrangement of
any kind or nature whatsoever on or with respect to such Property (including any
Capital Lease Obligation, conditional sale or other title retention agreement
having substantially the same economic effect as any of the foregoing). Any
Sale/Leaseback Transaction shall be deemed to constitute a Lien on the Property
which is the subject of such Sale/Leaseback Transaction securing the
Attributable Indebtedness represented thereby.

“Material Leasehold Interests” means any real property leased by MDFC or any
Guarantor that is necessary to conduct the core business at Borgata, as
determined by the Board of Directors in good faith. For the avoidance of doubt,
the Surface Parking Lot Ground Lease shall not constitute a Material Leasehold
Interest.

“Material Real Property” means any real property owned by MDFC or any Guarantor
in fee simple with a cost in excess of $10.0 million (provided that such
$10.0 million threshold shall not be applicable in the case of Real Property
that is integrally related to the ownership or operation of Borgata or otherwise
necessary for Real Property that constitutes Collateral to be in compliance with
all requirements of law applicable to such Real Property).

“Material Subsidiary” means any Restricted Subsidiary of MDDC that (i) was
formed under the laws of the United States or any state of the United States or
the District of Columbia, other than an Immaterial Subsidiary, or (ii) that
guarantees or otherwise provides direct credit support for any Indebtedness of
MDDC.

“MDHC” means Marina District Development Holding Co., LLC, a New Jersey limited
liability company, and its successors.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means one or more mortgages, assignments of rents, security
agreements and fixture filings encumbering the fee and leasehold interests
comprising Borgata, including all additions, improvements and component parts
related thereto and all rents, issues and profits therefrom.

“Net Cash Proceeds” with respect to any issuance or sale of Capital Stock, means
the cash proceeds of such issuance or sale, net of attorneys’ fees, accountants’
fees, underwriters’ or placement agents’ fees, discounts or commissions and
brokerage, consultant and other fees actually incurred in connection with such
issuance or sale and net of taxes paid or payable as a result thereof.

“Net Proceeds” from any Asset Sale or Event of Loss by any Person or its
Restricted Subsidiaries means cash and cash equivalents received in respect of
the Property sold or with respect to which an Event of Loss occurred, excluding
business interruption or delay in completion insurance proceeds, and net of:
(i) all reasonable out-of-pocket expenses of such Person or such Restricted
Subsidiary incurred in connection with such Asset Sale or Event of Loss,
including, without limitation, all legal, title and recording tax expenses,
commissions and fees and expenses incurred (but excluding any finder’s fee or
broker’s fee payable to any Affiliate of such Person) and all Federal, state,
provincial, foreign and local taxes arising in connection with such Asset Sale
or Event of Loss that are paid or required to be accrued as a liability under
GAAP by such Person or its Restricted Subsidiaries, (ii) all payments made by
such Person or its Restricted Subsidiaries on any Priority Payment Secured
Obligations or any Indebtedness which is secured by such Property in accordance
with the terms of any Lien ranking senior in priority to the Lien securing the
notes upon or with respect to such Property or which must, by the terms of such
Lien, or in order to obtain a necessary consent to such Asset Sale or by
applicable law, be repaid out of the proceeds from such Asset Sale or Event of
Loss, and (iii) all contractually required distributions and other payments made
to minority interest holders (but excluding distributions and payments to
Affiliates

 

11



--------------------------------------------------------------------------------

of such Person) in Restricted Subsidiaries of such Person as a result of such
Asset Sale or Event of Loss; provided, however, that, in the event that any
consideration for an Asset Sale or Event of Loss (which would otherwise
constitute Net Proceeds) is required to be held in escrow pending determination
of whether a purchase price adjustment will be made, such consideration (or any
portion thereof) shall become Net Proceeds only at such time as it is released
to such Person or its Restricted Subsidiaries from escrow; and provided,
further, that any noncash consideration received in connection with an Asset
Sale or Event of Loss which is subsequently converted to cash shall be deemed to
be Net Proceeds at and from the time of such conversion.

“NJCCC” means the New Jersey Casino Control Commission.

“Non-Recourse Indebtedness” means Indebtedness of a Person to the extent that
under the terms thereof or pursuant to applicable law: (i) no personal recourse
shall be had against such Person for the payment of the principal of or interest
or premium, if any, on such Indebtedness, and (ii) enforcement of obligations on
such Indebtedness is limited only to recourse against interests in Property
purchased with the proceeds of the Incurrence of such Indebtedness and as to
which neither MDDC nor any of its Restricted Subsidiaries provides any credit
support or is liable.

“Non-U.S. Person” means a Person who is not a U.S. Person.

“Note Guarantee” means the Guarantee by each Guarantor of MDFC’s obligations
under this Indenture and the Notes, set forth in Article 10, including as a
result of execution of a Supplemental Indenture.

“Notes” has the meaning assigned to it in the preamble to this Indenture. The
Initial Notes and the Additional Notes shall be treated as a single class for
all purposes under this Indenture except for redemption rights and obligations.
Unless the context otherwise requires, all references to the Notes shall include
the Initial Notes and any Additional Notes.

“Offering” means the offering of the Notes by the Company.

“Offering Memorandum” means the Offering Memorandum dated August 6, 2010,
pursuant to which the Initial Notes were offered.

“Officer” means, with respect to any Person, the Chief Executive Officer,
President, Treasurer, any Executive Vice President, Senior Vice President or any
Vice President of such Person.

“Officers’ Certificate” means, with respect to any Person, a certificate signed
by two Officers, at least one of whom shall be the principal executive officer,
principal accounting officer or principal financial officer of such Person.

“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee. The counsel may be an employee of or counsel to MDFC,
MDDC, the Collateral Agent or the Trustee.

“Pari Passu Indebtedness” means: (i) with respect to MDFC, any Indebtedness
which ranks pari passu in right of payment with the Notes; and (ii) with respect
to any Guarantor, any Indebtedness which ranks pari passu in right of payment
with such Guarantor’s Note Guarantee. The determination of whether any
Indebtedness ranks pari passu in right of payment shall not take into account
whether or not such Indebtedness is secured by any collateral.

 

12



--------------------------------------------------------------------------------

“NJDGE” means the New Jersey Division of Gaming Enforcement.

“Pari Passu Secured Obligations” means (i) the obligations under the Notes and
this Indenture, (ii) any Indebtedness incurred pursuant to a Credit Facility
pursuant to clause (3)(ii) of Section 4.08(b), and (iii) any Permitted
Refinancing Indebtedness that refinances all or any portion of the Notes.

“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).

“Permitted FF&E Financing” means Indebtedness of MDDC or any of its Restricted
Subsidiaries that is Incurred to finance the acquisition or lease after the date
of this Indenture of newly acquired or leased furniture, fixtures or equipment
(“FF&E”) used directly in the operation of Borgata and secured by a Lien on such
FF&E in an amount not to exceed 100% of the cost of the FF&E so purchased or
leased.

“Permitted Investment” means an Investment by MDDC or any of its Restricted
Subsidiaries in:

(i) a Restricted Subsidiary or a Person which will, upon the making of such
Investment, become a Restricted Subsidiary; provided, however, that the primary
business of such Restricted Subsidiary is a Related Business;

(ii) another Person if as a result of such Investment such other Person is
merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, MDDC or any of its Restricted Subsidiaries;
provided, however, that such Person’s primary business is a Related Business;

(iii) Temporary Cash Investments;

(iv) receivables owing to MDDC or any of its Restricted Subsidiaries, if created
or acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms, including, without limitation, credit
extended to customers; provided, however, that such trade terms may include such
concessionary trade terms as MDDC or any such Restricted Subsidiary deems
reasonable under the circumstances;

(v) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

(vi) loans or advances to employees made in the ordinary course of business
consistent with past practices of MDDC or such Restricted Subsidiary, as the
case may be;

(vii) stock, obligations or securities received in settlement of debts created
in the ordinary course of business and owing to MDDC or any of its Restricted
Subsidiaries or in satisfaction of judgments;

(viii) any Investment required by a Gaming Authority or made in lieu of payment
of a tax or in consideration of a reduction in tax;

(ix) Investments in Atlantic City Express Service, LLC pursuant to the agreement
in effect on the Issue Date and any amendment or modification thereto that is
not materially adverse to the interests of the Holders;

 

13



--------------------------------------------------------------------------------

(x) any Investment existing on, or made pursuant to binding commitments existing
on, the Issue Date or an Investment consisting of any extension, modification or
renewal of any Investment existing on the Issue Date so long as such extension,
modification or renewal does not increase the Investment as in effect at the
Issue Date or is not materially adverse to the interests of the Holders;

(xi) securities received pursuant to clause (ii) of Section 4.09(a);

(xii) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons; and

(xiii) Investments consisting of or to finance purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or licenses or leases of intellectual property.

“Permitted Liens” means, with respect to any Person:

(i) Liens securing (a) Indebtedness and other obligations under the Credit
Facility of MDFC or any Guarantor incurred pursuant to clause (3)(i) of
Section 4.08(b) provided that such liens are subject to the Intercreditor
Agreement; and (b) an additional amount of Indebtedness and other obligations
under the Credit Facility that does not exceed the amount permitted to be
incurred pursuant to clause (3)(ii) of Section 4.08(b);

(ii) Liens created for the benefit of (or to secure) the Notes (other than
Additional Notes) or the Note Guarantee;

(iii) Liens for taxes, assessments or governmental charges or levies (including
Liens in favor of a Gaming Authority) if the same shall not at the time be
delinquent for a period of more than 30 days or thereafter can be paid without
penalty, or are being contested in good faith and by appropriate proceedings;

(iv) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens and other similar Liens, that secure payment of obligations arising in the
ordinary course of business;

(v) Liens in favor of issuers of performance bonds and surety bonds obtained in
the ordinary course of business;

(vi) other Liens incidental to the conduct of its business or the ownership of
its Properties which were not created in connection with the Incurrence of
Indebtedness or the obtaining of advances or credit and which do not in the
aggregate materially detract from the value of its Properties or materially
impair the use thereof in the operation of its business, including without
limitation, leases, subleases, licenses and sublicenses;

(vii) Liens arising from UCC financing statements regarding operating leases;

(viii) pledges or deposits under workmen’s compensation laws, unemployment
insurance laws or similar legislation, or good faith deposits in connection with
bids, tenders, contracts (other than for the payment of Indebtedness) or leases
to which such Person is a party, or deposits to secure tax, public or statutory
obligations of such Person, or deposits for the payment of rent, or deposits to
secure liability to insurance carriers, in each case Incurred in the ordinary
course of business;

 

14



--------------------------------------------------------------------------------

(ix) minor survey exceptions, utility easements or reservations, building or
zoning restrictions and such other encumbrances or charges against real property
as are of a nature generally existing with respect to properties of a similar
character and do not materially detract from the value of such Property;

(x) Liens existing on the Issue Date (other than Liens securing Indebtedness);

(xi) Liens securing obligations to the Trustee pursuant to Section 7.07;

(xii) Liens (including extensions and renewals thereof) upon real or tangible
personal property acquired by that Person after the date of this Indenture;
provided that (a) any such Lien is created solely for the purpose of securing
Indebtedness representing, or incurred to finance, refinance or refund, all
costs (including the cost of construction, installation or improvement) of the
item of Property subject thereto, (b) the principal amount of the Indebtedness
secured by that Lien does not exceed 100% of that cost, (c) that Lien does not
extend to or cover any other Property other than that item of Property and any
improvements on that item, (d) the incurrence of that Indebtedness is permitted
pursuant to Section 4.08 and (e) the aggregate amount of Indebtedness Incurred
and securing all Liens permitted by this clause (xii) shall not exceed $25.0
million;

(xiii) Liens upon specific items of inventory or other goods and proceeds of
that Person securing that Person’s obligations in respect of bankers’
acceptances issued or created for the account of that Person to facilitate the
purchase, shipment or storage of that inventory or other goods;

(xiv) Liens securing reimbursement obligations with respect to commercial
letters of credit issued for the account of that Person which encumber documents
and other Property relating to those commercial letters of credit and the
products and proceeds thereof;

(xv) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods by that Person;

(xvi) Liens encumbering Property or assets of that Person under construction
arising from progress or partial payments by a customer of that Person or one of
its Subsidiaries relating to that Property or assets;

(xvii) Liens encumbering customary initial deposits and margin accounts, and
other Liens incurred in the ordinary course of business and which are within the
general parameters customary in the gaming industry;

(xviii) Liens encumbering deposits made to secure obligations arising from
statutory or regulatory requirements of that Person or its Subsidiaries;

(xix) Liens that are contractual rights of setoff relating to depositary
relations with financial institutions and securities intermediaries;

(xx) Liens on cash collateral required to be deposited pursuant to the terms of
the Credit Facility to secure the funding obligations of any defaulting lender,
including cash collateral deposited with respect to any unreimbursed drawing
under a letter of credit;

(xxi) any interest or title of a lessor in the Property subject to any
Capitalized Lease Obligation or purchase money Indebtedness which, in each case,
is permitted to be Incurred under this Indenture pursuant to Section 4.08;

 

15



--------------------------------------------------------------------------------

(xxii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by that Person or any of
its Subsidiaries in the ordinary course of business;

(xxiii) Liens for judgments or orders not giving rise to an Event of Default and
deposits to secure surety or appeal bonds;

(xxiv) Liens on Property acquired by such Person (including an indirect
acquisition of Property by way of a merger of a Person with or into such Person
or the acquisition of a Person); provided that such Liens were in existence
prior to the contemplation of such acquisition, merger or consolidation, and
were not created in connection therewith or in anticipation thereof, and
provided further, that such Liens do not extend to any additional Property or
assets of such Person;

(xxv) pledges or deposits made by such Person in connection with any letter of
intent or purchase agreement;

(xxvi) Liens securing Permitted Refinancing Indebtedness permitted to be
Incurred pursuant to Section 4.08; provided that such Liens extend only to the
Property or assets of such Person encumbered by the refinanced Indebtedness
unless the incurrence of such Liens is otherwise permitted under this Indenture;

(xxvii) Liens on Excluded Property or any other Property that is not included in
the Collateral; and

(xxviii) Liens securing Indebtedness permitted by the terms of this Indenture to
be outstanding not to exceed the greater of (x) 2.5% of MDDC’s Consolidated Net
Tangible Assets determined at the time of such Incurrence and (y) $35.0 million.

“Permitted Refinancing Indebtedness” means any renewals, repurchases,
redemptions, extensions, substitutions, refinancings or replacements of any
Indebtedness of MDDC or any of its Restricted Subsidiaries, including any
successive extensions, renewals, substitutions, refinancings or replacements
(and including refinancings by MDDC or MDFC of Indebtedness of a Restricted
Subsidiary) to the extent that: (i) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness renewed,
extended, substituted, refinanced or replaced (plus all accrued interest on the
Indebtedness and the amount of all fees and expenses, including premiums,
incurred in connection therewith); (ii) other than in connection with a
refinancing of the Notes (including any redemption or repurchase) that is
financed with Indebtedness under a Credit Facility (other than any capital
markets Indebtedness), the Weighted Average Life to Maturity and Stated Maturity
is not shortened, and (iii) the new Indebtedness shall not be senior in right of
payment to the Indebtedness that is being extended, renewed, substituted,
refinanced or replaced; provided, however, that Permitted Refinancing
Indebtedness shall not include Indebtedness of MDDC or any Subsidiary that
refinances Indebtedness of a Subsidiary that is not a Guarantor.

“Permitted Tax Distribution” means, relative to any period, an amount equal to
the pre-tax income of MDDC multiplied by the highest effective corporate tax
rate (including federal, state and local taxes imposed on income) applicable to
MDDC (or if MDDC is a pass-through entity for purposes of determining such
income tax, the direct or indirect holders of its equity interests).

 

16



--------------------------------------------------------------------------------

“Person” means any individual, corporation, company (including limited liability
company), partnership, joint venture, trust, unincorporated organization or
government or any agency or political subdivision thereof.

“Preferred Stock” means any Capital Stock of a Person, however designated, which
entitles the holder thereof to a preference with respect to dividends,
distributions or liquidation proceeds of such Person over the holders of other
Capital Stock issued by such Person.

“Priority Payment Secured Obligations” means any Indebtedness incurred pursuant
to the Credit Facility and obligations of MDFC or any Guarantor under Interest
Rate Agreements that are secured obligations pursuant to the Credit Facility,
provided that the aggregate principal amount of all Indebtedness Incurred
pursuant to the Credit Facility shall not exceed the amount set forth in clause
(3)(i) of Section 4.08(b). For the avoidance of doubt, any Indebtedness incurred
pursuant to clause (3)(ii) of Section 4.08(b) shall not constitute Priority
Payment Secured Obligations, but may constitute Pari Passu Secured Obligations.

“Property” means, with respect to any Person, any interest of such Person in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, including, without limitation, Capital Stock in any other Person
(but excluding Capital Stock or other securities issued by such first Person).

“Public Equity Offering” means an underwritten public offering of Capital Stock
of MDDC or MDHC pursuant to an effective registration statement under the
Securities Act.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Qualified Non-Recourse Debt” means Indebtedness:

(i) as to which neither MDDC nor any of its Restricted Subsidiaries (a) provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness), or (b) is directly or indirectly liable as
a guarantor or otherwise;

(ii) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
Indebtedness of MDDC or any of its Restricted Subsidiaries to declare a default
on such other Indebtedness or cause the payment of the Indebtedness to be
accelerated or payable prior to its stated maturity; and

(ii) as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of MDDC or any of its Restricted
Subsidiaries.

“Rating Agencies” means S&P and Moody’s or any successor to the respective
rating agency businesses thereof.

“Rating Decline” shall have occurred if at any date within 90 calendar days
after the date of public disclosure of the occurrence of a Change of Control
(which period will be extended for so long as the Company’s debt ratings are
under publicly announced review for possible downgrading (or without an
indication of the direction of a possible ratings change) by either Moody’s or
S&P or their respective successors) the Notes no longer have Investment Grade
Status.

“Real Property” means, collectively, all right, title and interests (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by

 

17



--------------------------------------------------------------------------------

any Person, whether by lease, license or other means, together with, in each
case, all easements, hereditaments and appurtenances relating thereto, all
buildings, structures, parking areas and improvements and appurtenant fixtures
and equipment, all general intangibles and contract rights and other property
and rights incidental to the ownership, lease or operation thereof.

“Reference Period” means the period of four consecutive fiscal quarters ending
with the last full fiscal quarter immediately preceding the date of a proposed
Incurrence, Restricted Payment or other transaction for which financial
statements are available.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among MDFC, MDDC and the other parties named on
the signature pages thereof, as such agreement may be amended, modified or
supplemented from time to time and, with respect to any Additional Notes, one or
more registration rights agreements between the Company and the other parties
thereto, as such agreement(s) may be amended, modified or supplemented from time
to time, relating to rights given by the Company to the purchasers of Additional
Notes to register such Additional Notes under the Securities Act.

“Regulation S” means Regulation S promulgated under the Securities Act.

“Regulation S Global Note” means a Global Note bearing the Global Note Legend
and deposited with or on behalf of the Depositary and registered in the name of
the Depositary or its nominee, issued in a denomination equal to the outstanding
principal amount of the Notes initially sold in reliance on Rule 903.

“Regulation S Permanent Global Note” means a permanent Global Note in the form
of Exhibit A-1 or A-2 bearing the Global Note Legend and the Restricted Security
Legend and deposited with or on behalf of and registered in the name of the
Depositary or its nominee, issued in a denomination equal to the outstanding
principal amount of the applicable Regulation S Temporary Global Note upon
expiration of the “Restricted Period” (as defined in United States Treasury
Regulations Section 1.163-5(c)(2)(i)(D)(7)).

“Regulation S Temporary Global Note” means a temporary Global Note in the form
of Exhibit A-1 or A-2 bearing the Global Note Legend, the Restricted Security
Legend and the Temporary Regulation S Notes Legend and deposited with or on
behalf of and registered in the name of the Depositary or its nominee, issued in
a denomination equal to the outstanding principal amount of the 2015 Notes or
2018 Notes, as applicable, initially sold in reliance on Rule 903 of
Regulation S.

“Related Business” means the business conducted (or proposed to be conducted) by
MDDC and its Subsidiaries in connection with any Gaming Facility and any and all
reasonably related businesses necessary for, in support, furtherance or
anticipation of and/or ancillary to or in preparation for, such business
including, without limitation, the development, expansion or operation of any
Gaming Facility (including any land-based, dockside, riverboat or other type of
casino), owned, or to be owned, leased or managed by MDDC or one of its
Subsidiaries.

“Responsible Officer,” when used with respect to the Trustee, means any officer
within the Corporate Trust Administration of the Trustee (or any successor group
of the Trustee) or any other officer of the Trustee customarily performing
functions similar to those performed by any of the above designated officers and
also means, with respect to a particular corporate trust matter, any other
officer to whom such matter is referred because of his knowledge of and
familiarity with the particular subject and who shall have direct responsibility
for the administration of this Indenture.

 

18



--------------------------------------------------------------------------------

“Restricted Definitive Note” means a Definitive Note bearing the Restricted
Security Legend.

“Restricted Global Note” means a Global Note bearing the Restricted Security
Legend.

“Restricted Notes” means a Restricted Global Note or a Restricted Definitive
Note.

“Restricted Payment” means:

(i) any dividend or distribution (whether made in cash, Property or securities)
declared or paid on or with respect to any shares of Capital Stock of MDDC or to
MDDC’s members except for such dividends or distributions payable solely in
Capital Stock of MDDC (other than Disqualified Stock of MDDC);

(ii) a payment made by MDDC or any of its Restricted Subsidiaries (other than to
MDDC or one of its Restricted Subsidiaries) to purchase, redeem, acquire or
retire any Capital Stock of MDDC or Capital Stock of any Affiliate of MDDC or
any warrants, rights or options to directly or indirectly purchase or acquire
any such Capital Stock or any securities exchangeable for or convertible into
any such Capital Stock;

(iii) a payment made by MDDC or any of its Restricted Subsidiaries after the
Issue Date to redeem, repurchase, defease or otherwise acquire or retire for
value, prior to any scheduled maturity, scheduled sinking fund or mandatory
redemption payment (other than the purchase, repurchase, or other acquisition of
any Indebtedness subordinate in right of payment to the Notes or any Note
Guarantee purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of purchase, repurchase or acquisition), Indebtedness of MDFC or any
Guarantor which is subordinate (whether pursuant to its terms or by operation of
law) in right of payment to the Notes or any Note Guarantee; or

(iv) any Investment (other than a Permitted Investment) in any Person.

“Restricted Security Legend” means the Legend set forth in Exhibit B under the
caption “Form of Restricted Securities Legend,” which is required to be placed
on all Restricted Notes issued under this Indenture.

“Restricted Subsidiary” means, with respect to any Person, any Subsidiary of
such Person that (i) has not been designated by the Board of Directors of such
Person as an Unrestricted Subsidiary, or (ii) was an Unrestricted Subsidiary but
has been redesignated by the Board of Directors of such Person as a Restricted
Subsidiary, in each case as provided under the definition of Unrestricted
Subsidiary and in Section 4.19; provided, however, that no Subsidiary shall
become a Restricted Subsidiary unless, immediately after giving pro forma effect
to such designation, MDDC would be able to incur at least $1.00 of additional
Indebtedness pursuant to Section 4.08(a). For the avoidance of doubt, as of the
Issue Date MDFC is a “Restricted Subsidiary” of MDDC.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“Rule 903” means Rule 903 promulgated under the Securities Act.

“Rule 904” means Rule 904 promulgated under the Securities Act.

 

19



--------------------------------------------------------------------------------

“Sale/Leaseback Transaction” means, with respect to any Person, any direct or
indirect arrangement pursuant to which Property is sold or transferred by such
Person or a Restricted Subsidiary of such Person and within six months
thereafter is leased back from the purchaser or transferee thereof by such
Person or one of its Restricted Subsidiaries.

“S&P” means Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies, Inc.

“SEC” means the Securities and Exchange Commission.

“Secured Parties” means the Holders, the Trustee, the Collateral Agent, the
holders of Priority Payment Secured Obligations, and any other Person that holds
Pari Passu Secured Obligations.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means a security agreement covering substantially all
existing and future personal property of MDFC and the Guarantors (other than
Excluded Property).

“Security Documents” means the Mortgage and the Security Agreement, collectively
and all security agreements, pledge agreements, collateral assignments,
mortgages, deeds of trust, collateral agency agreements, control agreements or
other grants or transfers for security executed and delivered by the Company or
any Guarantor creating (or purporting to create) a Lien upon Collateral in favor
of the Collateral Agent, in each case, as amended, modified, renewed, restated
or replaced, in whole or in part, from time to time, in accordance with its
terms and the provisions of the Intercreditor Agreement.

“Shelf Registration Statement” means the Shelf Registration Statement as defined
in the Registration Rights Agreement.

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which a payment of principal of such security
is due and payable, including pursuant to any mandatory redemption provision
(but excluding any provision providing for the repurchase of such security at
the option of the holder thereof upon the happening of any contingency beyond
the control of the issuer unless such contingency has occurred).

“Subsidiary” of any Person means any corporation, association, partnership,
limited liability company or other business entity of which more than 50% of the
total voting power of shares of Capital Stock or other interests (including
partnership interests) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by: (i) such Person,
(ii) such Person and one or more Subsidiaries of such Person or (iii) one or
more Subsidiaries of such Person.

“Surface Parking Lot Ground Lease” means that certain Surface Lot Ground Lease
dated as of August 20, 2004, as amended, between MAC, Corp., as landlord, and
MDDC, as tenant, relating to the lease of land currently used by MDDC as a
surface parking lot.

“Temporary Cash Investments” means any of the following:

(i) Investments in U.S. Government Obligations maturing within 90 days of the
date of acquisition thereof;

(ii) Investments in time deposit accounts, certificates of deposit and money
market deposits maturing within 90 days of the date of acquisition thereof
issued by a bank or trust company which is

 

20



--------------------------------------------------------------------------------

organized under the laws of the United States of America or any state thereof
having capital, surplus and undivided profits aggregating in excess of
$500,000,000 and whose long-term debt is rated “A-3” or higher, “A–” or higher
or “A–” or higher according to Moody’s, S&P or Fitch Ratings (or such similar
equivalent rating by at least one “nationally recognized statistical rating
organization” (as defined in Rule 436 under the Securities Act)), respectively;

(iii) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (1) above entered into
with a bank meeting the qualifications described in clause (ii) above;

(iv) Investments in commercial paper, maturing not more than 90 days after the
date of acquisition, issued by a corporation (other than MDFC or an Affiliate of
MDFC) organized and in existence under the laws of the United States of America
with a rating at the time as of which any Investment therein is made of “P-1”
(or higher) according to Moody’s, “A-1” (or higher) according to S&P or “A-1”
(or higher) according to Fitch Ratings (or such similar equivalent rating by at
least one “nationally recognized statistical rating organization” (as defined in
Rule 436 under the Securities Act)); and

(v) investments in money market funds substantially all of whose assets comprise
securities of the types described in clauses (i) through (iv) above.

“Temporary Regulation S Notes Legend” means the Legend set forth in Exhibit B
under the caption “Form of Legend for Regulation S Temporary Note,” which is
required to be placed on all Regulation S Temporary Global Notes issued under
this Indenture.

“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) as in
effect on the date on which this Indenture is qualified under the TIA.

“Treasury Rate” means, as of any redemption date, the yield to maturity as of
such redemption date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
business days prior to the redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the redemption date to, as applicable,
(x) October 15, 2013, with respect to the 2015 Notes or (y) August 15, 2014,
with respect to the 2018 Notes; provided, however, that if the period from the
redemption date to October 15, 2013, with respect to the 2015 Notes, or
August 15, 2014, with respect to the 2018 Notes, as applicable, is less than one
year, the weekly average yield on actually traded United States Treasury
securities adjusted to a constant maturity of one year will be used.

“Trustee” means the party named as such above until a successor replaces it in
accordance with the applicable provisions of this Indenture and thereafter means
the successor serving hereunder.

“Unrestricted Definitive Note” means one or more Definitive Notes that do not
bear and are not required to bear the Restricted Security Legend.

“Unrestricted Global Note” means one or more permanent Global Notes that do not
bear and are not required to bear the Restricted Security Legend.

“Unrestricted Subsidiary” means (i) any Subsidiary of MDDC which at the time of
determination shall be an Unrestricted Subsidiary (as designated by the Board of
Directors of MDDC) and (ii) any Subsidiary of an Unrestricted Subsidiary;
provided that in no event shall MDFC be designated an Unrestricted Subsidiary.

 

21



--------------------------------------------------------------------------------

“U.S. Government Obligations” means direct obligations (or certificates
representing an ownership interest in such obligations) of the United States of
America (including any agency or instrumentality thereof) for the payment of
which the full faith and credit of the United States of America is pledged and
which are not callable or redeemable at the issuer’s option.

“U.S. Person” means a U.S. person as defined in Rule 902(o) under the Securities
Act.

“Voting Stock” means securities of any class or classes of a Person, the holders
of which are ordinarily, in the absence of contingencies, entitled to vote for
corporate directors (or Persons performing equivalent functions).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(i) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

(ii) the then outstanding principal amount of such Indebtedness.

Section 1.02. Other Definitions.

 

Term

   Defined in
Section “Additional Lien”    4.11 “Affiliate Transaction”    4.10
“Authentication Order”    2.02 “Change of Control Offer”    4.13 “Change of
Control Payment”    4.13 “Change of Control Payment Date”    4.13 “Covenant
Defeasance”    8.03 “DTC”    2.03 “Effective Covenants”    4.21 “Event of
Default”    6.01 “Excess Proceeds”    4.09 “Funding Guarantor”    10.03
“Guarantor Obligations”    10.01 “Investment Company Act”    4.14 “Legal
Defeasance”    8.02 “Paying Agent”    2.03 “Prepayment Offer”    4.09
“Redemption Provision Default”    6.12 “Redemption Date”    3.07 “Registrar”   
2.03 “Successor”    5.01 “Suspended Covenants”    4.21

 

22



--------------------------------------------------------------------------------

Section 1.03. Incorporation by Reference of Trust Indenture Act.

Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.

The following TIA terms used in this Indenture have the following meanings:

“indenture securities” means the Notes;

“indenture security holder” means a Holder of a Note;

“indenture to be qualified” means this Indenture;

“indenture trustee” or “institutional trustee” means the Trustee; and

“obligor” on the Notes and the Note Guarantees means the Company and the
Guarantors, respectively, and any successor obligor upon the Notes and the Notes
Guarantees, respectively.

All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by SEC rule under the TIA have the
meanings so assigned to them.

Section 1.04. Rules of Construction.

Unless the context otherwise requires:

(a) a term has the meaning assigned to it;

(b) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(c) “or” is not exclusive;

(d) words in the singular include the plural, and in the plural include the
singular;

(e) provisions apply to successive events and transactions;

(f) references to sections of or rules under the Securities Act shall be deemed
to include substitute, replacement or successor sections or rules adopted by the
SEC from time to time; and

(g) unsecured Indebtedness shall not be deemed to be subordinate or junior to
secured Indebtedness merely by virtue of its nature as unsecured Indebtedness.

ARTICLE 2.

THE NOTES

Section 2.01. Form and Dating.

(a) General. The Notes and the Trustee’s Certificate of Authentication shall be
substantially in the form of Exhibit A-1 (in the case of the 2015 Notes) and
Exhibit A-2 (in the case of the 2018 Notes). The Notes may have notations,
legends or endorsements required by law, stock exchange rule or usage. Each Note
shall be dated the date of its authentication. The Notes shall be in
denominations of $2,000 and integral multiples of $1,000 in excess of $2,000.

 

23



--------------------------------------------------------------------------------

(b) Global Notes. Global Notes shall be registered in the name of the Depositary
and deposited with the Trustee, as custodian for the Depositary, duly executed
by the Company and authenticated by the Trustee (or an authenticating agent
appointed by the Trustee in accordance with Section 2.02) as hereinafter
provided, for credit to the respective accounts of owners of beneficial
interests in such Global Note or to such other accounts as they may direct. Each
Global Note shall contain the Global Note Legend and shall contain a “Schedule
of Principal Amount” in the form set forth under such heading on Exhibit B
hereto. Each Global Note shall represent such of the outstanding Notes as shall
be specified therein and each shall provide that it shall represent the
aggregate principal amount of outstanding Notes from time to time endorsed
thereon and that the aggregate principal amount of outstanding Notes represented
thereby may from time to time be reduced or increased, as appropriate, to
reflect exchanges and redemptions. Any endorsement of a Global Note to reflect
the amount of any increase or decrease in the aggregate principal amount of
outstanding Notes represented thereby shall be made by the Trustee or the
Custodian, at the direction of the Trustee, in accordance with instructions
given by the Holder thereof as required by Section 2.06. The aggregate principal
amount of the Temporary Regulation S Global Note and the Regulation S Global
Note and increases or decreases thereto shall also be recorded in the Note
Register, as hereinafter provided.

(c) 144A Notes. Notes offered and sold in reliance on Rule 144A shall be issued
initially in the form of one or more Global Notes bearing the Legends set forth
on Exhibit B hereto under the headings “Form of Global Note Legend” and “Form of
Restricted Security Legend.”

(d) Regulation S Temporary Global Note. Notes offered and sold in reliance on
Regulation S shall be issued initially in the form of one or more temporary
Global Notes bearing the “Temporary Regulation S Note Legend.”

(e) Regulation S Global Note. On or after the termination of the Restricted
Period, interests in the Temporary Regulation S Global Note shall be
exchangeable (in accordance with requirements set forth in Section 2.06(b)) for
corresponding interests in a restricted Global Note.

(f) Definitive Notes. Except as set forth in Section 2.06(a), Definitive Notes
will not be issued. Notes issued in definitive form shall not contain the Global
Note Legend, Restricted Security Legend or a “Schedule of Principal Amount.”

(g) Indenture Governs in the Case of Inconsistency. The terms and provisions
contained in the Notes shall constitute, and are hereby expressly made, a part
of this Indenture and the Company, the Guarantors and the Trustee, by their
execution and delivery of this Indenture, expressly agree to such terms and
provisions and to be bound thereby. However, to the extent any provision of any
Note conflicts with the express provisions of this Indenture, the provisions of
this Indenture shall govern and be controlling.

Section 2.02. Execution and Authentication.

At least one officer shall sign the Notes for the Company by manual or facsimile
signature.

If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note shall nevertheless be valid.

 

24



--------------------------------------------------------------------------------

A Note shall not be valid until authenticated by the manual signature of the
Trustee. The signature shall be conclusive evidence that the Note has been
authenticated under this Indenture.

The Trustee will, upon receipt of a written order of the Company signed by an
Officer (an “Authentication Order”), authenticate and deliver: (i) on the date
hereof, an aggregate principal amount of $400 million 9 1/2% Senior Secured
Notes due 2015 and $400 million 9 7/8% Senior Secured Notes due 2018, and
(ii) Additional Notes issued in compliance with Section 2.14 for an original
issue in an aggregate principal amount specified in the written order of the
Company pursuant to this Section 2.02 and (iii) Exchange Notes for issue only in
an Exchange Offer pursuant to a Registration Rights Agreement, for a like
principal amount of Notes. Such Authentication Order shall specify the amount of
each of the 2015 Notes and 2018 Notes to be authenticated and the date on which
the original issue of such Notes is to be authenticated. The aggregate principal
amount of 2015 Notes and 2018 Notes outstanding at any time may not exceed the
aggregate principal amount of 2015 Notes and 2018 Notes, respectively,
authorized for issuance by the Company, pursuant to one or more Authentication
Orders, except as provided in Section 2.07.

The Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Company.

Section 2.03. Registrar and Paying Agent.

MDFC shall maintain an office or agency where Notes may be presented for
registration of transfer or for exchange (“Registrar”) and an office or agency
where Notes may be presented for payment (“Paying Agent”). The Registrar shall
keep a register of the 2015 Notes and of the 2018 Notes and of their transfer
and exchange. MDFC may appoint one or more co-registrars and one or more
additional paying agents. The term “Registrar” includes any co-registrar and the
term “Paying Agent” includes any additional paying agent. MDFC may change any
Paying Agent or Registrar without notice to any Holder. MDFC shall notify the
Trustee in writing of the name and address of any Agent not a party to this
Indenture. If MDFC fails to appoint or maintain another entity as Registrar or
Paying Agent, the Trustee shall act as such. MDDC, MDFC or any of their
Subsidiaries may act as Paying Agent or Registrar.

The Company initially appoints The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.

The Company initially appoints the Trustee to act as the Registrar and Paying
Agent and to act as Custodian with respect to the Global Notes.

Section 2.04. Paying Agent to Hold Money in Trust.

The Company shall require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent will hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the payment of principal,
premium, if any, interest or Additional Interest, if any, on the Notes, and will
notify the Trustee of any default by the Company in making any such payment. The
Trustee and any Paying Agent (other than the Company) may assume that no
Additional Interest is payable unless it has received written notice from the
Company or a Holder that Additional Interest is due and payable. While any such
default continues, the Trustee may require a Paying Agent to pay all money held
by it to the Trustee. The Company at any time may require a Paying Agent to pay
all money held by it to the Trustee and to account for any funds disbursed by
the Paying Agent. Upon payment over to the Trustee, the Paying Agent (if other
than the Company or a Subsidiary) shall have no further liability for the

 

25



--------------------------------------------------------------------------------

money. If the Company or a Subsidiary acts as Paying Agent, it shall segregate
and hold in a separate trust fund for the benefit of the Holders all money held
by it as Paying Agent. Upon any bankruptcy or reorganization proceedings
relating to the Company, the Trustee shall serve as Paying Agent for the Notes.

Section 2.05. Holder Lists.

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders and
shall otherwise comply with TIA § 312(a). If the Trustee is not the Registrar,
the Company shall furnish to the Trustee at least five Business Days before each
interest payment date and at such other times as the Trustee may request in
writing, a list in such form and as of such date as the Trustee may reasonably
require of the names and addresses of the Holders of 2015 Notes and the names
and addresses of the Holders of 2018 Notes and the Company shall otherwise
comply with TIA § 312(a).

Section 2.06. Transfer and Exchange.

(a) Transfer and Exchange of Global Notes. A Global Note may not be transferred
as a whole except by the Depositary to a nominee of the Depositary, by a nominee
of the Depositary to the Depositary or to another nominee of the Depositary, or
by the Depositary or any such nominee to a successor Depositary or a nominee of
such successor Depositary. All Global Notes will be exchanged by the Company for
Definitive Notes if (i) MDFC delivers to the Trustee notice from the Depositary
that it is unwilling or unable to continue to act as Depositary or that it is no
longer a clearing agency registered under the Exchange Act and, in either case,
a successor Depositary is not appointed by MDFC within 120 days after the date
of such notice from the Depositary or (ii) there has occurred and is continuing
an Event of Default with respect to the Notes. Upon the occurrence of any of the
preceding events in (i) or (ii) above, Definitive Notes shall be issued in such
names as the Holder of the Global Note and the Depositary shall instruct the
Trustee. Global Notes also may be exchanged or replaced, in whole or in part, as
provided in Sections 2.07 and 2.10. Except as described in the two preceding
sentences, every Note authenticated and delivered in exchange for, or in lieu
of, a Global Note or any portion thereof, pursuant to this Section 2.06 or
Section 2.07 or 2.10, shall be authenticated and delivered in the form of, and
shall be, a Global Note. A Global Note may not be exchanged for another Note
other than as provided in this Section 2.06(a), however, beneficial interests in
a Global Note may be transferred and exchanged as provided in Section 2.06(b),
(c) or (f).

(b) Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes shall be subject to restrictions on transfer comparable to those
set forth herein to the extent required by the Securities Act. Transfers of
beneficial interests in the Global Notes also shall require compliance with
either subparagraph (i) or (ii) below, as applicable, as well as one or more of
the other following subparagraphs, as applicable:

(i) Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Restricted Security Legend; provided, however, that prior to the expiration of
the Restricted Period, transfers of beneficial interests in the Temporary
Regulation S Global Note may not be made to a U.S. Person or for the account or
benefit of a U.S. Person (other than an Initial Purchaser). Transfers of
beneficial interests in a Temporary Regulation S Global Note only may be
transferred upon (A) delivery by a beneficial owner of an interest

 

26



--------------------------------------------------------------------------------

therein to the Depositary or its nominee (as the case may be) of a written
certification substantially in the form of Exhibit C-1 hereto, and (b) delivery
by the transferee of such interest to the Depositary or its nominee (as the case
may be) of a written certification substantially in the form of Exhibit C-2
hereto. Beneficial interests in any Unrestricted Global Note may be transferred
to Persons who take delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note. No written orders or instructions shall be required to
be delivered to the Registrar to effect the transfers described in this
Section 2.06(b)(i).

(ii) All Other Transfers and Exchanges of Beneficial Interests in Global Notes.
In connection with all transfers and exchanges of beneficial interests that are
not subject to Section 2.06(b)(i) above, the transferor of such beneficial
interest must deliver to the Registrar either (A) (1) a written order from a
Participant or an Indirect Participant given to the Depositary in accordance
with the Applicable Procedures directing the Depositary to credit or cause to be
credited a beneficial interest in another Global Note in an amount equal to the
beneficial interest to be transferred or exchanged and (2) instructions given in
accordance with the Applicable Procedures containing information regarding the
Participant account to be credited with such increase or (B) (1) a written order
from a Participant or an Indirect Participant given to the Depositary in
accordance with the Applicable Procedures directing the Depositary to cause to
be issued a Definitive Note in an amount equal to the beneficial interest to be
transferred or exchanged and (2) instructions given by the Depositary to the
Registrar containing information regarding the Person in whose name such
Definitive Note shall be registered to effect the transfer or exchange referred
to in (1) above. Upon consummation of an Exchange Offer by the Company in
accordance with Section 2.06(f), the requirements of this Section 2.06(b)(ii)
shall be deemed to have been satisfied upon receipt by the Registrar of the
instructions contained in the Letter of Transmittal delivered by the Holder of
such beneficial interests in the Restricted Global Notes. Upon satisfaction of
all of the requirements for transfer or exchange of beneficial interests in
Global Notes contained in this Indenture and the Notes or otherwise applicable
under the Securities Act, the Trustee shall adjust the principal amount of the
relevant Global Note(s) pursuant to Section 2.06(h). If the holder of a
beneficial interest in the Temporary Regulation S Global Note at any time, on or
after the termination of the Restricted Period in respect of such Note, wishes
to exchange its interest in such Temporary Regulation S Global Note for an
interest in the Regulation S Permanent Global Note, or to transfer its interest
in such Temporary Regulation S Global Note to a Person who wishes to take
delivery thereof in the form of a beneficial interest in the Regulation S
Permanent Global Note, the notice in (B)(1) must be substantially in the form of
Exhibit C-1 and the instructions in (B)(2) must be substantially in the form of
Exhibit D.

(iii) Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of
Section 2.06(b)(ii) above and the Registrar receives the following:

(A) if the transferee will take delivery in the form of a beneficial interest in
the 144A Global Note, then the transferor must deliver a certificate in the form
of Exhibit G hereto, including the certifications in item (1) thereof; and

(B) if the transferee will take delivery in the form of a beneficial interest in
the Regulation S Temporary Global Note or the Regulation S Permanent Global
Note, then the transferor must deliver a certificate in the form of Exhibit G
hereto, including the certifications in item (2) thereof.

 

27



--------------------------------------------------------------------------------

(iv) Transfer and Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in the Unrestricted Global Note. A beneficial interest
in any Restricted Global Note may be exchanged by any holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(ii) above and:

(A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the holder of the
beneficial interest to be transferred, in the case of an exchange, or the
transferee, in the case of a transfer, certifies in the applicable Letter of
Transmittal that it is not (1) a broker-dealer, (2) a Person participating in
the distribution of the Exchange Notes or (3) a Person who is an affiliate (as
defined in Rule 144) of the Company;

(B) such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

(C) such transfer is effected by a Broker-Dealer pursuant to the Exchange Offer
Registration Statement in accordance with the Registration Rights Agreement; or

(D) the Registrar receives the following:

(1) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such holder in the form of
Exhibit H hereto, including the certifications in item (1)(a) thereof; or

(2) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form of Exhibit G hereto, including
the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Restricted Security Legend are no longer
required in order to maintain compliance with the Securities Act.

If any such transfer is effected pursuant to subparagraph (B) or (D) above at a
time when the applicable Unrestricted Global Note has not yet been issued, the
Company shall issue and, upon receipt of an Authentication Order in accordance
with Section 2.02, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests transferred pursuant to subparagraph (B) or
(D) above.

Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.

 

28



--------------------------------------------------------------------------------

(c) Transfer or Exchange of Beneficial Interests for Definitive Notes.

(i) Beneficial Interests in Restricted Global Notes to Restricted Definitive
Notes. If any holder of a beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Restricted Definitive Note, then, upon receipt by the Registrar
of the following documentation:

(A) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such holder in the form of Exhibit G hereto, including the
certifications in item (2)(a) thereof;

(B) if such beneficial interest is being transferred to a QIB in accordance with
Rule 144A, a certificate to the effect set forth in Exhibit G hereto, including
the certifications in item (1) thereof;

(C) if such beneficial interest is being transferred to a Non-U.S. Person in an
offshore transaction in accordance with Rule 903 or Rule 904, a certificate to
the effect set forth in Exhibit G hereto, including the certifications in item
(2) thereof;

(D) if such beneficial interest is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with Rule
144, a certificate to the effect set forth in Exhibit G hereto, including the
certifications in item (3)(a) thereof;

(E) if such beneficial interest is being transferred to the Company or any of
its Subsidiaries, a certificate to the effect set forth in Exhibit G hereto,
including the certifications in item (3)(b) thereof; or

(F) if such beneficial interest is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate to the effect set
forth in Exhibit G hereto, including the certifications in item (3)(c) thereof,

the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(h), and the Company
shall execute and the Trustee shall authenticate and deliver to the Person
designated in the instructions a Definitive Note in the appropriate principal
amount. Any Definitive Note issued in exchange for a beneficial interest in a
Restricted Global Note pursuant to this Section 2.06(c) shall be registered in
such name or names and in such authorized denomination or denominations as the
holder of such beneficial interest shall instruct the Registrar through
instructions from the Depositary and the Participant or Indirect Participant.
The Trustee shall deliver such Definitive Notes to the Persons in whose names
such Notes are so registered. Any Definitive Note issued in exchange for a
beneficial interest in a Restricted Global Note pursuant to this
Section 2.06(c)(i) shall bear the Restricted Security Legend and shall be
subject to all restrictions on transfer contained therein.

 

29



--------------------------------------------------------------------------------

(ii) Beneficial Interests in Restricted Global Notes to Unrestricted Definitive
Notes. A holder of a beneficial interest in a Restricted Global Note may
exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only if:

(A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the holder of such
beneficial interest, in the case of an exchange, or the transferee, in the case
of a transfer, certifies in the applicable Letter of Transmittal that it is not
(1) a broker-dealer, (2) a Person participating in the distribution of the
Exchange Notes or (3) a Person who is an affiliate (as defined in Rule 144) of
the Company;

(B) such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

(C) such transfer is effected by a Broker-Dealer pursuant to the Exchange Offer
Registration Statement in accordance with the Registration Rights Agreement; or

(D) the Registrar receives the following:

(1) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for an Unrestricted Definitive
Note, a certificate from such holder in the form of Exhibit H hereto, including
the certifications in item (1)(b) thereof; or

(2) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such holder in the form of Exhibit G hereto, including the certifications
in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Restricted Security Legend are no longer
required in order to maintain compliance with the Securities Act.

(iii) Beneficial Interests in Unrestricted Global Notes to Unrestricted
Definitive Notes. If any holder of a beneficial interest in an Unrestricted
Global Note proposes to exchange such beneficial interest for a Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Definitive Note, then, upon satisfaction of the conditions set
forth in Section 2.06(b)(ii), the Trustee shall cause the aggregate principal
amount of the applicable Global Note to be reduced accordingly pursuant to
Section 2.06(h), and the Company shall execute and the Trustee shall
authenticate and deliver to the Person designated in the instructions a
Definitive Note in the appropriate principal amount. Any Definitive Note issued
in exchange for a beneficial interest pursuant to this Section 2.06(c)(iii)
shall be registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the Participant or
Indirect Participant. The Trustee shall deliver such Definitive Notes to the
Persons in whose names such Notes are so registered. Any Definitive Note issued
in exchange for a beneficial interest pursuant to this Section 2.06(c)(iii)
shall not bear the Restricted Security Legend.

 

30



--------------------------------------------------------------------------------

(d) Transfer and Exchange of Definitive Notes for Beneficial Interests.

(i) Restricted Definitive Notes to Beneficial Interests in Restricted Global
Notes. If any Holder of a Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note or to transfer such
Restricted Definitive Notes to a Person who takes delivery thereof in the form
of a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:

(A) if the Holder of such Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note, a certificate from
such Holder in the form of Exhibit H hereto, including the certifications in
item (2)(b) thereof;

(B) if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A, a certificate to the effect set forth in Exhibit G
hereto, including the certifications in item (1) thereof;

(C) if such Restricted Definitive Note is being transferred to a Non-U.S. Person
in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate to the effect set forth in Exhibit G hereto, including the
certifications in item (2) thereof;

(D) if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate to the effect set forth in Exhibit G hereto,
including the certifications in item (3)(a) thereof;

(E) if such Restricted Definitive Note is being transferred to the Company or
any of its Subsidiaries, a certificate to the effect set forth in Exhibit G
hereto, including the certifications in item (3)(b) thereof; or

(F) if such Restricted Definitive Note is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate to the
effect set forth in Exhibit G hereto, including the certifications in item
(3)(c) thereof,

the Trustee shall cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the appropriate Restricted Global Note, in the case of clause (B) above, the
appropriate 144A Global Note, and in the case of clause (C) above, the
appropriate Regulation S Global Note.

(ii) Restricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of a Restricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Restricted
Definitive Note to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note only if:

(A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the Holder, in the case of
an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal that it is not (1) a broker-dealer, (2) a
Person participating in the distribution of the Exchange Notes or (3) a Person
who is an affiliate (as defined in Rule 144) of the Company;

 

31



--------------------------------------------------------------------------------

(B) such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

(C) such transfer is effected by a Broker-Dealer pursuant to the Exchange Offer
Registration Statement in accordance with the Registration Rights Agreement; or

(D) the Registrar receives the following:

(1) if the Holder of such Definitive Notes proposes to exchange such Notes for a
beneficial interest in the Unrestricted Global Note, a certificate from such
Holder in the form of Exhibit H hereto, including the certifications in item
(1)(c) thereof; or

(2) if the Holder of such Definitive Notes proposes to transfer such Notes to a
Person who shall take delivery thereof in the form of a beneficial interest in
the Unrestricted Global Note, a certificate from such Holder in the form of
Exhibit G hereto, including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Restricted Security Legend are no longer
required in order to maintain compliance with the Securities Act.

Upon satisfaction of the conditions of any of the subparagraphs in this
Section 2.06(d)(ii), the Trustee shall cancel the Definitive Notes and increase
or cause to be increased the aggregate principal amount of the applicable
Unrestricted Global Note.

(iii) Unrestricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of an Unrestricted Definitive Note may exchange such Note
for a beneficial interest in an Unrestricted Global Note or transfer such
Definitive Notes to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note at any time. Upon receipt of
a request for such an exchange or transfer, the Trustee shall cancel the
applicable Unrestricted Definitive Note and increase or cause to be increased
the aggregate principal amount of the applicable Unrestricted Global Notes.

If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subparagraphs (ii)(B), (ii)(D) or (iii) above at a time
when the applicable Unrestricted Global Note has not yet been issued, the
Company shall issue and, upon receipt of an Authentication Order in accordance
with Section 2.02, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the principal amount of
Definitive Notes so transferred.

(e) Transfer and Exchange of Definitive Notes for Definitive Notes. Upon request
by a Holder of Definitive Notes and such Holder’s compliance with the provisions
of this Section 2.06(e), the Registrar shall register the transfer or exchange
of Definitive Notes. Prior to such registration of transfer or exchange, the
requesting Holder shall present or surrender to the Registrar the Definitive
Notes duly endorsed or accompanied by a written instruction of transfer in form
satisfactory to the Registrar duly executed by such Holder or by its attorney,
duly authorized in writing. In addition, the requesting Holder shall provide any
additional certifications, documents and information, as applicable, required
pursuant to the following provisions of this Section 2.06(e).

 

32



--------------------------------------------------------------------------------

(i) Restricted Definitive Notes to Restricted Definitive Notes. Any Restricted
Definitive Note may be transferred to and registered in the name of Persons who
take delivery thereof in the form of a Restricted Definitive Note if the
Registrar receives the following:

(A) if the transfer will be made pursuant to Rule 144A, then the transferor must
deliver a certificate in the form of Exhibit G hereto, including the
certifications in item (1) thereof;

(B) if the transfer will be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Exhibit G hereto, including
the certifications in item (2) thereof; and

(C) if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit G hereto, including the
certifications, certificates and Opinion of Counsel required by item
(3) thereof, if applicable.

(ii) Restricted Definitive Notes to Unrestricted Definitive Notes. Any
Restricted Definitive Note may be exchanged by the Holder thereof for an
Unrestricted Definitive Note or transferred to a Person or Persons who take
delivery thereof in the form of an Unrestricted Definitive Note if:

(A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the Holder, in the case of
an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal that it is not (1) a broker-dealer, (2) a
Person participating in the distribution of the Exchange Notes or (3) a Person
who is an affiliate (as defined in Rule 144) of the Company;

(B) any such transfer is effected pursuant to the Shelf Registration Statement
in accordance with the Registration Rights Agreement;

(C) any such transfer is effected by a Broker-Dealer pursuant to the Exchange
Offer Registration Statement in accordance with the Registration Rights
Agreement; or

(D) the Registrar receives the following:

(1) if the Holder of such Restricted Definitive Notes proposes to exchange such
Notes for an Unrestricted Definitive Note, a certificate from such Holder in the
form of Exhibit H hereto, including the certifications in item (1)(d) thereof;
or

(2) if the Holder of such Restricted Definitive Notes proposes to transfer such
Notes to a Person who shall take delivery thereof in the form of an Unrestricted
Definitive Note, a certificate from such Holder in the form of Exhibit G hereto,
including the certifications in item (4) thereof;

 

33



--------------------------------------------------------------------------------

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Company to
the effect that such exchange or transfer is in compliance with the Securities
Act and that the restrictions on transfer contained herein and in the Restricted
Security Legend are no longer required in order to maintain compliance with the
Securities Act.

(iii) Unrestricted Definitive Notes to Unrestricted Definitive Notes. A Holder
of Unrestricted Definitive Notes may transfer such Notes to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note. Upon receipt of
a request to register such a transfer, the Registrar shall register the
Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.

(f) Exchange Offer. Upon the occurrence of the Exchange Offer in accordance with
the Registration Rights Agreement, the Company shall issue and, upon receipt of
an Authentication Order in accordance with Section 2.02, the Trustee shall
authenticate one or more Unrestricted Global Notes in an aggregate principal
amount equal to the principal amount of the beneficial interests in the
Restricted Global Notes accepted for exchange in the Exchange Offer by Persons
that certify in the applicable Letters of Transmittal that (x) they are not
Broker-Dealers (except as otherwise contemplated by and in accordance with the
Registration Rights Agreement), (y) they are not participating in a distribution
of the Exchange Notes and (z) they are not affiliates (as defined in Rule 144)
of the Company. Concurrently with the issuance of such Notes, the Trustee shall
cause the aggregate principal amount of the applicable Restricted Global Notes
to be reduced accordingly.

(g) Legends. As applicable, the Legends set forth in Exhibit B hereto shall
appear on the face of all Restricted Global Notes and Restricted Definitive
Notes issued under this Indenture unless specifically stated otherwise in the
applicable provisions of this Indenture. Notwithstanding the foregoing, any
Global Note or Definitive Note issued pursuant to subparagraphs (b)(iv),
(c)(ii), (c)(iii), (d)(ii), (d)(iii), (e)(ii), (e)(iii) or (f) of this
Section 2.06 (and all Notes issued in exchange therefor or substitution thereof)
shall not bear the Restricted Security Legend.

(h) Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be returned to or
retained and canceled by the Trustee in accordance with Section 2.11. At any
time prior to such cancellation, if any beneficial interest in a Global Note is
exchanged for or transferred to a Person who will take delivery thereof in the
form of a beneficial interest in another Global Note or for Definitive Notes,
the principal amount of Notes represented by such Global Note shall be reduced
accordingly and an endorsement shall be made on such Global Note by the Trustee
or by the Depositary at the direction of the Trustee to reflect such reduction;
and if the beneficial interest is being exchanged for or transferred to a Person
who will take delivery thereof in the form of a beneficial interest in another
Global Note, such other Global Note shall be increased accordingly and an
endorsement shall be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.

(i) General Provisions Relating to Transfers and Exchanges.

(i) To permit registrations of transfers and exchanges, the Company shall
execute and the Trustee shall authenticate Global Notes and Definitive Notes
upon the Company’s order or at the Registrar’s request.

(ii) No service charge shall be made to a holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the

 

34



--------------------------------------------------------------------------------

Company may require payment of a sum sufficient to cover any transfer tax or
similar governmental charge payable in connection therewith (other than any such
transfer taxes or similar governmental charge payable upon exchange or transfer
pursuant to Sections 2.10, 3.06, 4.09, 4.13 and 9.05).

(iii) The Registrar shall not be required to register the transfer of or
exchange any Note selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part.

(iv) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes shall be the valid and
legally binding obligations of the Company, evidencing the same debt, and
entitled to the same benefits under this Indenture, as the Global Notes or
Definitive Notes surrendered upon such registration of transfer or exchange.

(v) Neither the Registrar nor the Company shall be required (A) to issue, to
register the transfer of or to exchange any Notes during a period beginning at
the opening of business 15 days before the day of any selection of Notes for
redemption under Section 3.02 and ending at the close of business on the day of
selection, (B) to register the transfer of or to exchange any Note so selected
for redemption in whole or in part, except the unredeemed portion of any Note
being redeemed in part or (C) to register the transfer of or to exchange a Note
between a record date and the next succeeding interest payment date.

(vi) Prior to due presentment for the registration of a transfer of any Note,
the Trustee, any Agent and the Company may deem and treat the Person in whose
name any Note is registered as the absolute owner of such Note for the purpose
of receiving payment of principal of and interest on such Notes and for all
other purposes, and none of the Trustee, any Agent or the Company shall be
affected by notice to the contrary.

(vii) The Trustee shall authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02.

(viii) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.

(ix) Any 2015 Note that is transferred or exchanged shall be transferred or
exchanged, as applicable, for a 2015 Note. Any 2018 Note that is transferred or
exchanged shall be transferred or exchanged, as applicable, for a 2018 Note.

Section 2.07. Replacement Notes.

If any mutilated Note is surrendered to the Trustee or the Company and the
Trustee receives evidence to its satisfaction of the destruction, loss or theft
of any Note, in the absence of notice to the Company or the Trustee that the
Note has been acquired by a bona fide purchaser, the Company shall issue and the
Trustee, upon receipt of an Authentication Order, shall authenticate a
replacement Note if the Trustee’s requirements are met. If required by the
Trustee or the Company, an indemnity bond must be supplied by the Holder that is
sufficient in the judgment of the Trustee and the Company to protect the
Company, the Trustee, any Agent and any authenticating agent from any loss that
any of them may suffer if a Note is replaced. The Company may charge a Holder
for its expenses in replacing a Note.

 

35



--------------------------------------------------------------------------------

Every replacement Note is an additional obligation of the Company and shall be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.

Section 2.08. Outstanding Notes.

The Notes outstanding at any time are all the Notes authenticated by the Trustee
except for those canceled by it, those delivered to it for cancellation, those
reductions in the interest in a Global Note effected by the Trustee in
accordance with the provisions hereof, and those described in this Section 2.08
as not outstanding. Except as set forth in Section 2.09, a Note does not cease
to be outstanding because the Company or an Affiliate of the Company holds the
Note; however, Notes held by the Company or a Subsidiary of the Company shall
not be deemed to be outstanding for purposes of Section 3.07(b).

If a Note is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee receives proof satisfactory to it that the replaced Note is
held by a bona fide purchaser.

If the principal amount of any Note is considered paid under Section 4.01, it
ceases to be outstanding and interest on it ceases to accrue.

If the Paying Agent (other than the Company, a Subsidiary or an Affiliate of any
thereof) holds, on a redemption date or maturity date, money sufficient to pay
Notes payable on that date, then on and after that date such Notes shall be
deemed to be no longer outstanding and shall cease to accrue interest.

Section 2.09. Treasury Notes.

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Company,
any Guarantor or by any Person directly or indirectly controlling or controlled
by or under direct or indirect common control with the Company or any Guarantor,
shall be considered as though not outstanding, except that for the purposes of
determining whether the Trustee shall be protected in relying on any such
direction, waiver or consent, only Notes that a Responsible Officer of the
Trustee actually knows are so owned shall be so disregarded.

Section 2.10. Temporary Notes.

Until certificates representing Notes are ready for delivery, the Company may
prepare and the Trustee, upon receipt of an Authentication Order, shall
authenticate temporary Notes. Temporary Notes shall be substantially in the form
of certificated Notes but may have variations that the Company considers
appropriate for temporary Notes and as shall be reasonably acceptable to the
Trustee. Without unreasonable delay, the Company shall prepare and the Trustee
shall authenticate definitive Notes in exchange for temporary Notes.

Holders of temporary Notes shall be entitled to all of the benefits of this
Indenture.

Section 2.11. Cancellation.

The Company at any time may deliver Notes to the Trustee for cancellation. The
Registrar and Paying Agent shall forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment. The Trustee and no one
else shall cancel all Notes surrendered for registration of transfer, exchange,
payment, replacement or cancellation and shall dispose of such canceled Notes in
its customary manner (consistent with all applicable legal requirements).
Certification of the disposition of all canceled Notes shall be delivered to the
Company. The Company may not issue new Notes to replace Notes that it has paid
or that have been delivered to the Trustee for cancellation.

 

36



--------------------------------------------------------------------------------

Section 2.12. Defaulted Interest.

If the Company defaults in a payment of interest on the Notes, it shall pay the
defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest, to the Persons who are Holders on a
subsequent special record date, in each case at the rate provided in the Notes
and in Section 4.01. The Company shall promptly notify the Trustee in writing of
the amount of defaulted interest proposed to be paid on each Note and the date
of the proposed payment. The Company shall fix or cause to be fixed each such
special record date and payment date, provided that no such special record date
shall be less than 10 days prior to the related payment date for such defaulted
interest. At least 15 days before the special record date, the Company (or, upon
the written request of the Company, the Trustee in the name and at the expense
of the Company) shall mail or cause to be mailed to Holders a notice that states
the special record date, the related payment date and the amount of such
interest to be paid.

Section 2.13. CUSIP, ISIN and Other Numbers.

The Company in issuing the Notes may use “CUSIP”, “ISIN” or other such numbers
(if then generally in use) and, if it does so, the Trustee shall use the CUSIP,
ISIN or other such numbers in notices of redemption or exchange as a convenience
to Holders; provided that any such notice may state that no representation is
made as to the correctness or accuracy of the CUSIP, ISIN or other such numbers
printed in the notice or on the Notes and that reliance may be placed only on
the other identification numbers printed on the Notes and any such redemption or
exchange shall not be affected by any defect in or omission of such numbers. The
Company will promptly notify the Trustee of any change in the CUSIP numbers.

Section 2.14. Issuance of Additional Notes.

The Company shall be entitled, from time to time, subject to its compliance with
Section 4.09, without the consent of any Holder, to issue Additional Notes under
this Indenture with identical terms as the 2015 Notes or the 2018 Notes issued
on the Issue Date other than with respect to (i) the date of issuance, (ii) the
issue price, (iii) the amount of interest payable on the first interest payment
date, (iv) Additional Notes that are Restricted Notes may contain mandatory or
optional redemption provisions that apply only to such Additional Notes and that
are agreed to by the Company and the purchasers of such Additional Notes;
provided, that all such redemption rights and obligations expire on or before
the filing of a registration statement with respect to the Exchange Offer
relating to any such Additional Notes, and (vi) any changes necessary to conform
to and ensure compliance with the Securities Act (or other applicable securities
laws). Any redemption provisions applicable only to Additional Notes as
contemplated by the preceding sentence shall expressly provide that prior to any
Exchange Offer relating to such Notes, all such redemption provisions shall be
of no further force or effect, and shall not be deemed to be part of such
Additional Notes. The Initial Notes issued on the Closing Date, any Additional
Notes and all Exchange Notes issued in exchange therefor shall be treated as a
single class for all purposes under this Indenture, except redemption
provisions.

With respect to any Additional Notes, the Company shall set forth in an
Officers’ Certificate prepared pursuant to a resolution of the Board of
Directors of the Company, a copy of which shall be delivered to the Trustee, the
following information:

(a) the aggregate principal amount of such Additional Notes to be authenticated
and delivered pursuant to this Indenture;

 

37



--------------------------------------------------------------------------------

(b) the issue price, the issue date and the CUSIP or ISIN number of such
Additional Notes; provided, however, that no Additional Notes may be issued at a
price that would cause such Additional Notes to have “original issue discount”
within the meaning of Section 1273 of the Internal Revenue Code of 1986, as
amended;

(c) whether such Additional Notes shall be Restricted Notes or shall be issued
in the form of Exchange Notes; and

(d) whether such Additional Notes shall include mandatory or optional redemption
provisions pursuant to clause (iv) of the first sentence of the preceding
paragraph and the terms of any such redemption provisions.

ARTICLE 3.

REDEMPTION AND PREPAYMENT

Section 3.01. Notices to Trustee.

If the Company elects to redeem Notes pursuant to the optional redemption
provisions of Section 3.07 or redemption provisions applicable only to
Additional Notes in accordance with Section 2.14, it shall furnish to the
Trustee, at least 30 days but not more than 60 days before a redemption date, an
Officers’ Certificate setting forth (i) the clause of this Indenture, and, if
applicable, the Additional Notes, pursuant to which the redemption shall occur,
(ii) the redemption date, (iii) the principal amount of 2015 Notes to be
redeemed, (iv) the principal amount of 2018 Notes to be redeemed, and (v) the
redemption price for each of the 2015 Notes and the 2018 Notes, as applicable.

Section 3.02. Selection of Notes to Be Redeemed.

If less than all of the 2015 Notes or less than all of the 2018 Notes are to be
redeemed or purchased in an offer to purchase at any time, the Trustee shall
select the Notes to be redeemed or purchased among the Holders of the 2015 Notes
and/or the 2018 Notes, as applicable, that are subject to such redemption or
purchase on a pro rata basis unless otherwise required by law or applicable
stock exchange requirements; provided that as long as DTC serves as Depositary
for a Global Note, any redemption shall comply with DTC’s procedural
requirements with respect to such note.

The Trustee shall promptly notify the Company in writing of the Notes selected
for redemption and, in the case of any Note selected for partial redemption, the
principal amount thereof to be redeemed. Notes and portions of Notes selected
shall be in amounts of $2,000 or whole multiples of $1,000; except that if all
of the 2015 Notes or all of the 2018 Notes of a Holder are to be redeemed, the
entire outstanding amount of such class of Notes held by such Holder, even if
not a multiple of $1,000, shall be redeemed. Except as provided in the preceding
sentence, provisions of this Indenture that apply to Notes called for redemption
also apply to portions of Notes called for redemption.

Section 3.03. Notice of Redemption.

Subject to the provisions of Section 4.09, at least 30 days but not more than 60
days before a redemption date, the Company shall mail or cause to be mailed, by
first class mail, a notice of redemption to each Holder whose Notes are to be
redeemed at its registered address.

The notice shall identify the Notes (including CUSIP Numbers) to be redeemed and
shall state:

(a) the redemption date;

 

38



--------------------------------------------------------------------------------

(b) the redemption price for the 2015 Notes and/or the 2018 Notes, as
applicable;

(c) if any Note is being redeemed in part, the portion of the principal amount
of such Note to be redeemed and that, after the redemption date upon surrender
of such Note, a new Note or Notes of the same class and in principal amount
equal to the unredeemed portion (so long as such amount is in a denomination of
$2,000 or integral multiples of $1,000 in excess of $2,000) shall be issued upon
cancellation of the original Note;

(d) the name and address of the Paying Agent;

(e) that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;

(f) that, unless the Company defaults in making such redemption payment,
interest on Notes called for redemption ceases to accrue on and after the
redemption date;

(g) the paragraph of the Notes and/or Section of this Indenture pursuant to
which the Notes called for redemption are being redeemed; and

(h) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Notes.

At the Company’s request, the Trustee shall give the notice of redemption in the
Company’s name and at its expense; provided, however, that the Company shall
have delivered to the Trustee, at least 45 days prior to the redemption date, an
Officers’ Certificate requesting that the Trustee give such notice and providing
a form setting forth the information to be stated in such notice as provided in
the preceding paragraph.

Section 3.04. Effect of Notice of Redemption.

Any notice of redemption may be conditional.

Section 3.05. Deposit of Redemption Price.

On the redemption date, the Company shall deposit with the Trustee or with the
Paying Agent money sufficient to pay the redemption price of and accrued
interest on all Notes to be redeemed on that date. The Trustee or the Paying
Agent shall promptly return to the Company any money deposited with the Trustee
or the Paying Agent by the Company in excess of the amounts necessary to pay the
redemption price of, and accrued interest on, all Notes to be redeemed.

If the Company complies with the provisions of the preceding paragraph, on and
after the redemption date, interest shall cease to accrue on the Notes or the
portions of Notes called for redemption. If a Note is redeemed on or after an
interest record date but on or prior to the related interest payment date, then
any accrued and unpaid interest shall be paid to the Person in whose name such
Note was registered at the close of business on such record date. If any Note
called for redemption shall not be so paid upon surrender for redemption because
of the failure of the Company to comply with the preceding paragraph, interest
shall be paid on the unpaid principal, from the redemption date until such
principal is paid, and to the extent lawful on any interest not paid on such
unpaid principal, in each case at the rate provided in the Notes and in
Section 4.01.

 

39



--------------------------------------------------------------------------------

Section 3.06. Notes Redeemed in Part.

Upon surrender of a Note that is redeemed in part, the Company shall issue and,
upon the Company’s written request, the Trustee shall authenticate for the
Holder at the expense of the Company, a new Note of the same class and equal in
principal amount to the unredeemed portion of the Note surrendered.

Section 3.07. Optional Redemption.

(a) Except as set forth in clauses (b), (c), and (d) of this Section 3.07 or in
any Additional Notes that contain optional redemption provisions in accordance
with Section 2.14, the Company shall not have the option to redeem the 2015
Notes and the 2018 Notes pursuant to this Section 3.07 prior to October 15, 2013
and August 15, 2014, respectively.

On or after October 15, 2013 MDFC shall have the option to redeem the 2015
Notes, in whole or in part, at the redemption prices (expressed as percentages
of principal amount) set forth below plus accrued and unpaid interest and
Additional Interest, if any, on the notes redeemed, to the applicable redemption
date, if redeemed during the twelve-month period beginning on October 15 of the
years indicated below:

 

Year

   Percentage  

2013

   104.750 % 

2014 until the day prior to maturity

   102.375 % 

On or after August 15, 2014 MDFC shall have the option to redeem the 2018 Notes,
in whole or in part, at the redemption prices (expressed as percentages of
principal amount) set forth below plus accrued and unpaid interest and
Additional Interest, if any, on the notes redeemed, to the applicable redemption
date, if redeemed during the twelve-month period beginning on August 15 of the
years indicated below:

 

Year

   Percentage  

2014

   104.938 % 

2015

   102.469 % 

2016 and thereafter

   100 % 

(b) Notwithstanding the provisions of clause (a) of this Section 3.07, at any
time prior to October 15, 2013 (with respect to the 2015 Notes) and August 15,
2013 (with respect to the 2018 Notes), MDFC may on any one or more occasions
redeem up to 35% of the aggregate principal amount of the 2015 Notes and/or 35%
of the aggregate principal amount of the 2018 Notes at a redemption price of
109.50% and 109.875%, respectively, of the principal amount thereof, plus
accrued and unpaid interest and Additional Interest, if any, to the redemption
date, with the Net Cash Proceeds of one or more Public Equity Offerings;
provided that (i) at least 65% of the aggregate principal amount of such class
of Notes originally issued remain outstanding immediately after the occurrence
of such redemption (excluding any such Notes held by MDDC, MDFC and their
Subsidiaries); and (ii) the redemption occurs within 90 days of the date of the
closing of such Public Equity Offering.

(c) Notwithstanding the provisions of clause (a) of this Section 3.07, at any
time prior to October 15, 2013 (with respect to the 2015 Notes) and August 15,
2014 (with respect to the 2018 Notes), MDFC may redeem all or a part of such
Notes at a redemption price equal to 100% of the principal amount of 2015 Notes
or 2018 Notes redeemed, as applicable, plus the Applicable Premium as of the
date of redemption, and accrued and unpaid interest and Additional Interest, if
any, to the date of redemption (the “Redemption Date”), subject to the rights of
Holders of notes on any relevant record date to receive interest due on the
relevant interest payment date

 

40



--------------------------------------------------------------------------------

(d) Notwithstanding the provisions of clause (a) of this Section 3.07 (i) at any
time prior to October 15, 2013 MDFC may redeem up to an aggregate of 10% of the
2015 Notes and (ii) at any time prior to August 15, 2013 MDFC may redeem up to
an aggregate of 10% of the 2018 Notes, in each case in each 12-month period, at
a redemption price equal to 103% of the principal amount thereof, plus accrued
and unpaid interest and Additional Interest, if any, to the redemption date,
subject to the rights of Holders of notes on any relevant record date to receive
interest due on any relevant interest payment date.

(e) Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Section 3.01 through 3.06.

Section 3.08. Mandatory Redemption.

The Company shall not be required to make mandatory redemption or sinking fund
payments with respect to the Notes other than for any Additional Notes that
contain mandatory redemption provisions in accordance with Section 2.14.

Section 3.09. Mandatory Disposition or Redemption Pursuant to Gaming Laws.

If a Holder or beneficial owner of a Note is required to be licensed, qualified
or found suitable under applicable Gaming Laws and is not so licensed, qualified
or found suitable within any time period specified by the applicable Gaming
Authority, the Holder shall be obligated, at the request of MDFC, to dispose of
such Holder’s Notes within a time period prescribed by MDFC or such other time
period prescribed by such Gaming Authority (in which event MDFC’s obligation to
pay any interest after the receipt of such notice shall be limited as provided
in such Gaming Laws). Thereafter, MDFC shall have the right to redeem, on the
date fixed by MDFC for the redemption of such Notes, such Holder’s Notes at a
redemption price equal to the lesser of (i) the lowest closing sale price of the
2015 Notes and/or the 2018 Notes, as applicable, on any trading day during the
120-day period ending on the date upon which MDFC shall have received notice
from a Gaming Authority of such Holder’s disqualification or (ii) the price at
which such Holder or beneficial owner acquired such Notes, unless a different
redemption price is required by such Gaming Authority, in which event such
required price shall be the redemption price. MDFC is not required to pay or
reimburse any Holder or beneficial owner of a Note for the costs of licensure,
qualification or finding of suitability or investigation for such licensure,
qualification or finding of suitability. Any Holder or beneficial owner of a
Note required to be licensed, qualified or found suitable under applicable
Gaming Laws must pay all investigative fees and costs of the Gaming Authorities
in connection with such licensure, qualification or application therefor.

ARTICLE 4.

COVENANTS

Section 4.01. Payment of Notes.

The Company shall pay or cause to be paid the principal of, premium, if any,
interest and Additional Interest payable pursuant to Section 6.13, if any, on
the Notes on the dates and in the manner provided in the Notes. Principal,
premium, if any, interest and Additional Interest payable pursuant to
Section 6.13, if any, shall be considered paid on the date due if the Paying
Agent, if other than the Company or a Subsidiary thereof, holds as of 10:00 a.m.
Pacific Time on the due date money deposited by the Company in immediately
available funds and designated for and sufficient to pay all such amounts. The
Company shall pay all Additional Interest payable pursuant to the Registration
Rights Agreement, if any, in the same manner on the dates and in the amounts set
forth in the Registration Rights Agreement. The Company shall pay interest on
overdue principal at the rate equal to 1% per annum in excess of the then
applicable interest rate on the Notes to the extent lawful; it shall pay
interest on overdue installments of interest at the same rate to the extent
lawful.

 

41



--------------------------------------------------------------------------------

Section 4.02. Maintenance of Office or Agency.

The Company shall maintain in the Borough of Manhattan, the City of New York, an
office or agency (which may be an office of the Trustee or an affiliate of the
Trustee, Registrar or co-registrar) where Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Company in respect of the Notes and this Indenture may be served. The
Company shall give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency. If at any time the Company
shall fail to maintain any such required office or agency or shall fail to
furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Trustee.

The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission shall in any manner relieve the Company
of its obligation to maintain an office or agency in the Borough of Manhattan,
the City of New York for such purposes. The Company shall give prompt written
notice to the Trustee of any such designation or rescission and of any change in
the location of any such other office or agency.

The Company hereby designates the office of the Trustee at U.S. Bank Trust N.A.,
100 Wall Street, 16th Floor, New York, New York 10005 as one such office or
agency of the Company in accordance with Section 2.03.

Section 4.03. Reports.

(a) Whether or not required by the rules and regulations of the SEC, so long as
any Notes are outstanding, MDFC shall furnish to the Trustee and the Holders
within 15 days after it would be required to file them with the SEC (i) all
quarterly and annual reports, including financial information that would be
required to be contained in a filing with the SEC on Forms 10-Q and 10-K if MDFC
were required to file such forms, including a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” and, with respect to
the annual information only, a report thereon by MDFC’s certified independent
accountants and (ii) all current reports that would be required to be filed with
the SEC on Form 8-K if MDFC were required to file such reports. All such reports
will be prepared in all material respects with the informational requirements
applicable to such reports. In addition, whether or not required by the rules
and regulations of the SEC, the Company shall file a copy of all such
information and reports with the SEC for public availability within the time
periods specified in the SEC’s rules and regulations (unless the SEC will not
accept such a filing) and will post the reports on its website within those time
periods; provided, however, that notwithstanding the foregoing, until such time
as the Exchange Offer Registration Statement and/or Shelf Registration Statement
has been filed with the SEC, the Company shall not be required to (x) file any
of the information and reports referred to in clauses (i) and (ii) above with
the SEC, or (y) make available any information regarding director and management
compensation. The Company shall at all times comply with TIA § 314(a).

(b) If, at any time MDDC becomes subject to the periodic reporting requirements
of the Exchange Act and thereafter ceases to be so subject for any reason, MDFC
will nevertheless continue filing the reports specified in Section 4.03(a) with
the SEC within the time periods specified above unless the SEC will not accept
such a filing.

 

42



--------------------------------------------------------------------------------

(c) MDFC will not take any action for the purpose of causing the SEC not to
accept any such filings. If, notwithstanding the foregoing, the SEC will not
accept the Company’s filings for any reason, the Company will post the reports
referred to in Section 4.03(a) and (b) on its website within the time periods
that would apply if the Company were required to file those reports with the
SEC.

(d) Notwithstanding the foregoing, MDFC will be deemed to have furnished such
reports referred to above to the Trustee and the Holders of Notes if it or MDDC
has filed (or, in the case of a Form 8-K, furnished) such reports with the SEC
via the EDGAR filing system and such reports are publicly available. In
addition, MDFC will not be required to furnish any information, certificates or
reports required by Items 307 or 308 of Regulation S-K prior to the
effectiveness of the exchange offer registration or shelf registration
statement. Furthermore, the requirements of this Section 4.03 shall be deemed
satisfied prior to the commencement of the Exchange Offer or the effectiveness
of the Shelf Registration Statement by (1) the filing with the SEC of the
Exchange Offer Registration Statement and/or Shelf-Registration Statement in
accordance with the provisions of the Registration Rights Agreement, and any
amendments thereto, and such registration statement and/or amendments thereto
are filed at times that otherwise satisfy the time requirements set forth in
Section 4.03(a) and/or (2) if not otherwise permitted to file with the SEC prior
to such time, the posting of reports that would be required to be filed with the
SEC and provided to the Trustee and the Holders on MDDC’s or MDFC’s website.

In the event that any direct or indirect parent of MDFC (including, without
limitation, MDDC) is or becomes a Guarantor or co-obligor of the notes, MDFC may
satisfy its obligations under this Section 4.03 by furnishing financial
information relating to such parent; provided that, if required by
Regulation S-X under the Securities Act, the same is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to such parent and any of its Subsidiaries
other than MDFC, its Subsidiaries and the other Guarantors, on the one hand, and
the information relating to MDFC, its Subsidiaries that are Guarantors and the
other Guarantors, if any, and the other Subsidiaries of MDFC on a standalone
basis, on the other hand. MDFC may satisfy its obligations under this
Section 4.03 by furnishing financial information relating to MDDC.

Section 4.04. Compliance Certificate.

(a) The Company shall deliver to the Trustee, within 120 days after the end of
each fiscal year, an Officers’ Certificate stating that a review of the
activities of the Company and its Subsidiaries during the preceding fiscal year
has been made under the supervision of the signing Officers with a view to
determining whether the Company has kept, observed, performed and fulfilled its
obligations under this Indenture and further stating, as to each such Officer
signing such certificate, that to the best of his or her knowledge the Company
has kept, observed, performed and fulfilled each and every covenant contained in
this Indenture and is not in default in the performance or observance of any of
the terms, provisions and conditions of this Indenture (or, if a Default or
Event of Default shall have occurred, describing all such Defaults or Events of
Default of which he or she may have knowledge and what action the Company is
taking or proposes to take with respect thereto) and that to the best of his or
her knowledge no event has occurred and remains in existence by reason of which
payments on account of the principal of or interest, if any, on the Notes is
prohibited or if such event has occurred, a description of the event and what
action the Company is taking or proposes to take with respect thereto.

 

43



--------------------------------------------------------------------------------

(b) The Company shall, so long as any of the Notes are outstanding, deliver to
the Trustee, not more than 30 days after any Officer becomes aware of any
Default or Event of Default, an Officers’ Certificate specifying such Default or
Event of Default and what action the Company is taking or proposes to take with
respect thereto.

Section 4.05. Stay and Extension Laws.

The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay or extension law wherever enacted, now or
at any time hereafter in force, that may affect the covenants or the performance
of this Indenture; and the Company (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law, and covenants
that it shall not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Trustee, but shall suffer and
permit the execution of every such power as though no such law has been enacted.

Section 4.06. Restricted Payments.

(a) MDDC shall not make, and shall not permit any Restricted Subsidiary
(including MDFC) to make, any Restricted Payment if at the time of, and after
giving effect to, such proposed Restricted Payment:

(i) a Default or an Event of Default shall have occurred and be continuing;

(ii) MDDC could not Incur at least $1.00 of additional Indebtedness pursuant to
Section 4.08(a); or

(iii) the aggregate amount of such Restricted Payment and all other Restricted
Payments made from and after the Issue Date (the amount of any Restricted
Payment, if made other than in cash, to be based upon Fair Market Value) would
exceed an amount equal, without duplication, to the sum of:

(A) 50% of the Consolidated Net Income accrued during the period (treated as one
accounting period) from the fiscal quarter in which Issue Date occurs to the end
of the most recent fiscal quarter ended immediately prior to the date of such
Restricted Payment (or, in the case such Consolidated Net Income shall be a
deficit, minus 100% of such deficit);

(B) the aggregate proceeds received by MDDC from the issue or sale of its
Capital Stock (other than Disqualified Stock) subsequent to the Issue Date
(other than an issuance or sale (i) to a Subsidiary of MDDC or an employee stock
ownership plan or other trust established by MDDC or any of its Subsidiaries or
(ii) pursuant to clause (iii) or (iv) of Section 4.06(b);

(C) the amount by which Indebtedness of MDDC or any of its Restricted
Subsidiaries is reduced on MDDC’s balance sheet upon the conversion or exchange
(other than an issuance or sale to a Subsidiary of MDDC or an employee stock
ownership plan or other trust established by MDDC or any of its Subsidiaries)
subsequent to the Issue Date, of any Indebtedness of MDDC or any of its
Restricted Subsidiaries convertible or exchangeable for Capital Stock (other
than Disqualified Stock) of MDDC (less the amount of any cash or other Property
distributed by MDDC or any of its Restricted Subsidiaries upon such conversion
or exchange); and

 

44



--------------------------------------------------------------------------------

(D) the amount equal to the net reduction in Investments that were treated as
Restricted Payments subsequent to the Issue Date resulting from (i) payments of
dividends, repayments of loans or advances or other transfers of assets to MDDC
or any of its Restricted Subsidiaries or the satisfaction or reduction (other
than by means of payments by MDDC or any of its Restricted Subsidiaries) of
obligations of other Persons which have been Guaranteed by MDDC or any of its
Restricted Subsidiaries; or (ii) the redesignation of Unrestricted Subsidiaries
as Restricted Subsidiaries, in each case such net reduction in Investments
being: (x) valued as provided in the definition of “Investment,” (y) an amount
not to exceed the aggregate amount of Investments previously made by MDDC or any
of its Restricted Subsidiaries which were treated as a Restricted Payment when
made, and (z) included in this clause (D) only to the extent not included in the
Consolidated Net Income.

(b) The provisions of Section 4.06(a) shall not prohibit:

(i) the payment of any dividend within 60 days after the date of its declaration
if such dividend could have been paid on the date of its declaration in
compliance with the provisions of this Indenture;

(ii) the redemption or repurchase of any Capital Stock or Indebtedness of MDDC
(other than any Capital Stock or Indebtedness which is held or beneficially
owned by MDDC or any Affiliate of MDDC) if (x) if the holder or beneficial owner
of such Capital Stock or Indebtedness is required to qualify under the Gaming
Laws and does not so qualify; or (y) necessary in the reasonable, good faith
judgment of the Board of Directors of MDDC, as evidenced by a Board Resolution,
to prevent the loss or secure the reinstatement of any Gaming License which if
lost or not reinstated, as the case may be, would have a material adverse effect
on the business of MDDC and its Subsidiaries, taken as a whole, or would
restrict the ability of MDDC or any of its Subsidiaries to conduct business in
any gaming jurisdiction;

(iii) any purchase, redemption or other acquisition or retirement of Capital
Stock of MDDC made by exchange for, or out of the proceeds of the substantially
concurrent sale of, Capital Stock (other than Disqualified Stock) of MDDC;

(iv) any purchase, redemption or other acquisition or retirement of the
Indebtedness of any Person made by exchange for, or out of the proceeds of the
substantially concurrent sale of, Capital Stock (other than Disqualified Stock)
of MDDC;

(v) any purchase, redemption, defeasance or other acquisition or retirement for
value of Indebtedness of MDDC or any Guarantor that is contractually
subordinated to the Notes or to any Note Guarantee from the proceeds of a
substantially concurrent incurrence of Permitted Refinancing Indebtedness;

(vi) cash payments in lieu of fractional shares issuable as dividends on Capital
Stock of MDDC or any of its Restricted Subsidiaries;

(vii) the redemption or repurchase of any Capital Stock of MDDC to the extent
required by a final non-appealable order or judgment entered by a court or
courts of competent jurisdiction;

(viii) payment of a one-time dividend with proceeds from the issuance of the
Notes to the Joint Venture Partners;

 

45



--------------------------------------------------------------------------------

(ix) any Permitted Tax Distribution;

(x) Investments in Unrestricted Subsidiaries and joint ventures, taken together
with all other Investments made pursuant to this clause (x), in an aggregate
amount not to exceed the greater of $10.0 million and 1.0% of MDDC’s
Consolidated Net Tangible Assets, valued as of the date of such Investment; and

(xi) Restricted Payments made on or after the Issue Date not to exceed, together
with all Restricted Payments made pursuant to this clause (xi), 2.5% of MDDC’s
Consolidated Net Tangible Assets in the aggregate, determined as of the date of
the commitment to make such Restricted Payment.

(c) The full amount of any Restricted Payments made subsequent to the Issue Date
pursuant to clauses (i) and (ii) of Section 4.06(b) (but not pursuant to any
other clause of Section 4.06(b)) shall be included in the calculation of the
aggregate amount of Restricted Payments under Section 4.06(iii).

(d) In addition, if the Capital Stock of MDDC or any of its Subsidiaries is at
any time in the future owned by employees, officers, consultants or directors of
MDDC or any of its Subsidiaries, the provisions of Section 4.06(a) shall not
prohibit: (i) so long as no Default of Event of Default has occurred and is
continuing, repurchases by MDDC of its membership units or options, warrants or
other securities exercisable or convertible into such membership units
(excluding any debt security that is convertible into, or exercisable for,
membership units) held by employees, officers, consultants or directors of MDDC
or any of its Subsidiaries upon death, disability or termination of employment,
consulting arrangement or directorship of such employees, officers, consultants
or directors pursuant to any management equity plan, stock option plan or
similar agreement not to exceed $10.0 million in the aggregate in any fiscal
year; (ii) the repurchase of Capital Stock deemed to occur upon the exercise of
stock options to the extent such Capital Stock represents a portion of the
exercise price of those stock options; and (iii) the repurchase of Capital Stock
upon the vesting of restricted stock, restricted stock units or performance
share units to the extent necessary to satisfy tax withholding obligations
related to such vesting.

Section 4.07. Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.

MDDC shall not, and shall not permit any of its Restricted Subsidiaries
(including MDFC) to, directly or indirectly, create or otherwise cause or suffer
to exist or become effective any encumbrance or restriction on the ability of
any Restricted Subsidiary to (i) pay dividends or make any other distributions
to MDDC or any of its Restricted Subsidiaries on its Capital Stock or with
respect to any other interest or participation in, or measured by, its profits;
(ii) pay any Indebtedness owed to MDDC or any Restricted Subsidiary; (iii) make
loans or advances to MDDC or any Restricted Subsidiary; or (iv) transfer any of
its Property to MDDC or any Restricted Subsidiary, except for such encumbrances
or restrictions existing under or by reason of (a) agreements in effect on the
Issue Date; (b) applicable law including rules, regulations or orders issued by
any Gaming Authority; (c) customary nonassignment provisions in contracts,
leases or licenses entered into in the ordinary course of business and
consistent with past practices that are customary in the gaming, lodging or
entertainment industry; (d) Permitted Refinancing Indebtedness; provided,
however, that the restrictions contained in the agreements governing such
Permitted Refinancing Indebtedness are no more restrictive than those contained
in the agreements governing the Indebtedness being refinanced; (e) agreements in
existence with respect to a Restricted Subsidiary at the time it is so
designated; provided, however, that such agreements are not entered into in
anticipation or contemplation of such designation; (f) provisions limiting the
disposition or distribution of assets or Property in joint venture agreements,
asset sale agreements, sale-leaseback agreements, stock sale agreements and
other similar agreements entered into in the ordinary course of business with
the approval of MDDC’s Board of Directors, which limitation is applicable only
to the assets that are the

 

46



--------------------------------------------------------------------------------

subject of such agreements; (g) Liens permitted to be incurred under
Section 4.11 that limit the right of the debtor to dispose of the assets subject
to such Liens; (h) purchase money obligations for Property or equipment acquired
for use in the business of MDDC or any of its Restricted Subsidiaries and
Capital Lease Obligations that impose restrictions on the Property or equipment
purchased or leased in the ordinary course of business; or (i) any instrument
governing Indebtedness represented by industrial revenue or development bonds
issued by a municipality and guaranteed by MDDC or any of its Restricted
Subsidiaries.

Nothing contained in this Section 4.07 shall prevent MDDC or any of its
Restricted Subsidiaries from granting any Lien permitted by Section 4.11.

Section 4.08. Limitation on Indebtedness.

(a) MDDC shall not, and shall not permit any of its Restricted Subsidiaries
(including MDFC) to, Incur any Indebtedness; provided, however, that MDFC or any
Guarantor may Incur Indebtedness if no Event of Default has occurred and is
continuing and MDDC’s Consolidated Fixed Charge Coverage Ratio would exceed 2.0
to 1.0 after giving effect to:

(i) the Incurrence of such Indebtedness as if such Indebtedness was Incurred at
the beginning of the Reference Period and (if applicable) the application of the
net proceeds thereof to repay other Indebtedness as if the application of such
proceeds occurred at the beginning of the Reference Period,

(ii) the Incurrence and retirement of any other Indebtedness since the first day
of the Reference Period as if such Indebtedness was Incurred or retired at the
beginning of the Reference Period, and

(iii) the acquisition or disposition of any Property or any company or business
by MDDC or any of its Restricted Subsidiaries since the first day of the
Reference Period including any acquisition or disposition which will be
consummated contemporaneously with the Incurrence of such Indebtedness, as if
such acquisition or disposition occurred at the beginning of the Reference
Period, including, without limitation, any net reduction of lease payments in
connection with any acquisition of Property.

(b) Notwithstanding the foregoing limitation, MDDC or any of its Restricted
Subsidiaries, as specified below, may Incur the following Indebtedness:

(i) Indebtedness of MDFC represented by the Initial Notes and of the Guarantors
under the Note Guarantees and the Exchange Notes and related Note Guarantees;

(ii) Indebtedness of MDDC or any of its Restricted Subsidiaries outstanding on
the Issue Date;

(iii) Indebtedness of MDFC or any Guarantor, including under the Credit
Facility, in an aggregate principal amount outstanding at any time not to exceed
(i) $150.0 million and (ii) if greater, an amount equal to 1.5 times
Consolidated EBITDA for the Reference Period minus any amounts outstanding
pursuant to the preceding clause (i);

(iv) Indebtedness of MDDC or any of its Restricted Subsidiaries owing to and
held by MDDC or any of its Restricted Subsidiaries; provided, however, that
(A) if MDFC or any Guarantor is the obligor on such Indebtedness and the payee
is not MDFC or a Guarantor, such

 

47



--------------------------------------------------------------------------------

Indebtedness must be unsecured and expressly subordinated to the prior payment
in full in cash of all obligations then due with respect to the Notes, in the
case of MDFC, or the Note Guarantees, in the case of a Guarantor; and (B) any
subsequent issuance or transfer of any Capital Stock or other event that results
in any such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any
subsequent transfer of any such Indebtedness except to MDDC or a Restricted
Subsidiary shall be deemed in each case to constitute the Incurrence of such
Indebtedness by MDFC thereof;

(v) Indebtedness of MDDC or any of its Restricted Subsidiaries under Interest
Rate Agreements, provided that the obligations under such agreements are related
to payment obligations on Indebtedness otherwise permitted by the terms of this
Section 4.08;

(vi) Indebtedness of MDDC or any of its Restricted Subsidiaries in connection
with one or more standby letters of credit, performance bonds or completion
guarantees issued in the ordinary course of business or pursuant to
self-insurance obligations and not in connection with the borrowing of money or
the obtaining of advances or credit;

(vii) Indebtedness of MDDC or any of its Restricted Subsidiaries outstanding
under Permitted FF&E Financings which are either (a) Non-Recourse Indebtedness
of MDDC and its Restricted Subsidiaries; or (b) limited in amount (including all
Permitted Refinancing Indebtedness Incurred to renew, refund, refinance,
replace, defease or discharge any Indebtedness Incurred pursuant to this clause
(vii)(b)) to the lesser of (1) the amount of FF&E used in Borgata and financed
by such Permitted FF&E Financing, or (2) $25.0 million;

(viii) Permitted Refinancing Indebtedness Incurred by MDDC or any of its
Restricted Subsidiaries in respect of Indebtedness of MDDC or any of its
Restricted Subsidiaries outstanding pursuant to the provisions of
Section 4.08(a) or clauses (i), (ii) and this clause (viii) of this
Section 4.08(b); provided, however, any such Permitted Refinancing Indebtedness
may be incurred up to 90 days prior to the repayment, repurchase or redemption
of the Indebtedness being refinanced, redeemed or repaid with such Permitted
Refinancing Indebtedness; provided further that prior to any repayment,
repurchase or redemption of the Indebtedness being refinanced with such
Permitted Refinancing Indebtedness, MDDC or the applicable Restricted Subsidiary
may temporarily invest the proceeds of such Permitted Refinancing Indebtedness
in Temporary Cash Investments or use the proceeds of such Permitted Refinancing
Indebtedness to pay down Indebtedness under the revolving credit portion of the
Credit Facility;

(ix) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and Preferred Stock Incurred or issued by MDDC or any of its Restricted
Subsidiaries, to finance the purchase, lease or improvement of property (real or
personal) or equipment (other than software) that is used or useful in the
business of MDDC and its Restricted Subsidiaries in an aggregate principal
amount at the date of such Incurrence, together with the principal amount of all
other Indebtedness outstanding under this clause (ix) (and including all
Refinancing Indebtedness Incurred to refinance any Indebtedness Incurred
pursuant to this clause (ix)), not to exceed 2.5% of MDDC’s Consolidated Net
Tangible Assets; provided, however, that such Indebtedness exists at the date of
such purchase or transaction or is created within 180 days thereafter; and

(x) so long as no Event of Default has occurred and is continuing, Indebtedness
of MDDC or any of its Restricted Subsidiaries not otherwise permitted to be
Incurred pursuant to Section 4.08(a) or (b) in an aggregate amount outstanding
as of the date of any Incurrence of such Indebtedness not to exceed 2.5% of
MDDC’s Consolidated Net Tangible Assets.

 

48



--------------------------------------------------------------------------------

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount, the payment of interest in the form
of additional Indebtedness and the payment of dividends in the form of
additional Disqualified Stock or Preferred Stock, as applicable, will in each
case not be deemed to be an incurrence of Indebtedness, Disqualified Stock or
Preferred Stock for purposes of this Section 4.08.

For purposes of determining compliance with Section 4.08, in the event that an
item of proposed Indebtedness meets the criteria of more than one of the
categories described in clauses (i) through (x) above, or is entitled to be
incurred pursuant to Section 4.08(a), MDFC will be permitted to classify such
item of Indebtedness on the date of its Incurrence, and may later reclassify all
or a portion of such item of Indebtedness, in any manner that complies with this
Section 4.08. Indebtedness outstanding under MDFC’s Credit Facility on the Issue
Date will initially be deemed to have been Incurred on such date under
Section 4.08(b)(iii) and may not later be reclassified.

Section 4.09. Asset Sales; Event of Loss.

(a) Other than upon an Event of Loss, MDDC shall not, and shall not permit any
Restricted Subsidiary (including MDFC) to, directly or indirectly, consummate
any Asset Sale after the Issue Date, unless (i) MDDC or such Restricted
Subsidiary, as the case may be, receives consideration at the time of such Asset
Sale at least equal to the Fair Market Value of the Property subject to such
Asset Sale as determined by the Board of Directors of MDDC in good faith;
(ii) at least 75% of such consideration consists of cash, Temporary Cash
Investments or any stock or assets of the kind referred to in clause (i) or
(iii) of the definition of “Additional Assets;” provided, however, that for
purposes of this clause (ii), (A) the assumption of Indebtedness of MDDC or a
Restricted Subsidiary which is not subordinated to the Notes or any Note
Guarantee shall be deemed to be Temporary Cash Investments if MDDC or such
Restricted Subsidiary, as the case may be, and all other Restricted Subsidiaries
of MDDC, to the extent any of the foregoing are liable with respect to such
Indebtedness, are expressly released from all liability for such Indebtedness by
the holder thereof in connection with such Asset Sale, (B) any securities or
notes received by MDDC or such Restricted Subsidiary, as the case may be, from
such transferee that are converted by MDDC or such Restricted Subsidiary into
cash or Temporary Cash Investments within 30 days of the date of such Asset Sale
shall be deemed to be Temporary Cash Investments, and (C) MDDC and its
Restricted Subsidiaries may receive consideration in the form of securities
exceeding 25% of the consideration for one or more Asset Sales so long as MDDC
and its Restricted Subsidiaries do not hold such securities having an aggregate
Fair Market Value in excess of $25.0 million at any time outstanding; and
(iii) no Default or Event of Default shall have occurred and be continuing at
the time of, or would occur after giving effect, on a pro forma basis, to, such
Asset Sale.

(b) Upon an Event of Loss incurred by the Company or any of its Restricted
Subsidiaries, the Net Proceeds received from such Event of Loss shall be applied
in the same manner as proceeds from Asset Sales described in Section 4.09(a) and
pursuant to the procedures set forth in this Section 4.09.

(c) Within 360 days after the receipt of the Net Proceeds of an Asset Sale or
Event of Loss, an amount equal to 100% of the Net Proceeds from such Asset Sale
or Event of Loss may be applied by MDDC or a Restricted Subsidiary (i) to
permanently repay, redeem or repurchase senior Indebtedness of the Company,
including Indebtedness under the Credit Facility or Notes or Indebtedness of any
Restricted Subsidiary or (ii) to reinvest in Additional Assets (including by
means of an Investment in Additional Assets by MDDC or a Restricted Subsidiary
with Net Proceeds received by MDDC or another Restricted Subsidiary; provided
that to the extent any such Net Proceeds were from the sale of Collateral, any
such Additional Assets shall constitute Collateral); provided, however, that if
MDDC or any Restricted Subsidiary contractually commits within such 360-day
period to apply such Net Proceeds within 180 days of such contractual commitment
in accordance with the above clause (i) or (ii), and such Net Proceeds are
subsequently applied as contemplated in such contractual commitment, then the
requirement for application of Net Proceeds set forth in this Section 4.09(c)
shall be considered satisfied.

 

49



--------------------------------------------------------------------------------

(d) Any Net Proceeds from an Asset Sale or Event of Loss that are not used in
accordance with the Section 4.09(c) shall constitute “Excess Proceeds.” When the
aggregate amount of Excess Proceeds exceeds $10.0 million MDFC shall make an
offer to purchase (the “Prepayment Offer”), on a pro rata basis, from all
Holders of the Notes, and, at the election of MDFC, the Holders of any other
outstanding Pari Passu Indebtedness containing comparable repurchase rights, an
aggregate principal amount of Notes and, if applicable, such other Pari Passu
Indebtedness equal to the Excess Proceeds, at a price in cash equal to 100% of
the principal amount thereof, plus accrued and unpaid interest and Additional
Interest, if any, thereon, in accordance with Section 4.09(e), (f), (g) and (h).
To the extent that any portion of the Excess Proceeds remains after compliance
with the preceding sentence and provided that all Holders have been given the
opportunity to tender the Notes for repurchase in accordance with
Section 4.09(e), MDDC or such Restricted Subsidiary may use such remaining
amount for general corporate purposes and the amount of Excess Proceeds shall be
reset to zero. Pending application of Net Proceeds pursuant to clauses (i) and
(ii) of Section 4.09(c), such Net Proceeds shall be used to temporarily repay
Pari Passu Indebtedness that is revolving Indebtedness or otherwise be deposited
with the Collateral Agent pending application in accordance with Section 4.09(c)
and shall constitute Collateral.

(e) Within 15 Business Days after the amount of Excess Proceeds exceeds $10.0
million, MDFC shall send a prepayment offer notice, by first-class mail, to the
Holders, accompanied by such information regarding MDDC and its Subsidiaries as
MDFC in good faith believes will enable such Holders to make an informed
decision with respect to the Prepayment Offer. The prepayment offer notice
(which may be conditional) will state, among other things:

(i) that MDFC is offering to purchase Notes pursuant to Section 4.09 of this
Indenture;

(ii) that any Note (or any portion thereof) accepted for payment (and for which
payment has been duly provided on the purchase date) pursuant to the Prepayment
Offer shall cease to accrue interest on the purchase date;

(iii) the purchase price and purchase date, which shall be, subject to any
contrary requirements of applicable law, no less than 30 days nor more than 60
days from the date the Prepayment Offer notice is mailed;

(iv) the aggregate principal amount of Notes (or portions thereof) to be
purchased;

(v) a description of any conditions to such Prepayment Offer; and

(vi) a description of the procedure which Holders must follow in order to tender
their Notes (or portions thereof) and the procedures that Holders must follow in
order to withdraw an election to tender their Notes (or portions thereof) for
payment.

(f) Not later than the purchase date, the Company shall irrevocably deposit with
the Trustee or with the Paying Agent (or, if the Company is acting as its own
paying agent, segregate and hold in trust) in Temporary Cash Investments an
amount equal to the purchase price plus accrued and unpaid interest, if any, to
be paid to the Holders entitled thereto, to be held for payment in accordance
with the provisions of this Section 4.09. Holders electing to have a Note
purchased will be required to surrender the Note, with an appropriate form duly
completed, to the Company at the address specified in the notice at least five
Business Days prior to the purchase date. Holders will be entitled to withdraw
their election

 

50



--------------------------------------------------------------------------------

if the Trustee or the Company receives not later than three Business Days prior
to the purchase date, a telegram, facsimile transmission or letter setting forth
the name of the Holder, the principal amount of the Note which was delivered for
purchase by the Holder, the certificate number of such Note and a statement that
such Holder is withdrawing his election to have such Note purchased.

(g) On the purchase date, the Company shall deliver to the Trustee the Notes or
portions thereof which have been properly tendered to and are to be accepted by
the Company. The Trustee (or Paying Agent) shall, on the purchase date, mail or
deliver payment of the purchase price to each tendering Holder. In the event
that the aggregate purchase price of the Notes delivered by the Company to the
Trustee is less than the amount deposited with the Trustee (or Paying Agent),
the Trustee (or Paying Agent) shall deliver the excess to the Company
immediately after the end of the payment date.

(h) MDFC will comply, to the extent applicable, with the requirements of Rule
14e-1 under the Exchange Act, and any other securities laws and regulations
thereunder to the extent such laws and regulations are applicable in connection
with the purchase of Note required by this Section 4.09. To the extent that the
provisions of any securities laws or regulations conflict with the provisions
relating to the Prepayment Offer, MDFC will comply with the applicable
securities laws and regulations and will not be deemed to have breached its
obligations under this Section 4.09 by virtue thereof.

Section 4.10. Transactions with Affiliates.

(a) MDDC shall not, and shall not permit any Restricted Subsidiary (including
MDFC) to, directly or indirectly, conduct any business or enter into or suffer
to exist any transaction or series of transactions (including the purchase,
sale, transfer, lease or exchange of any Property, the making of any Investment,
the giving of any Guarantee or the rendering or receiving of any service) with,
from or for the benefit of any Affiliate of MDDC involving aggregate
consideration in excess of $10.0 million (an “Affiliate Transaction”) unless:
(i) the terms of such Affiliate Transaction are not materially less favorable to
MDDC or such Restricted Subsidiary, as the case may be, as those that could be
obtained at the time of such Affiliate Transaction in a similar transaction in
arm’s-length dealings with a Person who is not an Affiliate of MDDC; and
(ii) with respect to each Affiliate Transaction involving aggregate payments to
either party in excess of $10.0 million, such Affiliate Transaction was approved
by the Board of Directors of MDDC or such Restricted Subsidiary.

(b) Notwithstanding the limitation of Section 4.10(a), MDDC or any of its
Restricted Subsidiaries may enter into or suffer to exist the following: (i) any
transaction pursuant to any contract in existence on the Issue Date; (ii) any
Restricted Payment permitted to be made pursuant to Section 4.06; (iii) any
transaction or series of transactions between MDDC and one or more of its
Restricted Subsidiaries or between two or more of its Restricted Subsidiaries;
(iv) the payment of compensation (including amounts paid pursuant to employee
benefit plans or employment agreements) for the personal services of, indemnity
provided on behalf of, and reimbursement of expenses to, officers, directors and
employees of MDDC or any of its Restricted Subsidiaries; (v) any Investment made
by MDDC or any of its Restricted Subsidiaries other than an Investment in a
holder of 10% or more of the Capital Stock of MDDC or an Investment in an entity
controlled by a holder of 10% or more of the Capital Stock of MDDC (other than
indirect control by reason of such holder’s ownership of Capital Stock of MDDC);
and (vi) any contribution of capital to MDDC or any of its Restricted
Subsidiaries.

Section 4.11. Liens.

(a) MDDC shall not, and shall not permit any of its Restricted Subsidiaries
(including MDFC) to, directly or indirectly, Incur or suffer to exist, any Lien
(other than a Permitted Lien) that secures obligations under any Indebtedness of
MDDC or any of its Restricted Subsidiaries (including

 

51



--------------------------------------------------------------------------------

MDFC) (any such Lien, the “Additional Lien”), on any asset or properties of MDDC
or any of its Restricted Subsidiaries, or any interest therein or any income or
profits therefrom, except, in the case of any asset or property that does not
constitute Collateral, any Additional Lien if the Notes are, or in the case of
Indebtedness of any Guarantor, the Note Guarantee of such Guarantor is, equally
and ratably secured with (or on a senior basis to, in the case such Additional
Lien secures any Indebtedness that is subordinate in right of payment to the
Notes or any Note Guarantee) the obligations secured by such Additional Lien.

(b) Any Lien created for the benefit of the Holders pursuant to Section 4.11(a)
shall provide by its terms that such Lien shall, subject to applicable law, be
automatically and unconditionally released and discharged upon the release and
discharge the Additional Lien.

Section 4.12. Corporate Existence.

Subject to Article 5, the Company shall do or cause to be done all things
necessary to preserve and keep in full force and effect (i) its corporate
existence, and the corporate, partnership or other existence of each of its
Subsidiaries, in accordance with the respective organizational documents (as the
same may be amended from time to time) of the Company or any such Subsidiary and
(ii) the rights (charter and statutory), licenses and franchises of the Company
and its Subsidiaries; provided, however, that the Company shall not be required
to preserve any such right, license or franchise, or the corporate, partnership
or other existence of any of its Subsidiaries, if the Board of Directors shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Company and its Subsidiaries, taken as a whole, and that the
loss thereof is not adverse in any material respect to the Holders.

Section 4.13. Offer to Repurchase Upon Change of Control.

(a) Upon the occurrence of (i) a Change of Control (if, at the Change of Control
Time the Notes do not have Investment Grade Status) or (ii) a Change of Control
Triggering Event (if, at the Change of Control Time the Notes have Investment
Grade Status) each Holder shall have the right to require MDFC to repurchase all
or any part (equal to $2,000 or an integral multiple of $1,000 in excess of
$2,000) of such Holder’s Notes pursuant to the offer described below (the
“Change of Control Offer”) at a purchase price equal to 101% of the principal
amount thereof, plus accrued and unpaid interest, and Additional Interest if
any, thereon to the purchase date (the “Change of Control Payment”).

(b) Within 30 days following (i) any Change of Control or, (ii) in the event the
Notes have Investment Grade Status at the earlier of the public announcement of
(x) a Change of Control or (y) (if applicable) the intention of MDFC to effect a
Change of Control or a Change of Control Triggering Event, MDFC shall mail a
notice (which may be conditional) to the Trustee and each Holder stating, among
other things: (1) that a Change of Control or Change of Control Triggering
Event, as the case may be, has occurred and a Change of Control Offer is being
made pursuant to this Section 4.13 and that all Notes (or portions thereof)
timely tendered will be accepted for payment; (2) the purchase price and the
purchase date, which shall be, subject to any contrary requirements of
applicable law, no earlier than 30 days nor later than 60 days from the date
such notice is mailed (the “Change of Control Payment Date”); (3) that any Note
(or portion thereof) accepted for payment (and for which payment has been duly
provided on the Change of Control payment date) pursuant to the Change of
Control Offer shall cease to accrue interest after the Change of Control Payment
Date; (4) that any Notes (or portions thereof) not tendered will continue to
accrue interest; (5) a description of the transaction or transactions
constituting the Change of Control or Change of Control Triggering Event, as the
case may be; (6) a description of any conditions to the Change of Control Offer;
and (7) the procedures that Holders must follow in order to tender their Notes
(or portions thereof) for payment and the procedures that Holders must follow in
order to withdraw an election to tender Notes (or portions thereof) for payment.

 

52



--------------------------------------------------------------------------------

(c) A Change of Control Offer may be made in advance of a Change of Control, and
conditioned upon such Change of Control, if a definitive agreement is in place
for the Change of Control at the time of the making of the Change of Control
Offer. In addition, MDFC shall not be required to make a Change of Control Offer
upon a Change of Control if a third party makes the Change of Control Offer in
the manner, at the times and otherwise in compliance with the requirements set
forth in this Section 4.13 applicable to a Change of Control Offer made by MDFC
and such third party purchases all Notes properly tendered and not withdrawn
under such Change of Control Offer.

(d) Not later than the Change of Control Payment Date, MDFC shall irrevocably
deposit with the Trustee or with a Paying Agent (or, if MDFC is acting as its
own Paying Agent, segregate and hold in trust) in Temporary Cash Investments an
amount equal to the purchase price plus accrued and unpaid interest, and
Additional Interest, if any, to be paid to the Holders entitled thereto, to be
held for payment in accordance with the provisions of this Section 4.13. Holders
electing to have a Note purchased will be required to surrender the Note, with
an appropriate form duly completed, to MDFC at the address specified in the
notice at least five Business Days prior to the purchase date. Holders will be
entitled to withdraw their election if the Trustee or MDFC receives not later
than three Business Days prior to the purchase date, a telegram, facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of the Note which was delivered for purchase by the Holder, the
certificate number of such Note and a statement that such Holder is withdrawing
his election to have such Note purchased.

(e) On the Change of Control Payment Date, MDFC shall deliver to the Trustee the
Notes or portions thereof which have been properly tendered to and are to be
accepted by MDFC, together with an Officers’ Certificate stating the aggregate
principal amount of Notes or portions of Notes being purchased by MDFC. The
Paying Agent will promptly mail to each Holder of Notes properly tendered the
Change of Control Payment for such Notes, and the Trustee will promptly
authenticate and mail (or cause to be transferred by book entry) to each Holder
a new Note of the same class and equal in principal amount to any unpurchased
portion of the Notes surrendered, if any; provided that each new Note will be in
a principal amount of $2,000 or an integral multiple of $1,000 in excess of
$2,000. In the event that the aggregate purchase price of the Notes delivered by
MDFC to the Trustee is less than the amount deposited with the Trustee (or
Paying Agent), the Trustee (or Paying Agent) shall deliver the excess to MDFC
immediately after the Change of Control Payment Date.

(f) MDFC will comply, to the extent applicable, with the requirements of Rule
14e-1 under the Exchange Act, and any other securities laws and regulations
thereunder to the extent such laws and regulations are applicable in connection
with the purchase of Notes in connection with a Change of Control or Change of
Control Triggering Event, as the case may be. To the extent that the provisions
of any securities laws or regulations conflict with the provisions relating to
the Change of Control Offer, MDFC will comply with the applicable securities
laws and regulations and will not be deemed to have breached its obligations
under this Section 4.13 by virtue thereof.

Section 4.14. Limitation on Status of Investment Company.

MDDC shall not, and shall not permit any of its Restricted Subsidiaries
(including MDFC) to, become an “investment company” (as that term is defined in
the Investment Company Act of 1940, as amended, the “Investment Company Act”),
to the extent such status would subject MDDC or any such Subsidiary to
regulation under the Investment Company Act, except for Subsidiaries established
for the purpose of financing the operating businesses of MDDC and its
Subsidiaries.

 

53



--------------------------------------------------------------------------------

Section 4.15. Payment for Consent.

Neither MDDC nor MDFC shall, nor shall MDDC or MDFC permit any of their
Subsidiaries to, directly or indirectly, pay or cause to be paid any
consideration to or for the benefit of any Holder of Notes for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions
of this Indenture or the Notes unless such consideration is offered to be paid
and is paid to all Holders of the Notes that consent, waive or agree to amend in
the time frame set forth in the solicitation documents relating to such consent,
waiver or agreement.

Section 4.16. Limitation on Layered Indebtedness.

MDDC shall not Incur, and shall not permit MDFC or any Guarantor to Incur, any
Indebtedness (including any Indebtedness described in clauses (i) through (x) of
Section 4.08(b) that is contractually subordinated in right of payment to any
other Indebtedness of MDDC, MDFC or such Guarantor, as applicable, unless such
Indebtedness is also contractually subordinated in right of payment to the Notes
and the applicable Note Guarantee on substantially identical terms; provided,
however, that no Indebtedness will be deemed to be contractually subordinated in
right of payment to any other Indebtedness of MDFC or any Guarantor solely by
virtue of being unsecured or by virtue of being secured on a junior priority
basis.

Section 4.17. Business Activities.

MDDC shall not, and shall not permit any of its Restricted Subsidiaries
(including MDFC) to, engage in any business other than a Core Business, except
to such extent as would not be material to MDDC, MDFC and their Restricted
Subsidiaries taken as a whole.

Section 4.18. Additional Note Guarantees.

If MDDC or any of its Restricted Subsidiaries (including MDFC) acquires or
creates another Material Subsidiary or any Restricted Subsidiary that is not
then a Guarantor becomes a Material Subsidiary after the date of this Indenture,
then such Material Subsidiary will become a Guarantor and execute a supplemental
indenture and deliver an Opinion of Counsel satisfactory to the Trustee within
30 days of the date on which it was acquired, created or otherwise became a
Material Subsidiary (or such longer period as may be required to obtain any
necessary approvals under applicable Gaming Laws or other regulatory
requirements). Such new Guarantor shall also within such time execute a joinder
to the Security Documents and new Security Documents and take all actions
required by the Security Documents to perfect the Liens created thereunder. Any
Subsidiary of MDDC that constitutes an Immaterial Subsidiary need not become a
Guarantor until such time as it becomes a Material Subsidiary. MDDC shall use
reasonable commercial efforts to obtain all approvals of any Gaming Authority
necessary to permit any Material Subsidiary to become a Guarantor as promptly as
practicable.

Section 4.19. Designation of Restricted and Unrestricted Subsidiaries.

The Board of Directors of MDDC may designate any Restricted Subsidiary of MDDC
(other than MDFC) and any newly acquired or newly formed Subsidiary to be an
Unrestricted Subsidiary; provided that:

(i) such designation would not cause a Default;

(ii) such Subsidiary has no Indebtedness other than Qualified Non-Recourse Debt;

 

54



--------------------------------------------------------------------------------

(iii) such Subsidiary does not own any Capital Stock or Indebtedness of or own
or hold any Lien on any Property of MDDC or any other Subsidiary of MDDC that is
not a Subsidiary of the Subsidiary to be so designated; and

(iv) such designation is permitted by Section 4.06.

If a Restricted Subsidiary is designated as an Unrestricted Subsidiary, the
aggregate Fair Market Value of all outstanding Investments owned by MDDC and its
Restricted Subsidiaries in the Subsidiary (excluding for this purpose the second
sentence of the definition of “Investments”) designated as an Unrestricted
Subsidiary will be deemed to be an Investment made as of the time of the
designation and will reduce the amount available for Restricted Payments under
Section 4.06 or under one or more clauses of the definition of “Permitted
Investment,” as determined by MDDC. That designation will only be permitted if
the Investment would be permitted at that time and if the Restricted Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary.

Any designation of a Subsidiary of MDDC as an Unrestricted Subsidiary will be
evidenced to the Trustee by filing with the Trustee a certified copy of a
resolution of the Board of Directors of MDDC giving effect to such designation
and an Officers’ Certificate certifying that (1) such designation complied with
the preceding conditions and (2) was permitted by Section 4.06 and giving the
effective date of such designation, such filing with the Trustee to occur within
75 days after the end of the fiscal quarter of MDDC in which such designation is
made (or, in the case of a designation made during the last fiscal quarter of
the fiscal year, within 120 days after the end of such fiscal year). If, at any
time, any Unrestricted Subsidiary would fail to meet the preceding requirements
as an Unrestricted Subsidiary, it will thereafter cease to be an Unrestricted
Subsidiary for purposes of this Indenture and any Indebtedness of such
Subsidiary will be deemed to be incurred by a Restricted Subsidiary of MDDC as
of such date and, if such Indebtedness is not permitted to be incurred as of
such date under Section 4.08, MDFC will be in default of such covenant.

The Board of Directors of MDDC may at any time designate, or redesignate, any
Unrestricted Subsidiary of MDDC to be a Restricted Subsidiary of MDDC; provided
that such designation, or redesignation, will be deemed to be an Incurrence of
Indebtedness by a Restricted Subsidiary of MDDC of any outstanding Indebtedness
of such Unrestricted Subsidiary, and such designation, or redesignation, will
only be permitted if (i) such Indebtedness is permitted under Section 4.08
calculated on a pro forma basis as if such designation had occurred at the
beginning of the applicable Reference Period and (2) no Default or Event of
Default would be in existence following such designation or redesignation.

Section 4.20. Further Assurances; After-Acquired Collateral

(a) Upon the acquisition by MDFC or any Guarantor after the Issue Date of
(i) any after-acquired assets, including, but not limited to, any after-acquired
Material Real Property or any equipment or fixtures which constitute accretions,
additions or technological upgrades to the equipment or fixtures or any working
capital assets that, in any such case, form part of the Collateral, or (ii) any
replacement assets in compliance with Section 4.09, MDFC or such Guarantor shall
execute and deliver, (A) with regard to any Material Real Property, such items
reasonably requested by the Collateral Agent within 60 days of the date of
acquisition (or such later date as any applicable regulatory approvals have been
obtained), and (B) to the extent required by the Security Documents, any
information, documentation, financing statements or other certificates as may be
necessary to vest in the Collateral Agent a perfected security interest, subject
only to Permitted Liens, in such after-acquired Property (other than Excluded
Property and Collateral that MDFC or such Guarantor is not required to take
actions to perfect as described in the Security Agreement) and to have such
after-acquired Property added to the Collateral, and thereupon all provisions of
this Indenture, the Security Documents and the Intercreditor Agreement relating
to the Collateral shall be deemed to relate to such after-acquired Property to
the same extent and with the same force and effect.

 

55



--------------------------------------------------------------------------------

(b) MDFC and the Guarantors shall execute any and all further documents,
financing statements, agreements and instruments, and take all further action
that may be required under applicable law, or that the Collateral Agent may
reasonably request, in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created by the Security Documents in the Collateral.

Section 4.21. Certain Suspended Covenants.

During any period of time that: (a) the Notes have Investment Grade Status, and
(b) no Default or Event of Default has occurred and is continuing, neither MDDC
nor any of its Restricted Subsidiaries will be subject to Sections 4.06, 4.08
and 4.09 (collectively, the “Suspended Covenants”); provided, that with respect
to those covenants that will remain in effect (the “Effective Covenants”),
references in such Effective Covenants to clauses in the Suspended Covenants
will be deemed to continue to exist for purposes of interpretation of the
Effective Covenants. In the event that MDDC and its Restricted Subsidiaries are
not subject to the Suspended Covenants with respect to the Notes for any period
of time as a result of the preceding sentence and, subsequently, at least one of
the two designated Rating Agencies withdraws its rating or assigns the Notes a
rating below the required Investment Grade Ratings, then MDDC and its Restricted
Subsidiaries will thereafter again be subject to the Suspended Covenants for the
benefit of the Notes. Calculations under the reinstated Section 4.06 will be
made as if Section 4.06 had been in effect since the date of this Indenture
except that no Default will be deemed to have occurred solely by reason of a
Restricted Payment made while that covenant was suspended.

ARTICLE 5.

SUCCESSORS

Section 5.01. Merger, Consolidation and Sale of Assets.

(a) Neither MDDC nor MDFC shall merge or consolidate with or into any other
entity (other than a merger or consolidation of a Restricted Subsidiary (other
than MDFC) with or into MDDC or MDFC) or in one transaction or a series of
related transactions sell, convey, assign, transfer, lease or otherwise dispose
of all or substantially all of its Property unless:

(i) the entity formed by or surviving any such consolidation or merger (if MDDC
or MDFC is not the surviving entity) or the Person to which such sale,
assignment, transfer, lease or conveyance is made (the “Successor”)

(A) shall be a Person (other than an individual) organized and existing under
the laws of the United States of America or a State thereof or the District of
Columbia and such Person expressly assumes, by supplemental indenture
satisfactory to the Trustee, executed and delivered to the Trustee by such
corporation, the due and punctual payment of the principal, premium, if any,
Additional Interest, if any, and interest on all the Notes, according to their
tenor, and the due and punctual performance and observance of all the covenants
and conditions and obligations under the Notes, this Indenture, the Security
Documents, the Intercreditor Agreement and the Registration Rights Agreement to
be performed by MDDC or MDFC, as the case may be; provided that if any Successor
to MDFC is not a corporation, there shall be a co-issuer of the notes that is a
corporation; and

 

56



--------------------------------------------------------------------------------

(B) the Successor shall have all Gaming Licenses required to operate all Gaming
Facilities to be owned by such Successor;

(ii) in the case of a sale, transfer, assignment, lease, conveyance or other
disposition of all or substantially all of MDDC or MDFC’s Property, as the case
may be, such Property shall have been transferred as an entirety or virtually as
an entirety to one Person;

(iii) immediately before and after giving effect to such transaction or series
of transactions on a pro forma basis, no Default or Event of Default shall have
occurred and be continuing; and

(iv) immediately after giving effect to such transaction or series of
transactions on a pro forma basis (including, without limitation, any
Indebtedness Incurred or anticipated to be Incurred in connection with such
transaction or series of transactions), MDDC, MDFC or the Successor, as the case
may be, would be able to Incur at least $1.00 of additional Indebtedness
pursuant to Section 4.08(a).

(b) No Guarantor (other than MDDC) may sell or otherwise dispose of all or
substantially all of its assets to, or consolidate with or merge with or into
(whether or not such Guarantor is the surviving Person) another Person, other
than MDFC or another Guarantor, unless:

(i) immediately after giving effect to such transaction, no Default or Event of
Default exists; and

(ii) either: (a) the Person acquiring the property in any such sale or
disposition or the Person formed by or surviving any such consolidation or
merger unconditionally assumes all the obligations of that Guarantor under its
Note Guarantee, this Indenture, the Security Documents, the Intercreditor
Agreement and the Registration Rights Agreement pursuant to a supplemental
indenture satisfactory to the Trustee; or (b) the Net Proceeds of such sale or
other disposition are applied in accordance with Section 4.09.

Section 5.02. Successor Corporation Substituted.

Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the assets of the
Company in accordance with Section 5.01, the Successor shall succeed to, and be
substituted for (so that from and after the date of such consolidation, merger,
sale, lease, conveyance or other disposition, the provisions of this Indenture
referring to the “Company” shall refer instead to the Successor and not to the
Company), and may exercise every right and power of the Company under this
Indenture with the same effect as if the Successor had been named as the Company
herein; provided, however, that the predecessor Company shall not be relieved
from the obligation to pay the principal of and interest on the Notes except in
the case of a sale, assignment, transfer, conveyance or other disposition of all
of the Company’s assets that meets the requirements of Section 5.01(a).

 

57



--------------------------------------------------------------------------------

ARTICLE 6.

DEFAULTS AND REMEDIES

Section 6.01. Events of Default.

An “Event of Default” occurs if:

(a) MDFC defaults in the payment of interest (including Additional Interest, if
any) on any of the Notes when it becomes due and payable and such default
continues for a period of 30 days;

(b) MDFC defaults in the payment when due of principal of or premium, if any, on
the Notes when due at maturity, upon acceleration, required purchase or
otherwise;

(c) MDDC or MDFC fails to observe, perform or comply with the covenants and
agreements of Section 5.01(a);

(d) MDFC or any Guarantor fails to observe, perform or comply with any of the
other covenants and agreements in this Indenture, the Notes, or the Note
Guarantees and such failure to observe, perform or comply continues for a period
of 60 days after receipt by MDFC of a written notice from the Trustee or the
Holders of at least 25% in aggregate principal amount of the Notes (including
Additional Notes, if any) then outstanding voting as a single class;

(e) Indebtedness of MDDC or any of its Restricted Subsidiaries is not paid when
due or within any applicable grace period or is accelerated by the holders
thereof and, in either case, the total amount of such unpaid or accelerated
Indebtedness exceeds $35.0 million;

(f) the entry by a court of competent jurisdiction of one or more judgments or
orders against MDDC or any of its Restricted Subsidiaries in an uninsured
aggregate amount in excess of $35.0 million and such judgment or order is not
discharged, waived, stayed or satisfied for a period of 60 consecutive days;

(g) the Company, MDDC or any Restricted Subsidiary that is a Material Subsidiary
or any group of Restricted Subsidiaries that, taken together, would constitute a
Material Subsidiary, pursuant to or within the meaning of Bankruptcy Law:

(i) commences a voluntary case,

(ii) consents to the entry of an order for relief against it in an involuntary
case,

(iii) consents to the appointment of a custodian of it or for all or
substantially all of its property, or

(iv) makes a general assignment for the benefit of its creditors;

(h) a court of competent jurisdiction enters an order or decree with respect to
the Company, MDDC or any Restricted Subsidiary that is a Material Subsidiary or
a group of Restricted Subsidiaries that, taken together, would constitute a
Material Subsidiary, under any Bankruptcy Law that:

(i) is for relief against such Person(s) in an involuntary case;

(ii) appoints a custodian of such Person(s) or for all or substantially all of
the property of such Person(s); or

 

58



--------------------------------------------------------------------------------

(iii) orders the liquidation of such Person(s);

and the order or decree remains unstayed and in effect for 60 consecutive days;

(i) except as permitted by this Indenture, any Note Guarantee is held in any
judicial proceeding to be unenforceable or invalid or ceases for any reason to
be in full force and effect, or any Guarantor, or any Person controlling such
Guarantor, denies or disaffirms its obligations under its Note Guarantee, and
such default continues for a period of 10 days;

(j) any of the Security Documents ceases to be in full force and effect, or any
of the Security Documents ceases to give the Holders the first priority Liens
purported to be created thereby, or any of the Security Documents is declared
null and void, in each case for a period of 30 days after any of MDDC, MDFC or
any Guarantor first receives notice of such cessation or MDDC, MDFC or any
Guarantor denies in writing that it has any further liability under any Security
Document or gives written notice to such effect (in each case, other than in
accordance with the terms of this Indenture or the terms of the Security
Documents); and

(k) any revocation, suspension or loss of any Gaming License which results in
the cessation of business for a period of more than 90 consecutive days of the
business of any Gaming Facility or Gaming Facilities owned, leased or operated
directly or indirectly by MDDC or any of its Subsidiaries which, taken together,
collectively contribute more than 10% of MDDC’s Consolidated EBITDA (other than
any voluntary relinquishment of a Gaming License if such relinquishment is, in
the reasonable, good faith judgment of the Board of Directors, evidenced by a
Board Resolution, both desirable in the conduct of business of MDDC and its
Subsidiaries, taken as a whole, and not disadvantageous in any material respect
to the Holders).

The foregoing will constitute Events of Default whatever the reason for any such
Event of Default and whether it is voluntary or involuntary or is effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body.

A Default under clause (e), (f) or (k) of this Section 6.01 is not an Event of
Default until the Trustee or the Holders of at least 25% in principal amount of
the Notes (including Additional Notes, if any) then outstanding notify MDFC of
the Default; provided that any Default under clause (e) above resulting from a
default or acceleration with respect to Indebtedness will not be considered an
Event of Default if such default or acceleration is cured or annulled,
respectively, within 30 days of the receipt by MDFC of such notice of default
from the Trustee or Holders of not less than 25% in aggregate principal amount
of the Notes. Such notice must specify the Default, demand that it be remedied
and state that such notice is a “Notice of Default.”

MDFC shall deliver to the Trustee, within 30 days after the occurrence thereof,
written notice in the form of an Officers’ Certificate of any Event of Default,
its status and what action MDFC and/or any Guarantor is taking or proposes to
take with respect thereto.

Section 6.02. Acceleration.

Subject to Section 6.12 and Section 6.13, if an Event of Default (other than an
Event of Default resulting from Section 6.01(g) or (h)) shall have occurred and
be continuing, the Trustee or the Holders of not less than 25% in aggregate
principal amount of the Notes (including Additional Notes, if any) then
outstanding voting as a single class may accelerate the maturity of all the
Notes by a notice in writing to MDFC (and to the Trustee, if given by the
Holders) specifying the Event of Default and that it is a “notice

 

59



--------------------------------------------------------------------------------

of acceleration” and on the fifth Business Day after delivery of such notice,
the principal amount, together with any accrued and unpaid interest and
Additional Interest, if any, on all of the Notes then outstanding, will become
immediately due and payable. In case an Event of Default resulting from
Section 6.01(g) or (h) shall occur, the Notes (including any accrued interest
and, if applicable, Additional Interest, thereon) shall be due and payable
immediately without any declaration or other act on the part of the Trustee or
the Holders.

Section 6.03. Other Remedies.

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal and interest on the Notes
or to enforce the performance of any provision of the Notes or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative
to the extent permitted by law.

Section 6.04. Waiver of Past Defaults.

The Holders of a majority in aggregate principal amount of the Notes (including
Additional Notes, if any) then outstanding voting as a single class by written
notice to the Trustee may, on behalf of the Holders of all of the Notes, rescind
an acceleration or waive an existing Event of Default or Default and its
consequences hereunder if the rescission would not conflict with any judgment or
decree except (i) a continuing Default in the payment of principal of premium or
interest or Additional Interest, if any, on a Note or (ii) a Default in respect
of a provision that under Section 9.02 cannot be amended without the consent of
each Holder of Notes affected. Upon any such waiver, such Default or Event of
Default shall cease to exist and shall be deemed to have been cured for every
purpose of this Indenture, but no such waiver shall extend to any subsequent or
other Default or impair any right consequent thereon.

Section 6.05. Control by Majority.

Holders of a majority in aggregate principal amount of the then outstanding
Notes voting as a single class may direct the time, method and place of
conducting any proceeding for exercising any remedy available to the Trustee or
exercising any trust or power conferred on it. However, the Trustee may refuse
to follow any direction that conflicts with law or this Indenture that the
Trustee determines may be prejudicial to the rights of other Holders of Notes or
that may involve the Trustee in personal liability; provided, however, that the
Trustee may take any other action deemed proper by the Trustee that is not
inconsistent with such direction. Prior to taking any action hereunder, the
Trustee shall be entitled to indemnification or security satisfactory to it in
its sole discretion against all losses and expenses caused by taking or not
taking such action. The Holders of a majority in aggregate principal amount of
the Notes then outstanding by written notice to the Trustee may, on behalf of
the Holders of all of the Notes, direct the Trustee to credit bid the
obligations under the Notes at any bankruptcy or foreclosure sale.

Section 6.06. Limitation on Suits.

A Holder of a Note may pursue a remedy with respect to this Indenture, the Notes
or the Note Guarantees only if:

(a) the Holder of a Note gives to the Trustee written notice of a continuing
Event of Default;

 

60



--------------------------------------------------------------------------------

(b) the Holders of at least 25% in principal amount of the then outstanding
Notes make a written request to the Trustee to pursue the remedy;

(c) such Holder of a Note or Holders of Notes offer and, if requested, provide
to the Trustee indemnity satisfactory to the Trustee against any loss, liability
or expense;

(d) the Trustee does not comply with the request within 60 days after receipt of
the request and the offer and, if requested, the provision of indemnity; and

(e) during such 60-day period the Holders of a majority in principal amount of
the then outstanding Notes do not give the Trustee a direction inconsistent with
the request.

A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note.

Section 6.07. Rights of Holders of Notes to Receive Payment.

Notwithstanding any other provision of this Indenture, the right of any Holder
of a Note to receive payment of principal, premium and Additional Interest, if
any, and interest on the Note, on or after the respective due dates expressed in
the Note (including in connection with an offer to purchase), or to bring suit
for the enforcement of any such payment on or after such respective dates, shall
not be impaired or affected without the consent of such Holder.

Section 6.08. Collection Suit by Trustee.

If an Event of Default specified in Section 6.01(a) or (b) occurs and is
continuing, the Trustee is authorized to recover judgment in its own name and as
Trustee of an express trust against the Company for the whole amount of
principal of, premium and Additional Interest, if any, and interest remaining
unpaid on the Notes and interest on overdue principal to the extent lawful, and
such further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.

Section 6.09. Trustee May File Proofs of Claim.

The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the Company
(or any other obligor upon the Notes), its creditors or its property and shall
be entitled and empowered to collect, receive and distribute any money or other
property payable or deliverable on any such claims and any custodian in any such
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee, and in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay to the Trustee any amount due to
it for the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07. To the extent that the payment of any such compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 7.07 out of the estate in any such
proceeding shall be denied for any reason, payment of the same shall be secured
by a Lien on, and shall be paid out of, any and all distributions, dividends,
money, securities and other properties that the Holders may be entitled to
receive in such proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise. Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any Holder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder, or to authorize the
Trustee to vote in respect of the claim of any Holder in any such proceeding.

 

61



--------------------------------------------------------------------------------

Section 6.10. Priorities.

If the Trustee collects any money pursuant to this Article 6, it shall pay out
the money in the following order:

First: to the Trustee, its agents and attorneys for amounts due under
Section 7.07, including payment of all compensation, expense and liabilities
incurred, and all advances made, by the Trustee and the costs and expenses of
collection;

Second: to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium and Additional Interest, if any, and interest, ratably,
without preference or priority of any kind, according to the amounts due and
payable on the applicable Notes for principal, premium and Additional Interest,
if any and interest, respectively; and

Third: to the Company or to such party as a court of competent jurisdiction
shall direct.

The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.10.

Section 6.11. Undertaking for Costs.

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. This
Section 6.11 does not apply to a suit by the Trustee, a suit by a Holder of a
Note pursuant to Section 6.07, or a suit by Holders of more than 10% in
principal amount of the then outstanding Notes.

Section 6.12. Redemption Provision Defaults.

Notwithstanding the above, for purposes of this Article 6, if any Event of
Default occurs with respect to mandatory or optional redemption provisions
included solely in any Additional Notes as contemplated by Section 2.14 (a
“Redemption Provision Default”), such Redemption Provision Default shall
constitute an Event of Default only with respect to the Additional Notes
containing such mandatory or optional redemption provisions and such Additional
Notes shall be considered to be Indebtedness for purposes of Section 6.01(e). In
addition, (i) solely with respect to any Redemption Provision Default, all
references to the Holders of Notes set forth in this Article 6 (including,
without limitation, any applicable voting and consent thresholds regarding
notice, waiver, acceleration, remedies, direction of the Trustee and limitations
on suits), shall be deemed to refer only to the Holders of the Additional Notes
subject to such Redemption Provision Default and (ii) solely with respect to any
Default under Section 6.01(e) that occurs as a result of a Redemption Provision
Default, all references to the Holders of Notes set forth in this Article 6
(including, without limitation, any applicable voting and consent thresholds
regarding notice, waiver, acceleration, remedies, direction of the Trustee and
limitations on suits), shall be deemed to refer only to the Holders of Notes
other than the Additional Notes subject to such Redemption Provision Default.

 

62



--------------------------------------------------------------------------------

Section 6.13. Reporting Defaults.

Notwithstanding any other provision of this Indenture, the sole remedy for an
Event of Default relating to the failure to comply with the reporting
obligations described in Section 4.03 and for any failure to comply with the
requirements of Section 314(a) of the TIA, will for the 365 days after the
occurrence of such an Event of Default consist exclusively of the right to
receive Additional Interest on the principal amount of the Notes at a rate equal
to 0.50% per annum. The Additional Interest will be payable in the same manner
and subject to the same terms as other interest payable under this Indenture.
The Additional Interest will accrue on all outstanding Notes from and including
the date on which an Event of Default relating to a failure to comply with the
reporting obligations under Section 4.03 or TIA § 314(a) first occurs to but
excluding the 365th day thereafter (or such earlier date on which the Event of
Default relating to such reporting obligations is cured or waived). If the Event
of Default resulting from such failure to comply with the reporting obligations
is continuing on such 365th day, such Additional Interest will cease to accrue
and the Notes will be subject to the other remedies provided under this Article
6.

ARTICLE 7.

TRUSTEE

Section 7.01. Duties of Trustee.

(a) If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

(b) Except during the continuance of an Event of Default:

(i) the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

(ii) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee pursuant to the
requirements of this Indenture. However, the Trustee shall examine the
certificates and opinions specifically required to be furnished to it hereunder
to determine whether or not they substantially conform to the procedural
requirements of this Indenture.

(c) The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

(i) this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;

(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and

(iii) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05.

 

63



--------------------------------------------------------------------------------

(d) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b), and (c) of this Section 7.01.

(e) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers, if it shall
have reasonable grounds to believe that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it. The
Trustee shall be under no obligation to exercise any of its rights and powers
under this Indenture at the request of any Holders, unless such Holders shall
have offered to the Trustee security and indemnity satisfactory to it against
any loss, liability or expense.

(f) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Company. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.

Section 7.02. Rights of Trustee.

(a) The Trustee may rely upon any document (whether in its original or facsimile
form) believed by it to be genuine and to have been signed or presented by the
proper Person. The Trustee need not investigate any fact or matter stated in the
document.

(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel or both. The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on such
Officers’ Certificate or Opinion of Counsel. The Trustee may consult with
counsel of its own selection with respect to legal matters relating to this
Indenture and the advice of such counsel or any Opinion of Counsel shall be full
and complete authorization and protection from liability in respect of any
action taken, suffered or omitted by it hereunder in good faith and in
accordance with such advice or Opinion of Counsel.

(c) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent appointed with due
care.

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.

(e) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Company shall be sufficient if signed by
an Officer of the Company.

(f) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.

(g) At any time that the Trustee is not the Collateral Agent hereunder or under
the Intercreditor Agreement or Security Documents, the Trustee shall have no
duties of the Collateral Agent and shall have no liability for the acts or
failure to act of the Collateral Agent thereunder, and the Collateral Agent, at
any time that it is not also the Trustee, shall have no duties of the Trustee
and shall have no liability for the acts or failure to act of the Trustee.

 

64



--------------------------------------------------------------------------------

Section 7.03. Individual Rights of Trustee.

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Company or any Affiliate of the
Company with the same rights it would have if it were not Trustee. However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days, apply to the SEC for permission to continue as
Trustee or resign. Any Agent may do the same with like rights and duties. The
Trustee is also subject to Sections 7.10 and 7.11.

Section 7.04. Trustee’s Disclaimer.

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, it shall not be accountable
for the Company’s use of the proceeds from the Notes or any money paid to the
Company or upon the Company’s direction under any provision of this Indenture,
it shall not be responsible for the use or application of any money received by
any Paying Agent other than the Trustee, and it shall not be responsible for any
statement or recital herein or any statement in the Notes or any other document
in connection with the sale of the Notes or pursuant to this Indenture other
than its certificate of authentication.

Section 7.05. Notice of Defaults.

If a Default or Event of Default occurs and is continuing and if it is actually
known to a Responsible Officer of the Trustee, the Trustee shall mail to Holders
of Notes a notice of the Default or Event of Default within 90 days after it
occurs. Except in the case of a Default or Event of Default in payment of
principal of or interest on any Note, the Trustee may withhold the notice if and
so long as a committee of its Responsible Officers in good faith determines that
withholding the notice is in the interests of the Holders of the Notes.

Section 7.06. Reports by Trustee to Holders of the Notes.

Within 60 days after each May 15 beginning with the May 15 following the date of
this Indenture, and for so long as Notes remain outstanding, the Trustee shall
mail to the Holders of the Notes a brief report dated as of such reporting date
that complies with TIA § 313(a) (but if no event described in TIA § 313(a) has
occurred within the twelve months preceding the reporting date, no report need
be transmitted). The Trustee also shall comply with TIA § 313(b)(2). The Trustee
shall also transmit by mail all reports as required by TIA § 313(c).

A copy of each report at the time of its mailing to the Holders of Notes shall
be mailed to the Company and filed with the SEC and each stock exchange on which
the Notes are listed in accordance with TIA § 313(d). The Company shall promptly
notify the Trustee when the Notes are listed on any stock exchange or delisted
therefrom.

Section 7.07. Compensation and Indemnity.

The Company shall pay to the Trustee as agreed upon in writing from time to time
reasonable compensation for its acceptance of this Indenture and services
hereunder. The Trustee’s compensation shall not be limited by any law on
compensation of a trustee of an express trust. The Company shall reimburse the
Trustee promptly upon request for all reasonable out-of-pocket expenses incurred
or made by it in addition to the compensation for its services. Such expenses
shall include the reasonable compensation, disbursements and expenses of the
Trustee’s agents and counsel.

 

65



--------------------------------------------------------------------------------

The Company shall fully indemnify the Trustee against any and all losses,
liabilities, claims, damages or expenses (including reasonable legal fees and
expenses) incurred by it arising out of or in connection with the acceptance or
administration of its duties under this Indenture, including the costs and
expenses of enforcing this Indenture against the Company (including this
Section 7.07) and defending itself against any claim (whether asserted by the
Company or any Holder or any other person) or liability in connection with the
exercise or performance of any of its powers or duties hereunder, except to the
extent any such loss, liability or expense shall be determined by a court of
competent jurisdiction to have been caused by its own negligence, bad faith or
willful misconduct. The Trustee shall notify the Company promptly of any claim
for which it may seek indemnity. Failure by the Trustee to so notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is actually prejudiced by failure of the Trustee to provide
timely notice of claims of which a Responsible Officer has actual notice. The
Company shall defend the claim and the Trustee shall cooperate in the defense.
The Trustee may have separate counsel and the Company shall pay the reasonable
fees and expenses of such counsel. The Company need not pay for any settlement
made without its consent, which consent shall not be unreasonably withheld.

The obligations of the Company under this Section 7.07 shall survive the
satisfaction and discharge of this Indenture and the resignation or removal of
the Trustee.

To secure the Company’s payment obligations in this Section, the Trustee shall
have a Lien prior to the Notes on all money or property held or collected by the
Trustee, except that held in trust to pay principal and interest on particular
Notes. Such Lien shall survive the satisfaction and discharge of this Indenture.

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(g) or (h) occurs, the expenses and the compensation
for the services (including the fees and expenses of its agents and counsel) are
intended to constitute expenses of administration under any Bankruptcy Law.

The Trustee shall comply with the provisions of TIA § 313(b)(2) to the extent
applicable.

Section 7.08. Replacement of Trustee.

A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.08.

The Trustee may resign in writing at any time and be discharged from the trust
hereby created by so notifying the Company. The Holders of a majority in
principal amount of the then outstanding Notes may remove the Trustee by so
notifying the Trustee and the Company in writing. The Company may remove the
Trustee if:

(a) the Trustee fails to comply with Section 7.10;

(b) the Trustee is adjudged a bankrupt or an insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;

(c) a custodian or public officer takes charge of the Trustee or its property;
or

(d) the Trustee becomes incapable of acting.

 

66



--------------------------------------------------------------------------------

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee.

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Company, or the Holders
of at least 20% in principal amount of the then outstanding Notes may petition
at the expense of the Company any court of competent jurisdiction for the
appointment of a successor Trustee.

If the Trustee, after written request by any Holder who has been a Holder for at
least six months, fails to comply with Section 7.10, such Holder may petition
any court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon, the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Holders. The retiring
Trustee shall promptly transfer all property held by it as Trustee to the
successor Trustee, provided all sums owing to the Trustee hereunder have been
paid. Notwithstanding replacement of the Trustee pursuant to this Section 7.08,
the Company’s obligations under Section 7.07 shall continue for the benefit of
the retiring Trustee.

Section 7.09. Successor Trustee by Merger, etc.

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation or
banking association, the successor corporation or association without any
further act shall be the successor Trustee.

In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture and any of the Notes shall have been authenticated but not delivered,
any such successor to the Trustee may adopt the certificate of authentication of
any predecessor trustee, and deliver such Notes so authenticated; and in case at
that time any of the Notes shall not have been authenticated, any successor to
the Trustee may authenticate such Notes either in the name of any predecessor
hereunder or in the name of the successor to the Trustee; and in all such cases
such certificates shall have the full force which is anywhere provided in the
Notes or in this Indenture.

Section 7.10. Eligibility; Disqualification.

There shall at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof that is authorized under such laws to exercise corporate trustee
power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $50 million
as set forth in its most recent published annual report of condition.

This Indenture shall always have a Trustee who satisfies the requirements of TIA
§ 310(a)(1), (2) and (5). The Trustee is subject to TIA § 310(b).

 

67



--------------------------------------------------------------------------------

Section 7.11. Preferential Collection of Claims Against Company.

The Trustee is subject to TIA § 311(a), excluding any creditor relationship
listed in TIA § 311(b). A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated therein.

ARTICLE 8.

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

Section 8.01. Option to Effect Legal Defeasance or Covenant Defeasance.

MDFC may, at the option of its Board of Directors evidenced by a resolution set
forth in an Officers’ Certificate, at any time, elect to have either
Section 8.02 or 8.03 applied to all outstanding Notes, and all obligations of
the Guarantors discharged with respect to their Note Guarantees, upon compliance
with the conditions set forth below in this Article 8.

Section 8.02. Legal Defeasance and Discharge.

Upon MDFC’s exercise under Section 8.01 of the option applicable to this
Section 8.02, the Company shall, subject to the satisfaction of the conditions
set forth in Section 8.04, be deemed to have been discharged from its
obligations with respect to all outstanding Notes and all obligations of the
Guarantors discharged with respect to their Note Guarantees on the date the
conditions set forth below are satisfied (hereinafter, “Legal Defeasance”). For
this purpose, Legal Defeasance means that the Company shall be deemed to have
paid and discharged the entire Indebtedness represented by the outstanding
Notes, which shall thereafter be deemed to be “outstanding” only for the
purposes of Section 8.05 and the other Sections of this Indenture referred to in
clauses (a) and (b) below, and to have satisfied all its other obligations under
such Notes and this Indenture (and the Trustee, on demand of and at the expense
of the Company, shall execute proper instruments acknowledging the same), except
for the following provisions which shall survive until otherwise terminated or
discharged hereunder: (a) the rights of Holders of outstanding Notes to receive
solely from the trust fund described in Section 8.04, and as more fully set
forth in such Section, payments solely in respect of the principal of, premium,
if any, Additional Interest, if any, and interest on such Notes when such
payments are due, (b) the Company’s obligations with respect to such Notes under
Article 2 and Section 4.02, (c) the rights, powers, trusts, duties and
immunities of the Trustee hereunder and MDFC’s and the Guarantors’ obligations
in connection therewith and (d) this Article 8. Subject to compliance with this
Article 8, MDFC may exercise its option under this Section 8.02 notwithstanding
the prior exercise of its option under Section 8.03.

Section 8.03. Covenant Defeasance.

Upon MDFC’s exercise under Section 8.01 of the option applicable to this
Section 8.03, MDFC shall, subject to the satisfaction of the conditions set
forth in Section 8.04, be released from its obligations under the covenants
contained in Sections 4.06, 4.07, 4.08, 4.09, 4.10, 4.11, 4.13, 4.14, 4.15,
4.16, 4.17, 4.18, 4.19 and 4.20 and Section 5.01 with respect to the outstanding
Notes on and after the date the conditions set forth in Section 8.04 are
satisfied (hereinafter, “Covenant Defeasance”), and the Notes shall thereafter
be deemed not “outstanding” for the purposes of any direction, waiver, consent
or declaration or act of Holders (and the consequences of any thereof) in
connection with such covenants, but shall continue to be deemed “outstanding”
for all other purposes hereunder (it being understood that such Notes shall not
be deemed outstanding for accounting purposes). For this purpose, Covenant
Defeasance means that, with respect to the outstanding Notes, MDFC may omit to
comply with and shall have no liability in respect of any term, condition or
limitation set forth in any such covenant, whether directly or indirectly, by
reason of any reference elsewhere herein to any such covenant or by reason of

 

68



--------------------------------------------------------------------------------

any reference in any such covenant to any other provision herein or in any other
document and such omission to comply shall not constitute a Default or an Event
of Default under Section 6.01, but, except as specified above, the remainder of
this Indenture and such Notes shall be unaffected thereby. In addition, upon
MDFC’s exercise under Section 8.01 of the option applicable to this
Section 8.03, subject to the satisfaction of the conditions set forth in
Section 8.04, Sections 6.01(c) through 6.01(k), except for Sections 6.01(g) and
6.01(h) with respect to MDFC (but not with respect to MDDC or any Restricted
Subsidiary) shall not constitute Events of Default.

Section 8.04. Conditions to Legal or Covenant Defeasance.

The following shall be the conditions to the application of either Section 8.02
or 8.03 to the outstanding Notes:

In order to exercise either Legal Defeasance or Covenant Defeasance:

(a) the Company must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders, cash in United States dollars, non-callable U.S.
Government Obligations, or a combination thereof, in such amounts as will be
sufficient, in the opinion of a nationally recognized firm of independent public
accountants, to pay the principal of, Additional Interest or premium, if any,
and interest on the outstanding Notes on the stated date for payment thereof or
on the applicable redemption date, as the case may be; and MDFC must specify
whether the Notes are being defeased to maturity or to a particular redemption
date;

(b) in the case of an election under Section 8.02, the Company shall have
delivered to the Trustee an Opinion of Counsel in the United States reasonably
acceptable to the Trustee confirming that (i) MDFC has received from, or there
has been published by, the Internal Revenue Service a ruling or (ii) since the
date of this Indenture, there has been a change in the applicable federal income
tax law, in either case to the effect that, and based thereon such Opinion of
Counsel shall confirm that, the Holders of the outstanding Notes will not
recognize income, gain or loss for federal income tax purposes as a result of
such Legal Defeasance and will be subject to federal income tax on the same
amounts, in the same manner and at the same times as would have been the case if
such Legal Defeasance had not occurred;

(c) in the case of an election under Section 8.03, the Company shall have
delivered to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee confirming that the Holders of the outstanding Notes will not recognize
income, gain or loss for federal income tax purposes as a result of such
Covenant Defeasance and will be subject to federal income tax on the same
amounts, in the same manner and at the same times as would have been the case if
such Covenant Defeasance had not occurred;

(d) no Default or Event of Default shall have occurred and be continuing on the
date of such deposit (other than a Default or Event of Default resulting from
the incurrence of Indebtedness all or a portion of the proceeds of which will be
used to defease the Notes pursuant to this Article 8 concurrently with such
incurrence);

(e) such Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute a default under, any material agreement or
instrument (other than this Indenture) to which MDFC or any of the Guarantors is
a party or by which MDFC or any of the Guarantors is bound;

(f) MDFC shall have delivered to the Trustee an Officers’ Certificate stating
that the deposit was not made by MDFC with the intent of preferring the Holders
over any other creditors of MDFC or with the intent of defeating, hindering,
delaying or defrauding any other creditors of MDFC; and

 

69



--------------------------------------------------------------------------------

(g) MDFC shall have delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent provided for or
relating to the Legal Defeasance or the Covenant Defeasance, as applicable, have
been complied with.

Section 8.05. Deposited Money and U.S. Government Obligations to be Held in
Trust; Other Miscellaneous Provisions.

Subject to Section 8.06, all money and non-callable U.S. Government Obligations
(including the proceeds thereof) deposited with the Trustee (or other qualifying
trustee, collectively for purposes of this Section 8.05, the “Trustee”) pursuant
to Section 8.04 in respect of the outstanding Notes shall be held in trust and
applied by the Trustee, in accordance with the provisions of such Notes and this
Indenture, to the payment, either directly or through any Paying Agent
(including the Company acting as Paying Agent) as the Trustee may determine, to
the Holders of such Notes of all sums due and to become due thereon in respect
of principal, premium and Additional Interest, if any, and interest, but such
money need not be segregated from other funds except to the extent required by
law.

The Company shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non-callable U.S. Government
Obligations deposited pursuant to Section 8.04 or the principal and interest
received in respect thereof other than any such tax, fee or other charge which
by law is for the account of the Holders of the outstanding Notes.

Anything in this Article 8 to the contrary notwithstanding, the Trustee shall
deliver or pay to the Company from time to time upon the request of the Company
any money or non-callable U.S. Government Obligations held by it as provided in
Section 8.04 which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under
Section 8.04(a)), are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.

Section 8.06. Repayment to Company.

Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of, premium and Additional
Interest, if any, or interest on any Note and remaining unclaimed for two years
after such principal, and premium, if any, Additional Interest, if any, or
interest has become due and payable shall be paid to the Company on its request
or (if then held by the Company) shall be discharged from such trust; and the
Holder of such Note shall thereafter look only to the Company for payment
thereof, and all liability of the Trustee or such Paying Agent with respect to
such trust money, and all liability of the Company as trustee thereof, shall
thereupon cease; provided, however, that the Trustee or such Paying Agent,
before being required to make any such repayment, may at the expense of the
Company cause to be published once, in The New York Times and The Wall Street
Journal (national edition), notice that such money remains unclaimed and that,
after a date specified therein, which shall not be less than 30 days from the
date of such notification or publication, any unclaimed balance of such money
then remaining will be repaid to the Company.

Section 8.07. Reinstatement.

If the Trustee or Paying Agent is unable to apply any United States dollars or
non-callable U.S. Government Obligations in accordance with Section 8.02 or
8.03, as the case may be, by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the Company’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 8.02 or 8.03 until such time as the

 

70



--------------------------------------------------------------------------------

Trustee or Paying Agent is permitted to apply all such money in accordance with
Section 8.02 or 8.03, as the case may be; provided, however, that, if the
Company makes any payment of principal of, premium, if any, Additional Interest,
if any, or interest on any Note following the reinstatement of its obligations,
the Company shall be subrogated to the rights of the Holders of such Notes to
receive such payment from the money held by the Trustee or Paying Agent.

ARTICLE 9.

AMENDMENT, SUPPLEMENT AND WAIVER

Section 9.01. Without Consent of Holders of Notes.

Notwithstanding Section 9.02, the Company, the Guarantors and the Trustee may
amend or supplement this Indenture, the Notes, or the Note Guarantees without
the consent of any Holder of a Note to:

(a) cure any ambiguity, defect, mistake, omission, or inconsistency;

(b) provide for the assumption of MDFC’s or a Guarantor’s obligations to the
Holders of the Notes or Note Guarantees, as applicable, by a Successor to MDFC
or such Guarantor pursuant to Article 5;

(c) provide for uncertificated Notes in addition to or in place of certificated
Notes;

(d) add any Note Guarantees with respect to the Notes and to release Note
Guarantees when required by the terms of this Indenture;

(e) provide for the release or addition of Collateral in accordance with the
terms of this Indenture, the Security Documents and the Intercreditor Agreement;

(f) add to the covenants of MDFC or any Guarantor for the benefit of the Holders
of the Notes or to surrender any right or power conferred upon MDFC or any
Guarantor;

(g) make any change that would provide any additional rights or benefits to the
Holders of the Notes or that does not adversely affect the legal rights
hereunder of any Holder;

(h) comply with requirements of the SEC in order to effect or maintain the
qualification of this Indenture under the TIA;

(i) conform the text of this Indenture, the Notes, the Security Documents, the
Intercreditor Agreement or the Note Guarantees to any provision of the
“Description of Notes” section of the Company’s Offering Memorandum dated
August 6, 2010, relating to the initial offering of the Notes, to the extent
that such provision in that “Description of Notes” was intended to be a verbatim
recitation of a provision of this Indenture, the Notes, the Security Documents,
the Intercreditor Agreement or the Note Guarantee;

(j) provide for the issuance of Additional Notes in accordance with the
limitations set forth in this Indenture as of the date hereof; or

(k) to remove redemption provisions included in any Additional Notes pursuant to
Section 2.14 that, pursuant to the terms of such redemption provisions, are no
longer in effect.

 

71



--------------------------------------------------------------------------------

In addition, without the consent of any Holder of Notes, the Trustee may enter
into a new intercreditor agreement or amend the Intercreditor Agreement to
provide for additional Pari Passu Secured Obligations in accordance with the
terms of this Indenture and the Intercreditor Agreement.

Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
Indenture, and upon receipt by the Trustee of the documents described in
Section 7.02(b), the Trustee shall join with the Company and the Guarantors in
the execution of any amended or supplemental Indenture authorized or permitted
by the terms of this Indenture and to make any further appropriate agreements
and stipulations that may be therein contained, but the Trustee shall not be
obligated to enter into such amended or supplemental Indenture that affects its
own rights, duties or immunities under this Indenture or otherwise.

Section 9.02. With Consent of Holders of Notes.

Except as provided below in this Section 9.02, the Company, the Guarantors and
the Trustee may amend or supplement this Indenture, the Notes and the Note
Guarantees without notice to any Holder of Notes but with the consent of the
Holders of at least a majority in principal amount of the Notes (including
Additional Notes, if any) then outstanding voting as a single class (including
consents obtained in connection with a tender offer or exchange offer for, or
purchase of, the Notes), and, subject to Sections 6.04 and 6.07, any existing
Default or Event of Default (other than a Default or Event of Default in the
payment of the principal of, premium and Additional Interest, if any, or
interest on the Notes, except a payment default resulting from an acceleration
that has been rescinded) or compliance with any provision of this Indenture, the
Notes or the Note Guarantees may be waived with the consent of the Holders of a
majority in principal amount of the then outstanding Notes (including Additional
Notes, if any) voting as a single class (including consents obtained in
connection with a tender offer or exchange offer for, or purchase of, the
Notes). Section 2.08 shall determine which Notes are considered to be
“outstanding” for purposes of this Section 9.02.

Notwithstanding the preceding paragraph, with respect to the amendment,
supplement or waiver of any mandatory or optional redemption provisions included
in any Additional Notes as contemplated by Section 2.14, the references in the
preceding paragraph to Holders of a majority in principal amount of the Notes
shall be deemed to refer to a majority in principal amount of the Additional
Notes which contain such mandatory or optional redemption provisions.

Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
Indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of the documents described in Section 7.02(b), the Trustee shall
join with the Company and the Guarantors in the execution of such amended or
supplemental Indenture unless such amended or supplemental Indenture directly
affects the Trustee’s own rights, duties or immunities under this Indenture or
otherwise, in which case the Trustee may in its discretion, but shall not be
obligated to, enter into such amended or supplemental Indenture.

It shall not be necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment or waiver,
but it shall be sufficient if such consent approves the substance thereof.

After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Company shall mail to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Company to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amended or supplemental
Indenture or waiver.

 

72



--------------------------------------------------------------------------------

Without the consent of each Holder of Notes affected, an amendment, supplement
or waiver under this Section 9.02 may not (with respect to any Notes held by a
non-consenting Holder):

(a) reduce the principal amount of Notes whose Holders must consent to an
amendment, supplement or waiver;

(b) reduce the rate of or change the time for payment of interest on any Note;

(c) reduce the principal of or change the stated maturity of any Note;

(d) reduce the premium payable upon the redemption of any Note, waive a
redemption payment with respect to any Note or change the time at which a Note
may be redeemed other than changes to the covenants in Sections 4.09 and 4.13;

(e) impair the right of any Holder to receive payment of principal of, or
interest, premium, or Additional Interest, if any, on the Notes on or after the
due dates therefor or to institute suit for the enforcement of any payment on or
with respect to such Holder’s Notes (except a rescission of acceleration of the
Notes by the Holders of at least a majority in aggregate principal amount of the
then outstanding Notes and a waiver of the payment default that resulted from
such acceleration);

(f) make any Note payable in money other than that stated in the Notes;

(g) make any change in the provisions of this Indenture relating to waivers of
past Defaults; or

(h) make any change in the foregoing amendment and waiver provisions.

In addition, any amendment which releases MDDC (or any successor or assignee of
MDDC that owns Borgata) from its obligations under any Note Guarantee (except as
specified in Article 5 prior to any such amendment) or the Security Documents,
such that the effect thereof would be a release of Borgata, will require the
consent of the Holders of at least 66 2/3% in aggregate principal amount of the
Notes then outstanding.

Section 9.03. Compliance with Trust Indenture Act.

Every amendment or supplement to this Indenture or the Notes shall be set forth
in an amended or supplemental Indenture that complies with the TIA as then in
effect.

Section 9.04. Revocation and Effect of Consents.

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the waiver, supplement or amendment becomes
effective. From and after the date an amendment, supplement or waiver becomes
effective in accordance with its terms, it shall bind every Holder.

 

73



--------------------------------------------------------------------------------

The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to give their consent or take any
other action described above or required or permitted to be taken pursuant to
this Indenture. If a record date is fixed, then notwithstanding the immediately
preceding paragraph, those Persons who were Holders at such record date (or
their duly designated proxies), and only those Persons, shall be entitled to
give such consent or to revoke any consent previously given or to take any such
action, whether or not such Persons continue to be Holders after such record
date. No such consent shall be valid or effective for more than 120 days after
such record date.

Section 9.05. Notation on or Exchange of Notes.

The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated. The Company in exchange for all
Notes may issue and the Trustee shall, upon receipt of an Authentication Order,
authenticate new Notes that reflect the amendment, supplement or waiver.

Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.

Section 9.06. Trustee to Sign Amendments, etc.

The Trustee shall sign any amended or supplemental Indenture authorized pursuant
to this Article 9 if the amendment or supplement does not adversely affect the
rights, duties, liabilities or immunities of the Trustee. The Company may not
sign an amendment or supplemental Indenture until the Board of Directors
approves it. In executing any amended or supplemental indenture, the Trustee
shall receive and (subject to Section 7.01) shall be fully protected in relying
upon, in addition to the documents required by Section 12.04, an Officers’
Certificate and an Opinion of Counsel stating that the execution of such amended
or supplemental indenture is authorized or permitted by this Indenture.

ARTICLE 10.

NOTE GUARANTEES

Section 10.01. Note Guarantees.

(a) Subject to the provisions of this Article 10, each Guarantor hereby fully,
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety, jointly and severally with each other Guarantor, to each Holder of the
Notes, to the extent lawful, and the Trustee the full and punctual payment when
due, whether at maturity, by acceleration, by redemption or otherwise, of the
principal of, premium, if any, interest and Additional Interest, if any, on the
Notes and all other obligations of the Company under this Indenture (including
under Section 7.07), the Notes (including, without limitation, interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Company or any
Guarantor whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) and the Security Documents (all the foregoing being
hereinafter collectively called the “Guarantor Obligations”). Each Guarantor
agrees (to the extent lawful) that the Guarantor Obligations may be extended or
renewed, in whole or in part, without notice or further assent from it, and that
it shall remain bound under this Article 10 notwithstanding any extension or
renewal of any Guarantor Obligation.

(b) Each Guarantor waives (to the extent lawful) presentation to, demand of, and
protest to the Company of any of the Guarantor Obligations and also waives (to
the extent lawful) notice of protest for nonpayment. Each Guarantor waives (to
the extent lawful) notice of any default under the Notes or the Guarantor
Obligations.

 

74



--------------------------------------------------------------------------------

(c) Each Guarantor further agrees that its Note Guarantee constitutes a
guarantee of payment when due (and not a guarantee of collection) and waives any
right to require that any resort be had by any Holder to any security held for
payment of the Guarantor Obligations.

(d) Except as set forth in Section 10.02 and Article 8, the obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than payment of the Guarantor
Obligations in full), including any claim of waiver, release, surrender,
alteration or compromise, and shall not (to the extent lawful) be subject to any
defense of setoff, counterclaim, recoupment or termination whatsoever or by
reason of the invalidity, illegality or unenforceability of the Guarantor
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor herein shall not (to the extent lawful) be
discharged or impaired or otherwise affected by (i) the failure of any Holder to
assert any claim or demand or to enforce any right or remedy against the Company
or any other person under this Indenture, the Notes, the Security Documents, the
Intercreditor Agreement or any other agreement or otherwise; (ii) any extension
or renewal of any thereof; (iii) any rescission, waiver, amendment or
modification of any of the terms or provisions of this Indenture, the Notes, the
Security Documents, the Intercreditor Agreement or any other agreement; (iv) the
release of any security held by any Holder, the Trustee or the Collateral Agent
for the Guarantor Obligations or any of them; (v) the failure of any Holder to
exercise any right or remedy against any other Guarantor; (vi) any change in the
ownership of the Company; (vii) any default, failure or delay, willful or
otherwise, in the performance of the Guarantor Obligations; or (viii) any other
act or thing or omission or delay to do any other act or thing which may or
might in any manner or to any extent vary the risk of any Guarantor or would
otherwise operate as a discharge of such Guarantor as a matter of law or equity.

(e) Each Guarantor agrees that its Note Guarantee shall remain in full force and
effect until payment in full of all the Guarantor Obligations or such Guarantor
is released from its Note Guarantee in compliance with Section 5.01,
Section 10.02, Section 12.01 or Article 8. Each Guarantor further agrees that
its Note Guarantee shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of principal of, premium,
if any, or interest or Additional Interest, if any, on any of the Guarantor
Obligations is rescinded or must otherwise be restored by any Holder upon the
bankruptcy or reorganization of the Company or otherwise.

(f) In furtherance of the foregoing and not in limitation of any other right
which any Holder has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Company to pay any of the Guarantor Obligations when and
as the same shall become due, whether at maturity, by acceleration, by
redemption or otherwise, each Guarantor hereby promises to and shall, upon
receipt of written demand by the Trustee, forthwith pay, or cause to be paid, in
cash, to the Trustee or the Trustee on behalf of the Holders an amount equal to
the sum of (i) the unpaid amount of such Guarantor Obligations then due and
owing and (ii) accrued and unpaid interest on such Guarantor Obligations then
due and owing (but only to the extent not prohibited by law) (including interest
accruing after the filing of any petition in bankruptcy or the commencement of
any insolvency, reorganization or like proceeding relating to the Company or any
Guarantor whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding).

(g) Each Guarantor further agrees that, as between such Guarantor, on the one
hand, and the Holders, on the other hand, (i) the maturity of the Guarantor
Obligations guaranteed hereby may be accelerated as provided in this Indenture
for the purposes of its Note Guarantee, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the Guarantor
Obligations guaranteed and (ii) in the event of any such declaration of
acceleration of such Guarantor Obligations, such Guarantor Obligations (whether
or not due and payable) shall forthwith become due and payable by the Guarantor
for the purposes of such Guarantor’s Note Guarantee.

 

75



--------------------------------------------------------------------------------

(h) Each Guarantor also agrees to pay any and all reasonable costs and expenses
(including reasonable attorneys’ fees) incurred by the Trustee, the Collateral
Agent or the Holders in enforcing any rights under this Section 10.01.

(i) Neither the Company nor the Guarantors shall be required to make a notation
on the Notes to reflect any Note Guarantee or any release, termination or
discharge thereof and any such notation shall not be a condition to the validity
of any Note Guarantee.

Section 10.02. Limitation on Liability; Termination, Release and Discharge.

(a) Any term or provision of this Indenture to the contrary notwithstanding, the
obligations of each Guarantor hereunder shall be limited to the maximum amount
as shall, after giving effect to all other contingent and fixed liabilities of
such Guarantor and after giving effect to any collections from or payments made
by or on behalf of any other Guarantor in respect of the obligations of such
other Guarantor under its Note Guarantee or pursuant to its contribution
obligations under this Indenture, result in the obligations of such Guarantor
under its Note Guarantee not constituting a fraudulent conveyance or fraudulent
transfer under federal or state law and not otherwise being void or voidable
under any similar laws affecting the rights of creditors generally.

(b) A Note Guarantee of a Guarantor shall be automatically and unconditionally
released and discharged, and each Guarantor and its obligations under the Note
Guarantee and this Indenture shall be released and discharged:

(i) in connection with any sale or other disposition of all or substantially all
of the assets of that Guarantor (by way of merger, consolidation, or otherwise,)
to a Person that is not (either before or after giving effect to such
transaction) the Company or a Guarantor, if the sale or other disposition does
not violate Section 4.09;

(ii) in connection with any sale or other disposition of Capital Stock of that
Guarantor to a Person that is not (either before or after giving effect to such
transaction) the Company or a Guarantor, if the sale or other disposition does
not violate Section 4.09 and the Guarantor ceases to be a Restricted Subsidiary
of both MDDC and MDFC as a result of the sale or other disposition;

(iii) if MDDC designates any Restricted Subsidiary that is a Guarantor to be an
Unrestricted Subsidiary in accordance with Section 4.19; or

(iv) upon legal defeasance, covenant defeasance or satisfaction and discharge of
this Indenture pursuant to Section 8.02, Section 8.03, or Section 12.01.

(c) If any Guarantor is released from its Note Guarantee, any of its
Subsidiaries that are Guarantors will be released from their Note Guarantees, if
any, and it and any of its Subsidiaries will be released from their obligations
under the Security Documents.

(d) In the case of any transaction described in Section 10.02(b)(i) or (b)(ii),
the Company shall deliver to the Trustee an Officers’ Certificate and an Opinion
of Counsel, each stating that all conditions precedent provided for in this
Indenture relating to such transaction have been complied with.

(e) The release of a Guarantor from its Note Guarantee and its obligations under
this Indenture in accordance with the provisions of this Section 10.02 shall not
preclude the future application of Section 4.19 to such Person.

 

76



--------------------------------------------------------------------------------

Section 10.03. Right of Contribution.

Subject to Section 10.04, each Guarantor agrees that in the event any payment or
distribution is made by any Guarantor (a “Funding Guarantor”) in respect of the
Guarantor Obligations, such Funding Guarantor shall be entitled to a
contribution from each other Guarantor in a pro rata amount based on the
relative net worth of each Guarantor (including the Funding Guarantor) as of the
date of such payment or distribution for all payments, damages and expenses
incurred by that Funding Guarantor in discharging the Guarantor Obligations. The
provisions of this Section 10.03 shall in no respect limit the obligations and
liabilities of each Guarantor to the Trustee and the Holders and each Guarantor
shall remain liable to the Trustee and the Holders for the full amount
guaranteed by such Guarantor hereunder.

Section 10.04. No Subrogation.

Notwithstanding any payment or payments made by any Guarantor hereunder, no
Guarantor shall be entitled to be subrogated to any of the rights of the Trustee
or any Holder against the Company or any other Guarantor or any collateral
security or guarantee or right of offset held by the Collateral Agent, the
Trustee or any Holder for the payment of the Guarantor Obligations, nor shall
any Guarantor seek or be entitled to seek any contribution or reimbursement from
the Company or any other Guarantor in respect of payments made by such Guarantor
hereunder, until the Guarantor Obligations are paid in full. If any amount shall
be paid to any Guarantor on account of such subrogation rights at any time when
all of the Guarantor Obligations shall not have been paid in full, such amount
shall be held by such Guarantor in trust for the Trustee and the Holders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Trustee in the exact form received by
such Guarantor (duly indorsed by such Guarantor to the Trustee, if required), to
be applied against the Guarantor Obligations.

ARTICLE 11.

COLLATERAL AND SECURITY

Section 11.01. The Collateral.

(a) The due and punctual payment of the principal of, premium, if any, interest
and Additional Interest, if any, on the Notes and the Note Guarantees when and
as the same shall be due and payable, whether on an interest payment date, at
maturity, by acceleration, repurchase, redemption or otherwise, interest on the
overdue principal of and interest (to the extent lawful), if any, on the Notes
and the Note Guarantees and performance of all other obligations under this
Indenture (including, without limitation, the obligations of the Company set
forth in Section 7.07 and Section 8.07) the Notes, the Note Guarantees and the
Security Documents, shall be secured by Liens as provided in the Security
Documents which the Company and the Guarantors, as the case may be, have entered
into in connection with the execution of this Indenture and by all Security
Documents hereafter delivered as required or permitted by this Indenture.

(b) The Company and the Guarantors hereby agree that the Collateral Agent shall
hold the Collateral for the benefit of all of the Holders, the Collateral Agent,
the Trustee and the other Secured Parties, in each case pursuant to the terms of
this Indenture, the Intercreditor Agreement and the Security Documents.

(c) Each Holder, by its acceptance of any Notes and the Note Guarantees,
consents and agrees to the terms of the Security Documents (including, without
limitation, the provisions providing for foreclosure) and the Intercreditor
Agreement, as the same may be in effect or as may be amended from time to time
in accordance with its terms, and directs the Trustee to enter into the
Intercreditor Agreement.

 

77



--------------------------------------------------------------------------------

(d) The Trustee and each Holder, by accepting the Notes and the Note Guarantees,
acknowledges that, as more fully set forth in the Security Documents and the
Intercreditor Agreement, the Collateral as now or hereafter constituted shall be
held for the benefit of all the Holders, the Collateral Agent, the Trustee and
the other Secured Parties, and that the Lien of this Indenture and the Security
Documents in respect of such Persons is subject to and qualified and limited in
all respects by the Security Documents and the Intercreditor Agreement and
actions that may be taken thereunder. The Company shall, and shall cause the
Guarantors to, and each Guarantor shall, make all filings (including filings of
continuation statements and amendments to financing statements that may be
necessary to continue the effectiveness of such financing statements) or
recordings and take all other actions as are necessary or required to maintain
(at the sole cost and expense of MDDC, the Company and its Subsidiaries) the
security interest created by the Security Documents in the Collateral (other
than with respect to any Collateral the security interest in which is not
required to be perfected under the Security Documents) as a perfected first
priority security interest subject only to Permitted Liens.

Section 11.02. Release of Liens on the Collateral.

(a) Subject to the requirements of applicable law, including the TIA, the Liens
on the Collateral shall automatically and without any need for any further
action by any Person be released:

(i) in whole or in part, as applicable, as to all or any portion of Property
subject to such Liens which has been taken by eminent domain, condemnation or
other similar circumstances;

(ii) in whole upon:

(A) satisfaction and discharge of this Indenture as set forth in Section 12.01;
or

(B) a legal defeasance or covenant defeasance of this Indenture as set forth in
Section 8.02 or Section 8.03;

(iii) in part, as to any Property that (A) is sold, transferred or otherwise
disposed of by MDFC or any Guarantor (other than to MDFC or another Guarantor)
in a transaction not prohibited by this Indenture at the time of such sale,
transfer or disposition or (B) is owned or at any time acquired by a Guarantor
that has been released from its Note Guarantee in accordance with this
Indenture, concurrently with the release of such Note Guarantee (including in
connection with the designation of a Guarantor as an Unrestricted Subsidiary);
and

(iv) in part, in accordance with the applicable provisions of the Security
Documents, the Intercreditor Agreement and this Indenture.

(b) Notwithstanding any provision to the contrary herein, as and when requested
by the Company or any Guarantor in writing, the Trustee shall instruct the
Collateral Agent to authorize the filing of Uniform Commercial Code financing
statement amendments or releases or the recording of modifications to any real
property Security Documents (which shall be prepared by the Company or such
Guarantor and shall be attached to such request as an exhibit) solely to the
extent necessary to delete or release Liens on property or assets not required
to be subject to a Lien under the Security Documents from the Collateral or the
description of assets in any previously filed financing statements or Security

 

78



--------------------------------------------------------------------------------

Documents. If requested in writing by the Company or any Guarantor, the Trustee
shall instruct the Collateral Agent to execute such documents, instruments or
statements reasonably requested of it (which shall be prepared by the Company or
such Guarantor and shall be attached to such request as an exhibit) and to take
such other action as the Company or any Guarantor may request to evidence or
confirm that such property or assets not required to be subject to a Lien under
the Security Documents described in the immediately preceding sentence has been
released from the Liens of each of the Security Documents.

(c) In no event shall the Trustee be obligated to execute or deliver any
document evidencing any release or reconveyance without receipt of an Opinion of
Counsel and Officers’ Certificate, each stating that such release complies with
this Indenture, the Intercreditor Agreement and the Security Documents, and
conforming to the requirements of Section 13.04 and Section 13.05.

Section 11.03. Authorization of Actions to Be Taken by the Trustee or the
Collateral Agent Under the Security Documents and the Intercreditor Agreement.

(a) Subject to the provisions of the Security Documents, the Intercreditor
Agreement and the other provisions of this Indenture, each of the Trustee and
the Collateral Agent may take all actions it deems necessary or appropriate in
order to (i) enforce any of its rights or any of the rights of the Holders under
the Security Documents and (ii) upon the occurrence and during the continuance
of an Event of Default, collect and receive any and all amounts payable in
respect of the Collateral in respect of the obligations of the Company and the
Guarantors hereunder and thereunder. Subject to the provisions of the Security
Documents and the Intercreditor Agreement, the Trustee or the Collateral Agent
shall have the power (but not the obligation) to institute and to maintain such
suits and proceedings as it may deem expedient to prevent any impairment of the
Collateral by any acts that may be unlawful or in violation of the Security
Documents, the Intercreditor Agreement or this Indenture, and such suits and
proceedings as the Trustee or the Collateral Agent may deem expedient to
preserve or protect its interest and the interests of the Holders in the
Collateral (including power to institute and maintain suits or proceedings to
restrain the enforcement of or compliance with any legislative or other
governmental enactment, rule or order that may be unconstitutional or otherwise
invalid if the enforcement of, or compliance with, such enactment, rule or order
would impair the security interest hereunder or be materially prejudicial to the
interests of the Holders or the Trustee).

(b) The Trustee or the Collateral Agent shall not be responsible for the
existence, genuineness or value of any of the Collateral or for the validity,
perfection, priority or enforceability of the Liens in any of the Collateral,
whether impaired by operation of law or by reason of any action or omission to
act on its part hereunder, except to the extent such action or omission
constitutes negligence, bad faith or willful misconduct on the part of the
Trustee or gross negligence, bad faith or willful misconduct on the part of the
Collateral Agent, for the validity or sufficiency of the Collateral or any
agreement or assignment contained therein, for the validity of the title of the
Company or any Guarantor to the Collateral, for insuring the Collateral or for
the payment of taxes, charges, assessments or Liens upon the Collateral or
otherwise as to the maintenance of the Collateral. The Trustee or the Collateral
Agent shall have no responsibility for recording, filing, re-recording or
refiling any financing statement, continuation statement, document, instrument
or other notice in any public office at any time or times or to otherwise take
any action to perfect or maintain the perfection of any security interest
granted to it under the Security Documents or otherwise.

(c) Where any provision of the Security Documents requires that additional
property or assets be added to the Collateral, the Company shall, or shall cause
the applicable Guarantors to, take any and all actions reasonably required to
cause such additional property or assets to be added to the Collateral and, to
the extent required, to create and maintain a valid and enforceable perfected
first-priority security interest in such property or assets (subject to
Permitted Liens) in favor of the Collateral Agent for the benefit of the Holders
and the other Secured Parties, in each case in accordance with and to the extent
required under the Security Documents.

 

79



--------------------------------------------------------------------------------

(d) In taking any action under the Intercreditor Agreement, the Trustee shall be
entitled to receive, if requested, as a condition to take any action, an
Officers’ Certificate and Opinion of Counsel to the effect that such action does
not violate this Indenture, the Security Documents or the Intercreditor
Agreement and the Trustee shall be fully protected relying thereon.

(e) In acting under the Intercreditor Agreement, the Trustee shall have all the
protections, rights, indemnities and immunities given to it under this Indenture
and the Intercreditor Agreement.

Section 11.04. Compliance With TIA.

To the extent applicable, the Company shall cause TIA § 313(b), relating to
reports, and TIA § 314(d), relating to the release of property or securities
from the lien and security interest of this Indenture and relating to the
substitution therefor of any property or securities to be subjected to the lien
and security interest of this Indenture, to be complied with. Following
qualification of this Indenture pursuant to the TIA, to the extent the Company
is required to furnish to the Trustee an Opinion of Counsel pursuant to TIA §
314(b)(2), the Company shall furnish such opinion not more than 60 but not less
than 30 days prior to each May 1.

Section 11.05. Collateral Agent is Third Party Beneficiary.

The Collateral Agent is an intended third party beneficiary of this Article 11.

ARTICLE 12.

SATISFACTION AND DISCHARGE

Section 12.01. Satisfaction and Discharge.

This Indenture will be discharged and will cease to be of further effect as to
all Notes issued hereunder, when:

 

(1) either:

 

  (a) all Notes that have been authenticated (except lost, stolen or destroyed
Notes that have been replaced or paid and Notes for whose payment money has
theretofore been deposited in trust and thereafter repaid to MDFC) have been
delivered to the Trustee for cancellation; or

 

  (b) all Notes that have not been delivered to the Trustee for cancellation
have become due and payable by reason of the making of a notice of redemption or
otherwise or will become due and payable within one year and MDFC or any
Guarantor has irrevocably deposited or caused to be deposited with the Trustee
as trust funds in trust solely for the benefit of the Holders, cash in U.S.
dollars, non-callable U.S. Government Obligations, or a combination thereof, in
such amounts as will be sufficient without consideration of any reinvestment of
interest, to pay and discharge the entire indebtedness on the Notes not
delivered to the Trustee for cancellation for principal, premium, and Additional
Interest, if any, and accrued interest to the date of maturity or redemption;

 

80



--------------------------------------------------------------------------------

(2) other than with respect to a discharge when the Notes have become due and
payable, no Default or Event of Default shall have occurred and be continuing on
the date of such deposit or shall occur as a result of such deposit (other than
a Default or Event of Default resulting from the borrowing of funds to be
applied to such deposit) and such deposit will not result in a breach or
violation of, or constitute a default under, any other instrument to which MDFC
or any Guarantor is a party or by which MDFC or any Guarantor is bound;

 

(3) MDFC or any Guarantor has paid or caused to be paid all sums payable by it
under this Indenture; and

 

(4) MDFC has delivered irrevocable instructions to the Trustee under this
Indenture to apply the deposited money toward the payment of the Notes at
maturity or the redemption date, as the case may be.

In addition, MDFC must deliver an Officers’ Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied. Upon any satisfaction and discharge, the Trustee
shall give written notice to the Collateral Agent that it no longer claims any
security interest in the Collateral.

Notwithstanding the satisfaction and discharge of this Indenture, if money shall
have been deposited with the Trustee pursuant to subclause (b) of clause (1) of
this Section 12.01, the provisions of Section 12.02 and Section 8.06 shall
survive such satisfaction and discharge.

Section 12.02. Application of Trust Money.

Subject to the provisions of Section 8.06, all money deposited with the Trustee
pursuant to Section 12.01 shall be held in trust and applied by it, in
accordance with the provisions of the Notes and this Indenture, to the payment,
either directly or through any Paying Agent (including the Company acting as its
own Paying Agent) as the Trustee may determine, to the Persons entitled thereto,
of the principal (and premium, if any), interest and Additional Interest, if
any, for whose payment such money has been deposited with the Trustee; but such
money need not be segregated from other funds except to the extent required by
law.

If the Trustee or Paying Agent is unable to apply any money or U.S. Government
Obligations in accordance with Section 12.01 by reason of any legal proceeding
or by reason of any order or judgment of any court or governmental authority
enjoining, restraining or otherwise prohibiting such application, the Company’s
obligations under this Indenture and the Notes shall be revived and reinstated
as though no deposit had occurred pursuant to Section 12.01; provided that if
the Company has made any payment of principal of, premium, if any, interest and
Additional Interest, if any, on any Notes because of the reinstatement of its
obligations, the Company shall be subrogated to the rights of the Holders of
such Notes to receive such payment from the money or U.S. Government Obligations
held by the Trustee or Paying Agent.

ARTICLE 13.

MISCELLANEOUS

Section 13.01. Trust Indenture Act Controls.

If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by TIA, as described in §318(c), the imposed duties shall
control.

 

81



--------------------------------------------------------------------------------

Section 13.02. Notices.

Any notice or communication by the Company, any Guarantor or the Trustee to the
other is duly given if in writing and delivered in person or mailed by first
class mail (registered or certified, return receipt requested), telecopier or
overnight air courier guaranteeing next day delivery, to the other’s address, as
follows:

If to the Company or any Guarantor:

Marina District Development Company, LLC

One Borgata Way

Atlantic City, NJ 08401

Telecopier No.: (609) 317-1055

Attention: Joseph A. Corbo, Jr., Esq.

With a copy to:

Boyd Gaming Corporation

3883 Howard Hughes Parkway, 9th Floor

Las Vegas, NV 89169

Telecopier No.: (702) 792-7214

Attention: Josh Hirsberg

and

Telecopier No.: (702) 696-1114

Attention: Brian A. Larson, Esq.

With a copy to (which shall not constitute notice):

Morrison & Foerster LLP

555 West 5th Street, Suite 3500

Los Angeles, CA 90013

Telecopier No.: (213) 892-5454

Attention: Kathryn Johnstone, Esq.

If to the Trustee:

U.S. Bank National Association

225 Asylum Street, 23rd Floor

Hartford, CT 06103

Telecopier No.: (860) 241-6897

Attention: Corporate Trust Administration

The Company, the Guarantor or the Trustee, by notice to the others may designate
additional or different addresses for subsequent notices or communications.

All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when receipt acknowledged, if telecopied; and the next
Business Day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery.

Any notice or communication to a Holder shall be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar. Any notice or communication shall also be so mailed to any Person
described in TIA § 313(c), to the extent required by the TIA. Failure to mail a
notice or communication to a Holder or any defect in it shall not affect its
sufficiency with respect to other Holders.

 

82



--------------------------------------------------------------------------------

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

If the Company or any Guarantor mails a notice or communication to Holders, it
shall mail a copy to the Trustee and each Agent at the same time.

Section 13.03. Communication by Holders of Notes with Other Holders of Notes.

Holders may communicate pursuant to TIA § 312(b) with other Holders with respect
to their rights under this Indenture or the Notes. The Company, the Guarantors,
the Trustee, the Registrar and anyone else shall have the protection of TIA
§ 312(c).

Section 13.04. Certificate and Opinion as to Conditions Precedent.

Upon any request or application by the Company to the Trustee to take any action
under this Indenture, the Company shall furnish to the Trustee:

(a) an Officers’ Certificate in form and substance reasonably satisfactory to
the Trustee (which shall include the statements set forth in Section 13.05)
stating that, in the opinion of the signers, all conditions precedent and
covenants, if any, provided for in this Indenture relating to the proposed
action have been satisfied; and

(b) an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee (which shall include the statements set forth in Section 13.05) stating
that, in the opinion of such counsel, all such conditions precedent and
covenants have been satisfied.

Section 13.05. Statements Required in Certificate or Opinion.

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA § 314(a)(4)) shall comply with the provisions of TIA § 314(e)
and shall include:

(a) a statement that the Person making such certificate or opinion has read such
covenant or condition;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(c) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and

(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.

Section 13.06. Rules by Trustee and Agents.

The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.

 

83



--------------------------------------------------------------------------------

Section 13.07. No Personal Liability of Directors, Officers, Employees and
Stockholders.

No past, present or future director, officer, employee, incorporator,
stockholder, partner, member or joint venturer of MDFC or any Guarantor
(including without limitation, MDHC and its members), as such, shall have any
liability for any obligations of MDFC or the Guarantors under the Notes, this
Indenture, the Note Guarantees, the Security Documents or for any claim based
on, in respect of, or by reason of, such obligations or their creation. Each
Holder by accepting a Note waives and releases all such liability. The waiver
and release are part of the consideration for issuance of the Notes.

Section 13.08. Governing Law.

THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE
THIS INDENTURE, THE NOTES AND THE NOTE GUARANTEE WITHOUT GIVING EFFECT TO
APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

Section 13.09. No Adverse Interpretation of Other Agreements.

This Indenture may not be used to interpret any other indenture, loan or debt
agreement of MDDC, the Company, MDDC’s Subsidiaries or of any other Person. Any
such indenture, loan or debt agreement may not be used to interpret this
Indenture.

Section 13.10. Successors.

All agreements of the Company in this Indenture and the Notes shall bind its
successors. All agreements of the Trustee in this Indenture shall bind its
successors. All agreements of each Guarantor in this Indenture will bind its
successors, except as otherwise provided in Section 10.02.

Section 13.11. Severability.

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

Section 13.12. Counterpart Originals.

The parties may sign any number of copies of this Indenture. Each signed copy
shall be an original, but all of them together represent the same agreement.

Section 13.13. Table of Contents, Headings, etc.

The Table of Contents, Cross-Reference Table and Headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and shall in no way modify or
restrict any of the terms or provisions. Unless otherwise indicated, references
in this Indenture to Articles and Sections are to the articles and sections of
this Indenture.

[Signatures on following page]

 

84



--------------------------------------------------------------------------------

SIGNATURES

 

MARINA DISTRICT FINANCE COMPANY, INC., a New Jersey corporation By:  

/s/ Josh Hirsberg

Name:   Josh Hirsberg Title:   Vice President, Chief Financial Officer and
Treasurer MARINA DISTRICT DEVELOPMENT COMPANY, LLC, a New Jersey limited
liability company By:   MARINA DISTRICT DEVELOPMENT HOLDING CO., LLC, a New
Jersey limited liability company Its:   Sole Member and Manager

 

  By:   BOYD ATLANTIC CITY, INC., a New Jersey corporation   Its:   Managing
Member

 

    By:  

/s/ Josh Hirsberg

    Name:   Josh Hirsberg     Title:   Vice President

U.S. BANK NATIONAL ASSOCIATION, as Trustee

By:  

/s/ Michael M. Hopkins

Name:   Michael M. Hopkins Title:   Vice President

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A-1

[Face of 2015 Note]

 

[CUSIP Numbers:         144A Notes: 56808R AA4

Reg S Notes: U56625 AA1

ISIN Numbers:         144A Notes: US56808RAA41

Reg S Notes: USU56625AA16]

9  1/2% Senior Secured Note due 2015

 

No.     

      $            

MARINA DISTRICT FINANCE COMPANY, INC.

promises to pay to                                          or registered
assigns,

on                     , 2015,

the principal sum of [                     Dollars, as such amount may increase
or decrease as set forth on Schedule A].

Interest Payment Dates:                      and                     

Record Dates:                      and                     

Dated:                     , 201    .

 

MARINA DISTRICT FINANCE COMPANY, INC. By:  

 

  Name:   Title:

 

This is one of the 2015 Notes referred to

in the within-mentioned Indenture:

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

By:  

 

  Authorized Signatory

 

 

 

A-1



--------------------------------------------------------------------------------

[Back of Note]

9  1/2% Senior Secured Note due 2015

[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]

[Insert the Temporary Regulation S Notes Legend, if applicable pursuant to the
provisions of the Indenture]

[Insert the Restricted Security Legend, if applicable pursuant to the provisions
of the Indenture]

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

1. INTEREST. Marina District Finance Company, Inc., a New Jersey corporation
(the “Company”), promises to pay interest on the principal amount of this Note
at 9 1/2 % per annum from August 6, 2010 until maturity. The Company will pay
interest and Additional Interest, if any, semi-annually in arrears on April 15
and October 15 of each year, or if any such day is not a Business Day, on the
next succeeding Business Day (each an “Interest Payment Date”). Interest on the
Notes will accrue from the most recent date to which interest has been paid or,
if no interest has been paid, from the date of issuance; provided that if there
is no existing Default in the payment of interest, and if this Note is
authenticated between a record date referred to on the face hereof and the next
succeeding Interest Payment Date, interest shall accrue from such next
succeeding Interest Payment Date; provided, further, that the first Interest
Payment Date shall be April 15, 2011. The Company shall pay interest on overdue
principal and premium, if any, from time to time on demand at a rate that is
1% per annum in excess of the rate then in effect; it shall pay interest on
overdue installments of interest and Additional Interest, if any, from time to
time on demand at the same rate to the extent lawful. Interest will be computed
on the basis of a 360-day year comprised of twelve 30-day months.

2. METHOD OF PAYMENT. The Company will pay interest and Additional Interest, if
any, on the Notes (except defaulted interest) to the Persons who are registered
Holders of Notes at the close of business on the April 1 or October 1
immediately preceding the Interest Payment Date, even if such Notes are canceled
after such record date and on or before such Interest Payment Date, except as
provided in Section 2.12 of the Indenture with respect to defaulted interest.
The Notes will be payable as to principal, premium and Additional Interest, if
any, and interest at the office or agency of the Company maintained for such
purpose within or without the City and State of New York, or, at the option of
the Company, payment of interest and Additional Interest, if any, may be made by
check mailed to the Holders at their addresses set forth in the register of
Holders, and provided that payment by wire transfer of immediately available
funds will be required with respect to principal of and interest, premium and
Additional Interest, if any, on, all Global Notes and all other Notes the
Holders of which shall have provided wire transfer instructions to the Company
or the Paying Agent. Such payment shall be in such coin or currency of the
United States of America as at the time of payment is legal tender for payment
of public and private debts.

3. PAYING AGENT AND REGISTRAR. Initially, U.S. Bank National Association, the
Trustee under the Indenture, will act as Paying Agent and Registrar. The Company
may change any Paying Agent or Registrar without notice to any Holder. The
Company, MDDC or any of their Subsidiaries may act as Paying Agent and
Registrar.

4. INDENTURE. The Company issued the Notes under an Indenture dated as of
August 6, 2010 (the “Indenture”) among the Company, MDDC and the Trustee. The
terms of the Notes include those stated in the Indenture and if the Notes are
registered under the Securities Act, those made part of the

 

A-1-2



--------------------------------------------------------------------------------

Indenture by reference to the Trust Indenture Act of 1939, as amended (15 U.S.
Code §§ 77aaa-77bbbb). The Notes are subject to all such terms, and Holders are
referred to the Indenture and such Act for a statement of such terms. To the
extent any provision of this Note conflicts with the express provisions of the
Indenture, the provisions of the Indenture shall govern and be controlling.

5. OPTIONAL REDEMPTION.

(a) Except as set forth in clauses (b), (c), and (d) of this Paragraph 5 or in
any Additional Notes that contain optional redemption provisions in accordance
with Section 2.14 of the Indenture, the Company shall not have the option to
redeem this Note prior to October 15, 2013.

On or after October 15, 2013, the Company shall have the option to redeem this
Note, in whole or in part, at the redemption prices (expressed as percentages of
principal amount) set forth below plus accrued and unpaid interest and
Additional Interest, if any, on the Notes redeemed, to the applicable redemption
date, if redeemed during the twelve-month period beginning on October 15 of the
years indicated below:

 

Year

   Percentage   2013    104.750 %  2014 until the day prior to maturity   
102.375 % 

(b) Notwithstanding the provisions of clause (a) of this Paragraph 5, at any
time prior to October 15, 2013, the Company may on any one or more occasions
redeem up to 35% of the aggregate principal amount of the 2015 Notes issued
under the Indenture at redemption prices of 109.50% of the principal amount
thereof, plus accrued and unpaid interest and Additional Interest, if any, to
the redemption date, subject to the rights of Holders of such Notes on any
relevant record date to receive interest due on the relevant Interest Payment
Date, with the Net Cash Proceeds of one or more Public Equity Offerings;
provided that (i) at least 65% of the aggregate principal amount of the 2015
Notes originally issued under the Indenture remain outstanding immediately after
the occurrence of such redemption (excluding any such Notes held by the Company,
MDDC and their Subsidiaries); and (ii) the redemption occurs within 90 days of
the date of the closing of such Public Equity Offering.

(c) Notwithstanding the provisions of clause (a) of this Paragraph 5, at any
time prior to October 15, 2013, the Company may redeem all or a part of this
Note, at a redemption price equal to 100% of the principal amount thereof, plus
the Applicable Premium as of the date of redemption, and accrued and unpaid
interest and Additional Interest, if any, to the date of redemption, subject to
the rights of Holders of this Note on any relevant record date to receive
interest due on the relevant Interest Payment Date.

(d) Notwithstanding the provisions of clause (a) of this Paragraph 5, prior to
October 15, 2013, in each twelve-month period the Company may redeem up to an
aggregate of 10% of the 2015 Notes issued under the Indenture at a redemption
price equal to 103% of the principal amount thereof, plus accrued and unpaid
interest and Additional Interest, if any, to any redemption date, subject to the
rights of Holders of such Notes on any relevant record date to receive interest
due on any relevant Interest Payment Date.

6. MANDATORY REDEMPTION. The Company shall not be required to make mandatory
redemption or sinking fund payments with respect to the Notes.

7. MANDATORY DISPOSITION OR REDEMPTION PURSUANT TO GAMING LAWS. Pursuant to the
Indenture, the Company will have the right to require a Holder to dispose of
such Holder’s Notes if such

 

A-1-3



--------------------------------------------------------------------------------

Holder or the beneficial owner of such Notes is required to be licensed,
qualified or found suitable under applicable Gaming Laws and is not so licensed,
qualified or found suitable within any time period specified by the applicable
Gaming Authority. In the event any such Holder fails to dispose of 2015 Notes
within a prescribed time period, the Company shall have the right to call such
Notes for redemption at a redemption price equal to the lesser of (i) the lowest
closing sale price of the 2015 Notes on any trading day during the 120-day
period ending on the date upon which the Company shall have received notice from
such Gaming Authority of such Holder’s disqualification or (ii) the price at
which such Holder or beneficial owner acquired the 2015 Notes, unless a
different redemption price is required by such Gaming Authority, in which event
such required price shall be the redemption price.

8. REPURCHASE AT OPTION OF THE HOLDER.

(a) Upon the occurrence of (i) a Change of Control (if, at the Change of Control
Time the Notes do not have Investment Grade Status) or (ii) a Change of Control
Triggering Event (if, at the Change of Control Time the Notes have Investment
Grade Status), each Holder of Notes shall have the right to require the Company
to purchase such Holder’s Notes, in whole, or in part in a principal amount that
is $2,000 or an integral multiple of $1,000 in excess of $2,000, pursuant to a
Change of Control Offer, at a purchase price in cash equal to 101% of the
principal amount thereof on any Change of Control Payment Date plus accrued and
unpaid interest and Additional Interest, if any, to the Change of Control
Payment Date.

Within 30 days following (i) any Change of Control or (ii) in the event the
Notes have Investment Grade Status at the earlier of the public announcement of
(x) a Change of Control or (y) if applicable, the intention of the Company to
effect a Change of Control or a Change of Control Triggering Event, the Company
shall send, or cause to be sent, by first-class mail, postage prepaid, a notice
regarding the Change of Control Offer to the Trustee and each Holder of Notes.
The Holder of this Note may elect to have this Note or a portion hereof in an
authorized denomination purchased by completing the form entitled “Option of
Holder to Elect Purchase” appearing below and tendering this Note pursuant to
the Change of Control Offer. Unless the Company defaults in the payment of the
Change of Control Purchase Price with respect thereto, all Notes or portions
thereof accepted for payment pursuant to the Change of Control Offer will cease
to accrue interest from and after the Change of Control Payment Date.

(b) If at any time the Company or any Restricted Subsidiary engages in any Asset
Sale and/or suffers (or incurs) an Event of Loss, as a result of which the
aggregate amount of Excess Proceeds exceeds $10,000,000, the Company shall,
within fifteen Business Days of the date the amount of Excess Proceeds exceeds
$10,000,000, use the then-existing Excess Proceeds to make an offer to purchase,
on a pro rata basis, from all Holders of the Notes (including 2015 Notes and
2018 Notes, including Additional Notes, if any), and at the election of the
Company, the holders of any other outstanding Pari Passu Indebtedness having
comparable rights, an aggregate principal amount of Notes, and, if applicable,
such other Pari Passu Indebtedness, equal to the Excess Proceeds, at a purchase
price in cash equal to 100% of the principal amount thereof, plus accrued and
unpaid interest and Additional Interest, if any, thereon. Upon completion of a
Prepayment Offer (including payment for accepted Notes), any surplus Excess
Proceeds that were the subject of such offer shall cease to be Excess Proceeds,
and the Company may then use such amounts for general corporate purposes.

Within 15 Business Days of the date the amount of Excess Proceeds exceeds
$10,000,000, the Company shall send, or cause to be sent, by first-class mail,
postage prepaid, a notice regarding the Prepayment Offer to each Holder of
Notes. The Holder of this Note may elect to have this Note or a portion hereof
in an authorized denomination purchased by completing the form entitled “Option
of Holder to Elect Purchase” appearing below and tendering this Note pursuant to
the Prepayment Offer. Unless the Company defaults in the payment of the purchase
price with respect thereto, all Notes or portions thereof selected for payment
pursuant to the Prepayment Offer will cease to accrue interest from and after
the purchase date.

 

A-1-4



--------------------------------------------------------------------------------

9. NOTICE OF REDEMPTION. Notice of redemption will be mailed at least 30 days
but not more than 60 days before the redemption date to each Holder whose Notes
are to be redeemed at its registered address. Notices of redemption may be
conditional. Notes in denominations larger than $2,000 may be redeemed in part
but only in whole multiples of $1,000, unless all of the 2015 Notes held by a
Holder are to be redeemed. Unless the Company defaults in making such redemption
payment, on and after the redemption date interest ceases to accrue on Notes or
portions thereof called for redemption.

10. DENOMINATIONS, TRANSFER, EXCHANGE. The Notes are in registered form without
coupons in denominations of $2,000 and integral multiples of $1,000 in excess of
$2,000. The transfer of Notes may be registered and Notes may be exchanged as
provided in the Indenture. The Registrar and the Trustee may require a Holder,
among other things, to furnish appropriate endorsements and transfer documents
and the Company may require a Holder to pay any taxes and fees required by law
or permitted by the Indenture. The Company need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. In addition, the
Company need not exchange or register the transfer of any Notes for a period of
15 days before a selection of Notes to be redeemed or during the period between
a record date and the corresponding Interest Payment Date.

11. PERSONS DEEMED OWNERS. The registered Holder of a Note may be treated as its
owner for all purposes.

12. AMENDMENT, SUPPLEMENT AND WAIVER. Subject to certain exceptions set forth in
the Indenture, (i) the Indenture and the Notes may be amended without prior
notice to any Holder of Notes but with the written consent of the Holders of at
least a majority in principal amount of the outstanding Notes (including
Additional Notes, if any) and (ii) any past Default and its consequences may be
waived with the written consent of the Holders of at least a majority in
principal amount of the outstanding Notes (including Additional Notes, if any).
Subject to certain exceptions set forth in the Indenture, without the consent of
any Holder of Notes, the Company and the Trustee may amend the Indenture or the
Notes to (a) cure any ambiguity, defect, mistake, omission or inconsistency;
(b) provide for the assumption of the Company’s or a Guarantor’s obligations to
the Holders of the Notes or Note Guarantees, as applicable, by a successor to
the Company or such Guarantor pursuant to Article 5 of the Indenture;
(c) provide for uncertificated Notes in addition to or in place of certificated
Notes; (d) add any Note Guarantees with respect to the Notes and to release such
Note Guarantees when required by the terms of this Indenture; (e) provide for
the release or addition of Collateral in accordance with the terms of this
Indenture, the Security Documents and the Intercreditor Agreement; (f) add to
the covenants of the Company or any Guarantor for the benefit of the Holders of
the Notes or to surrender any right or power conferred upon the Company or any
Guarantor; (g) make any change that would provide any additional rights or
benefits to the Holders of the Notes or that does not adversely affect the legal
rights under the Indenture of any Holder; (h) comply with the requirements of
the SEC in order to effect or maintain the qualification of the Indenture under
the TIA, (i) conform the text of the Indenture, the Notes, the Security
Documents, the Intercreditor Agreement or the Note Guarantees to any provision
of the “Description of Notes” section of the Offering Memorandum dated August 6,
2010 relating to the initial offering of the Notes, to the extent that such
provision in that “Description of Notes” was intended to be a verbatim
recitation of a provision of the Indenture, the Notes, the Security Documents,
the Intercreditor Agreement or the Note Guarantee; (j) provide for the issuance
of Additional Notes in accordance with the limitations set forth in the
Indenture as in effect on the Issue Date; or (k) to remove redemption provisions
included in any Additional Notes pursuant to Section 2.14 of the Indenture that,
pursuant to the terms of such redemption provisions, are no longer in effect. In
addition, without the consent of any Holder of Notes, the Trustee

 

A-1-5



--------------------------------------------------------------------------------

may enter into a new intercreditor agreement or amend the Intercreditor
Agreement to provide for additional Pari Passu Secured Obligations in accordance
with the terms of the Indenture and the Intercreditor Agreement.

13. DEFAULTS AND REMEDIES. Events of Default include: (i) default for 30 days in
the payment when due of interest (including Additional Interest, if any) on the
Notes; (ii) default in payment when due of principal of or premium, if any, on
the Notes when the same becomes due and payable at maturity, upon acceleration,
required purchase or otherwise; (iii) failure by the Company or MDDC to comply
with Section 5.01(a) of the Indenture; (iv) failure by the Company or any
Guarantor to observe, perform or comply with any of the other covenants and
agreements in the Indenture, the Notes, or the Note Guarantees and such failure
to observe, perform or comply continues for a period of 60 days after receipt by
the Company of a written notice from the Trustee or the Holders of not less than
25% in aggregate principal amount of the Notes (including Additional Notes, if
any) then outstanding voting as a single class; (v) Indebtedness of MDDC or any
of its Restricted Subsidiaries is not paid when due or within any applicable
grace period or is accelerated by the holders thereof and, in either case, the
total amount of such unpaid or accelerated Indebtedness exceeds $35,000,000;
(vi) the entry by a court of competent jurisdiction of one or more judgments or
orders against MDDC or any of its Restricted Subsidiaries in an uninsured
aggregate amount in excess of $35,000,000 and such judgment or order is not
discharged, waived, stayed or satisfied for a period of 60 consecutive days;
(vii) certain events of bankruptcy, insolvency or reorganization affecting the
Company, MDDC or any Restricted Subsidiary that is a Material Subsidiary or a
group of Restricted Subsidiaries that, taken together, would constitute a
Material Subsidiary; (viii) except as permitted by the Indenture, any Note
Guarantee is held in any judicial proceeding to be unenforceable or invalid or
ceases for any reason to be in full force and effect, or any Guarantor, or any
Person controlling such Guarantor, denies or disaffirms its obligations under
its Note Guarantee, and such default continues for a period of 10 days; (ix) any
of the Security Documents ceases to be in full force and effect, or any of the
Security Documents ceases to give the Holders the first priority Liens purported
to be created thereby, or any of the Security Documents is declared null and
void, in each case for a period of 30 days after any of the Company, MDDC or any
Guarantor first receives notice of such cessation or the Company, MDDC or any
Guarantor denies in writing that it has any further liability under any Security
Document or gives written notice to such effect (in each case, other than in
accordance with the terms of the Indenture or the terms of the Security
Documents); and (x) any revocation, suspension or loss of any Gaming License
which results in the cessation of business for a period of more than 90
consecutive days of the business of any Gaming Facility or Gaming Facilities
owned, leased or operated directly or indirectly by MDDC or any of its
Subsidiaries which, taken together, collectively contribute more than 10% of
MDDC’s Consolidated EBITDA (other than any voluntary relinquishment of a Gaming
License if such relinquishment is, in the reasonable, good faith judgment of the
Board of Directors, evidenced by a Board Resolution, both desirable in the
conduct of business of MDDC and its Subsidiaries, taken as a whole, and not
disadvantageous in any material respect to the Holders). A Default under clause
(v), (vi) or (x) is not an Event of Default until the Trustee or the Holders of
at least 25% in principal amount of the Notes (including Additional Notes, if
any) notify the Company of the Default; provided that any Default under clause
(v) above resulting from a default or acceleration with respect to Indebtedness
will not be considered an Event of Default if such default or acceleration is
cured or annulled, respectively, within 30 days of the receipt by the Company of
such notice of default from the Trustee or Holders of not less than 25% in
aggregate principal amount of the Notes. If any Event of Default occurs and is
continuing, the Trustee or the Holders of at least 25% in principal amount of
the then outstanding Notes (including Additional Notes, if any) may declare all
the Notes to be due and payable by a notice in writing to the Company (and to
the Trustee, if given by the Holders) specifying the Event of Default and that
it is a “notice of acceleration” and on the fifth Business Day after delivery of
such notice, the principal amount, together with any accrued and unpaid interest
and Additional Interest, if any, on all of the Notes then outstanding, will
become immediately due and payable. Notwithstanding the foregoing, in the case
of an Event of Default arising from certain events of bankruptcy or insolvency,

 

A-1-6



--------------------------------------------------------------------------------

all outstanding Notes will become due and payable without further action or
notice. Holders may not enforce the Indenture or the Notes except as provided in
the Indenture. Subject to certain limitations, Holders of a majority in
principal amount of the then outstanding Notes may direct the Trustee in its
exercise of any trust or power.

The sole remedy for an Event of Default relating to the failure to comply with
the reporting obligations described under Section 4.03 of the Indenture and for
any failure to comply with the requirements of TIA § 314(a) will, for the 365
days after the occurrence of such an Event of Default, consist exclusively of
the right to receive Additional Interest on the principal amount of the Notes at
a rate equal to 0.50% per annum. If the Event of Default resulting from such
failure to comply with the reporting obligations is continuing on such 365th
day, such Additional Interest will cease to accrue and the Notes will be subject
to the other remedies provided in the Indenture.

The Trustee may withhold from Holders of the Notes notice of any continuing
Default or Event of Default (except a Default or Event of Default relating to
the payment of principal or interest) if it determines that withholding notice
is in their interest. The Holders of a majority in aggregate principal amount of
the Notes then outstanding by notice to the Trustee may on behalf of the Holders
of all of the Notes waive any existing Default and its consequences under the
Indenture except a continuing Default in the payment of interest on, or the
principal of, the Notes.

The provisions of this Paragraph 13 are subject to certain limitations and
exceptions set forth in the Indenture with respect to an Event of Default that
occurs by reason of a default with respect to any redemption provisions
contained solely in Additional Notes.

14. TRUSTEE DEALINGS WITH COMPANY. The Trustee, in its individual or any other
capacity, may make loans to, accept deposits from, and perform services for the
Company or its Affiliates, and may otherwise deal with the Company or its
Affiliates, as if it were not the Trustee.

15. NO RECOURSE AGAINST OTHERS. A director, officer, employee, incorporator or
stockholder, partner, member or joint-venturer of the Company or any of the
Guarantors (including, without limitation, MDHC and its members), as such, shall
not have any liability for any obligations of the Company or the Guarantors
under the Notes, the Note Guarantees, the Indenture or the Security Documents or
for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder by accepting a Note waives and releases all such
liability. The waiver and release are part of the consideration for the issuance
of the Notes.

16. AUTHENTICATION. This Note shall not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.

17. ABBREVIATIONS. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by
the entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).

18. CUSIP NUMBERS; ISINS. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Company has caused
CUSIP numbers and ISINs to be printed on the Notes and the Trustee may use CUSIP
numbers and ISINs in notices of redemption as a convenience to Holders. No
representation is made as to the accuracy of such numbers either as printed on
the Notes or as contained in any notice of redemption and reliance may be placed
only on the other identification numbers placed thereon.

 

A-1-7



--------------------------------------------------------------------------------

19. ADDITIONAL RIGHTS OF HOLDERS OF RESTRICTED NOTES. In addition to the rights
provided to Holders of Notes under the Indenture, Holders of Restricted Notes
shall have all the rights set forth in the Registration Rights Agreement dated
as of August 6, 2010, among the Company, MDDC and the parties named on the
signature pages thereof.

20. GOVERNING LAW. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE
USED TO CONSTRUE THE NOTES WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF
CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture and/or the Registration Rights Agreement. Requests may be
made to Marina District Development Company, LLC , One Borgata Way, Atlantic
City, NJ 08401, Attention: General Counsel.

[Insert the Schedule of Principal Amount, if a Global Note]

 

A-1-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

(I) or (we) assign and transfer this Note to

 

 

(insert assignee’s social security or tax I.D. no.)

 

 

 

 

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint                      
                                         
                                         
                                         
                                         
                                       

agent to transfer this Note on the books of the Company. The agent may
substitute another to act for him.

Date:                                                        
            Your signature:              
                                                                              
   (Sign exactly as your name appears on the other side of this Note)
Signature Guarantee:                         
                                                                  

In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the date that is one year after the later of the
date of original issuance of such Notes and the last date, if any, on which such
Notes were owned by the Company or any Affiliate of the Company, the undersigned
confirms that such Notes are being transferred:

 

A-1-9



--------------------------------------------------------------------------------

CHECK ONE BOX BELOW

(1)         ¨     to the Company or a subsidiary thereof; or

(2)        ¨     inside the United States to a qualified institutional buyer in
compliance with Rule 144A under the Securities Act of 1933, as amended; or

(3)        ¨     outside the United States to a non-U.S. Person in compliance
with Rule 904 of Regulation S under the Securities Act of 1933, as amended; or

(4)        ¨     pursuant to another available exemption from registration under
the Securities Act of 1933, as amended (if available); or

(5)        ¨     pursuant to a registration statement which has been declared
effective under the Securities Act of 1933, as amended.

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered Holder thereof; provided that if box (3) or (4) is checked, the
Holder must, prior to such transfer, furnish to the Trustee such certifications,
legal opinions, or other information as the Company may reasonably require to
confirm that such transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act
of 1933, as amended.

 

     

 

Signature Guarantee:       Signature

 

     

 

      Signature

 

 

A-1-10



--------------------------------------------------------------------------------

OPTIONS OF HOLDER TO ELECT PURCHASE

If you want to elect to have all of this Note purchased by the Company pursuant
to Section 4.13 or 4.09 of the Indenture, check the box:

¨

If you want to elect to have only part of this Note purchased by the Company
pursuant to Section 4.13 or 4.09 of the Indenture, state the principal amount:

$            

 

Date:                                                        Your
signature:                                                                 
                                                                      
           (Sign exactly as your name appears on the other side of this Note)
Signature Guarantee:                                       
                                                                           
                    (Signature must be guaranteed)

 

A-1-11



--------------------------------------------------------------------------------

EXHIBIT A-2

[Face of 2018 Note]

 

[CUSIP Numbers:             144A Notes: 56808R AC0

Reg S Notes: U56625 AB9

ISIN Numbers:             144A Notes: US56808RAC07

Reg S Notes: USU56625AB98]

9  7/8% Senior Secured Note due 2018

No.            $            

MARINA DISTRICT FINANCE COMPANY, INC.

promises to pay to                                          or registered
assigns, on                     , 2018,

the principal sum of [                     Dollars, as such amount may increase
or decrease as set forth on Schedule A].

Interest Payment Dates:                      and                     

Record Dates:              and             

Dated:                     , 201    .

 

MARINA DISTRICT FINANCE COMPANY, INC. By:  

 

  Name:   Title:

 

This is one of the 2018 Notes referred to

in the within-mentioned Indenture:

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

By:  

 

  Authorized Signatory

 

 

 

A-2



--------------------------------------------------------------------------------

[Back of Note]

9  7/8% Senior Secured Note due 2018

[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]

[Insert the Temporary Regulation S Notes Legend, if applicable pursuant to the
provisions of the Indenture]

[Insert the Restricted Security Legend, if applicable pursuant to the provisions
of the Indenture]

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

1. INTEREST. Marina District Finance Company, Inc., a New Jersey corporation
(the “Company”), promises to pay interest on the principal amount of this Note
at 9 7/8 % per annum from August 6, 2010 until maturity. The Company will pay
interest and Additional Interest, if any, semi-annually in arrears on
February 15 and August 15 of each year, or if any such day is not a Business
Day, on the next succeeding Business Day (each an “Interest Payment Date”).
Interest on the Notes will accrue from the most recent date to which interest
has been paid or, if no interest has been paid, from the date of issuance;
provided that if there is no existing Default in the payment of interest, and if
this Note is authenticated between a record date referred to on the face hereof
and the next succeeding Interest Payment Date, interest shall accrue from such
next succeeding Interest Payment Date; provided, further, that the first
Interest Payment Date shall be February 15, 2011. The Company shall pay
interest, on overdue principal and premium, if any, from time to time on demand
at a rate that is 1% per annum in excess of the rate then in effect; it shall
pay interest on overdue installments of interest and Additional Interest, if
any, from time to time on demand at the same rate to the extent lawful. Interest
will be computed on the basis of a 360-day year comprised of twelve 30-day
months.

2. METHOD OF PAYMENT. The Company will pay interest and Additional Interest, if
any, on the Notes (except defaulted interest) to the Persons who are registered
Holders of Notes at the close of business on the February 1 or August 1
immediately preceding the Interest Payment Date, even if such Notes are canceled
after such record date and on or before such Interest Payment Date, except as
provided in Section 2.12 of the Indenture with respect to defaulted interest.
The Notes will be payable as to principal, premium and Additional Interest, if
any, and interest at the office or agency of the Company maintained for such
purpose within or without the City and State of New York, or, at the option of
the Company, payment of interest and Additional Interest, if any, may be made by
check mailed to the Holders at their addresses set forth in the register of
Holders, and provided that payment by wire transfer of immediately available
funds will be required with respect to principal of and interest, premium and
Additional Interest, if any, on, all Global Notes and all other Notes the
Holders of which shall have provided wire transfer instructions to the Company
or the Paying Agent. Such payment shall be in such coin or currency of the
United States of America as at the time of payment is legal tender for payment
of public and private debts.

3. PAYING AGENT AND REGISTRAR. Initially, U.S. Bank National Association, the
Trustee under the Indenture, will act as Paying Agent and Registrar. The Company
may change any Paying Agent or Registrar without notice to any Holder. The
Company, MDDC or any of their Subsidiaries may act as Paying Agent and
Registrar.

4. INDENTURE. The Company issued the Notes under an Indenture dated as of
August 6, 2010 (the “Indenture”) among the Company, MDDC and the Trustee. The
terms of the Notes include those

 

A-2-2



--------------------------------------------------------------------------------

stated in the Indenture and if the Notes are registered under the Securities
Act, those made part of the Indenture by reference to the Trust Indenture Act of
1939, as amended (15 U.S. Code §§ 77aaa-77bbbb). The Notes are subject to all
such terms, and Holders are referred to the Indenture and such Act for a
statement of such terms. To the extent any provision of this Note conflicts with
the express provisions of the Indenture, the provisions of the Indenture shall
govern and be controlling.

5. OPTIONAL REDEMPTION.

(a) Except as set forth in clauses (b), (c), and (d) of this Paragraph 5 or in
any Additional Notes that contain optional redemption provisions in accordance
with Section 2.14 of the Indenture, the Company shall not have the option to
redeem this Note prior to August 15, 2014.

On or after August 15, 2014, the Company shall have the option to redeem this
Note, in whole or in part, at the redemption prices (expressed as percentages of
principal amount) set forth below plus accrued and unpaid interest and
Additional Interest if any, on the Notes redeemed, to the applicable redemption
date, if redeemed during the twelve-month period beginning on August 15 of the
years indicated below:

 

Year

   Percentage  

2014

   104.938 % 

2015

   102.469 % 

2016 and thereafter

   100.000 % 

(b) Notwithstanding the provisions of clause (a) of this Paragraph 5, at any
time prior to August 15, 2013, the Company may on any one or more occasions
redeem up to 35% of the aggregate principal amount of the 2018 Notes issued
under the Indenture at a redemption price of 109.875% of the principal amount
thereof, plus accrued and unpaid interest and Additional Interest, if any, to
the redemption date, subject to the rights of Holders of such Notes on any
relevant record date to receive interest due on the relevant Interest Payment
Date, with the Net Cash Proceeds of one or more Public Equity Offerings;
provided that (i) at least 65% of the aggregate principal amount of the 2018
Notes originally issued under the Indenture remain outstanding immediately after
the occurrence of such redemption (excluding any such Notes held by the Company,
MDDC and their Subsidiaries); and (ii) the redemption occurs within 90 days of
the date of the closing of such Public Equity Offering.

(c) Notwithstanding the provisions of clause (a) of this Paragraph 5, at any
time prior to August 15, 2014, the Company may redeem all or a part of this
Note, at a redemption price equal to 100% of the principal amount thereof, plus
the Applicable Premium as of the date of redemption and accrued and unpaid
interest and Additional Interest, if any, to the date of redemption, subject to
the rights of Holders of this Note on any relevant record date to receive
interest due on the relevant Interest Payment Date.

(d) Notwithstanding the provisions of clause (a) of this Paragraph 5 , prior to
August 15, 2013, in each twelve-month period the Company may redeem up to an
aggregate of 10% of the 2018 Notes issued under the Indenture, at a redemption
price equal to 103% of the principal amount thereof, plus accrued and unpaid
interest and Additional Interest, if any, to any redemption date, subject to the
rights of Holders of such Notes on any relevant record date to receive interest
due on any relevant Interest Payment Date.

 

A-2-3



--------------------------------------------------------------------------------

6. MANDATORY REDEMPTION. The Company shall not be required to make mandatory
redemption or sinking fund payments with respect to the Notes.

7. MANDATORY DISPOSITION OR REDEMPTION PURSUANT TO GAMING LAWS. Pursuant to the
Indenture, the Company will have the right to require a Holder to dispose of
such Holder’s Notes if such Holder or the beneficial owner of such Notes is
required to be licensed, qualified or found suitable under applicable Gaming
Laws and is not so licensed, qualified or found suitable within any time period
specified by the applicable Gaming Authority. In the event any such Holder fails
to dispose of 2018 Notes within a prescribed time period, the Company shall have
the right to call such Notes for redemption at a redemption price equal to the
lesser of (i) the lowest closing sale price of the 2018 Notes on any trading day
during the 120-day period ending on the date upon which the Company shall have
received notice from such Gaming Authority of such Holder’s disqualification or
(ii) the price at which such Holder or beneficial owner acquired the 2018 Notes,
unless a different redemption price is required by such Gaming Authority, in
which event such required price shall be the redemption price.

8. REPURCHASE AT OPTION OF THE HOLDER.

(a) Upon the occurrence of (i) a Change of Control (if, at the Change of Control
Time the Notes do not have Investment Grade Status) or (ii) a Change of Control
Triggering Event (if, at the Change of Control Time the Notes have Investment
Grade Status), each Holder of Notes shall have the right to require the Company
to purchase such Holder’s Notes, in whole, or in part in a principal amount that
is $2,000 or an integral multiple of $1,000 in excess of $2,000, pursuant to a
Change of Control Offer, at a purchase price in cash equal to 101% of the
principal amount thereof on any Change of Control Payment Date plus accrued and
unpaid interest and Additional Interest, if any, to the Change of Control
Payment Date.

Within 30 days following (i) any Change of Control or (ii) in the event the
Notes have Investment Grade Status at the earlier of the public announcement of
(x) a Change of Control or (y) if applicable, the intention of the Company to
effect a Change of Control or a Change of Control Triggering Event, the Company
shall send, or cause to be sent, by first-class mail, postage prepaid, a notice
regarding the Change of Control Offer to the Trustee and each Holder of Notes.
The Holder of this Note may elect to have this Note or a portion hereof in an
authorized denomination purchased by completing the form entitled “Option of
Holder to Elect Purchase” appearing below and tendering this Note pursuant to
the Change of Control Offer. Unless the Company defaults in the payment of the
Change of Control Purchase Price with respect thereto, all Notes or portions
thereof accepted for payment pursuant to the Change of Control Offer will cease
to accrue interest from and after the Change of Control Payment Date.

(b) If at any time the Company or any Restricted Subsidiary engages in any Asset
Sale and/or suffers (or incurs) an Event of Loss, as a result of which the
aggregate amount of Excess Proceeds exceeds $10,000,000, the Company shall,
within fifteen Business Days of the date the amount of Excess Proceeds exceeds
$10,000,000, use the then-existing Excess Proceeds to make an offer to purchase,
on a pro rata basis, from all Holders of the Notes (including 2015 Notes and
2018 Notes, including Additional Notes, if any), and at the election of the
Company, the holders of any other outstanding Pari Passu Indebtedness having
comparable rights, an aggregate principal amount of Notes, and, if applicable,
such other Pari Passu Indebtedness, equal to the Excess Proceeds, at a purchase
price in cash equal to 100% of the principal amount thereof, plus accrued and
unpaid interest and Additional Interest, if any, thereon. Upon completion of a
Prepayment Offer (including payment for accepted Notes), any surplus Excess
Proceeds that were the subject of such offer shall cease to be Excess Proceeds,
and the Company may then use such amounts for general corporate purposes.

 

A-2-4



--------------------------------------------------------------------------------

Within 15 Business Days of the date the amount of Excess Proceeds exceeds
$10,000,000, the Company shall send, or cause to be sent, by first-class mail,
postage prepaid, a notice regarding the Prepayment Offer to each Holder of
Notes. The Holder of this Note may elect to have this Note or a portion hereof
in an authorized denomination purchased by completing the form entitled “Option
of Holder to Elect Purchase” appearing below and tendering this Note pursuant to
the Prepayment Offer. Unless the Company defaults in the payment of the purchase
price with respect thereto, all Notes or portions thereof selected for payment
pursuant to the Prepayment Offer will cease to accrue interest from and after
the purchase date.

9. NOTICE OF REDEMPTION. Notice of redemption will be mailed at least 30 days
but not more than 60 days before the redemption date to each Holder whose Notes
are to be redeemed at its registered address. Notices of redemption may be
conditional. Notes in denominations larger than $2,000 may be redeemed in part
but only in whole multiples of $1,000, unless all of the 2018 Notes held by a
Holder are to be redeemed. Unless the Company defaults in making such redemption
payment, on and after the redemption date interest ceases to accrue on Notes or
portions thereof called for redemption.

10. DENOMINATIONS, TRANSFER, EXCHANGE. The Notes are in registered form without
coupons in denominations of $2,000 and integral multiples of $1,000 in excess of
$2,000. The transfer of Notes may be registered and Notes may be exchanged as
provided in the Indenture. The Registrar and the Trustee may require a Holder,
among other things, to furnish appropriate endorsements and transfer documents
and the Company may require a Holder to pay any taxes and fees required by law
or permitted by the Indenture. The Company need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. In addition, the
Company need not exchange or register the transfer of any Notes for a period of
15 days before a selection of Notes to be redeemed or during the period between
a record date and the corresponding Interest Payment Date.

11. PERSONS DEEMED OWNERS. The registered Holder of a Note may be treated as its
owner for all purposes.

12. AMENDMENT, SUPPLEMENT AND WAIVER. Subject to certain exceptions set forth in
the Indenture, (i) the Indenture and the Notes may be amended without prior
notice to any Holder of Notes but with the written consent of the Holders of at
least a majority in principal amount of the outstanding Notes (including
Additional Notes, if any) and (ii) any past Default and its consequences may be
waived with the written consent of the Holders of at least a majority in
principal amount of the outstanding Notes (including Additional Notes, if any).
Subject to certain exceptions set forth in the Indenture, without the consent of
any Holder of Notes, the Company and the Trustee may amend the Indenture or the
Notes to (a) cure any ambiguity, defect, mistake, omission or inconsistency;
(b) provide for the assumption of the Company’s or a Guarantor’s obligations to
the Holders of the Notes or Note Guarantees, as applicable, by a successor to
the Company or such Guarantor pursuant to Article 5 of the Indenture;
(c) provide for uncertificated Notes in addition to or in place of certificated
Notes; (d) add any Note Guarantees with respect to the Notes and to release such
Note Guarantees when required by the terms of this Indenture; (e) provide for
the release or addition of Collateral in accordance with the terms of this
Indenture, the Security Documents, and the Intercreditor Agreement; (f) add to
the covenants of the Company or any Guarantor for the benefit of the Holders of
the Notes or to surrender any right or power conferred upon the Company or any
Guarantor; (g) make any change that would provide any additional rights or
benefits to the Holders of the Notes or that does not adversely affect the legal
rights under the Indenture of any Holder; (h) comply with the requirements of
the SEC in order to effect or maintain the qualification of the Indenture under
the TIA; (i) conform the text of the Indenture, the Notes, the Security
Documents, the Intercreditor Agreement or the Note Guarantees to any provision
of the “Description of Notes” section of the Offering Memorandum dated August 6,
2010 relating to the initial offering of the Notes, to the extent

 

A-2-5



--------------------------------------------------------------------------------

that such provision in that “Description of Notes” was intended to be a verbatim
recitation of a provision of the Indenture, the Notes, the Security Documents,
the Intercreditor Agreement or the Note Guarantee; (j) provide for the issuance
of Additional Notes in accordance with the limitations set forth in the
Indenture in effect on the Issue Date; or (k) to remove redemption provisions
included in any Additional Notes pursuant to Section 2.14 of the Indenture that,
pursuant to the terms of such redemption provisions, are no longer in effect. In
addition, without the consent of any Holder of Notes, the Trustee may enter into
a new intercreditor agreement or amend the Intercreditor Agreement to provide
for additional Pari Passu Secured Obligations in accordance with the terms of
the Indenture and the Intercreditor Agreement.

13. DEFAULTS AND REMEDIES. Events of Default include: (i) default for 30 days in
the payment when due of interest (including Additional Interest, if any) on the
Notes; (ii) default in payment when due of principal of or premium, if any, on
the Notes when the same becomes due and payable at maturity, upon acceleration,
required purchase or otherwise; (iii) failure by the Company or MDDC to comply
with Section 5.01(a) of the Indenture; (iv) failure by the Company or any
Guarantor to observe, perform or comply with any of the other covenants and
agreements in the Indenture, the Notes, or the Note Guarantees and such failure
to observe, perform or comply continues for a period of 60 days after receipt by
the Company of a written notice from the Trustee or the Holders of not less than
25% in aggregate principal amount of the Notes (including Additional Notes, if
any) then outstanding voting as a single class; (v) Indebtedness of MDDC or any
of its Restricted Subsidiaries is not paid when due or within any applicable
grace period or is accelerated by the holders thereof and, in either case, the
total amount of such unpaid or accelerated Indebtedness exceeds $35,000,000;
(vi) the entry by a court of competent jurisdiction of one or more judgments or
orders against MDDC or any of its Guarantor in an uninsured aggregate amount in
excess of $35,000,000 million and such judgment or order is not discharged,
waived, stayed or satisfied for a period of 60 consecutive days; (vii) certain
events of bankruptcy, insolvency or reorganization affecting the Company, MDDC
or any Restricted Subsidiary that is a Material Subsidiary or a group of
Restricted Subsidiaries that, taken together, would constitute a Material
Subsidiary; (viii) except as permitted by the Indenture, any Note Guarantee is
held in any judicial proceeding to be unenforceable or invalid or ceases for any
reason to be in full force and effect, or any Guarantor, or any Person
controlling such Guarantor, denies or disaffirms its obligations under its Note
Guarantee, and such default continues for a period of 10 days; (ix) any of the
Security Documents ceases to be in full force and effect, or any of the Security
Documents ceases to give the Holders the first priority Liens purported to be
created thereby, or any of the Security Documents is declared null and void, in
each case for a period of 30 days after any of the Company, MDDC or any
Guarantor first receives notice of such cessation or the Company, MDDC or any
Guarantor denies in writing that it has any further liability under any Security
Document or gives written notice to such effect (in each case, other than in
accordance with the terms of the Indenture or the terms of the Security
Documents); and (x) any revocation, suspension or loss of any Gaming License
which results in the cessation of business for a period of more than 90
consecutive days of the business of any Gaming Facility or Gaming Facilities
owned, leased or operated directly or indirectly by MDDC or any of its
Subsidiaries which, taken together, collectively contribute more than 10% of
MDDC’s Consolidated EBITDA (other than any voluntary relinquishment of a Gaming
License if such relinquishment is, in the reasonable, good faith judgment of the
Board of Directors, evidenced by a Board Resolution, both desirable in the
conduct of business of MDDC and its Subsidiaries, taken as a whole, and not
disadvantageous in any material respect to the Holders). A Default under clause
(v), (vi) or (x) is not an Event of Default until the Trustee or the Holders of
at least 25% in principal amount of the Notes (including Additional Notes, if
any) notify the Company of the Default; provided that any Default under clause
(v) above resulting from a default or acceleration with respect to Indebtedness
will not be considered an Event of Default if such default or acceleration is
cured or annulled, respectively, within 30 days of the receipt by the Company of
such notice of default from the Trustee or Holders of not less than 25% in
aggregate principal amount of the notes If any Event of Default occurs and is
continuing, the Trustee or the Holders of at least 25% in principal amount of
the then outstanding Notes (including Additional Notes, if any) may declare all
the Notes to be due and payable by a notice in writing to the

 

A-2-6



--------------------------------------------------------------------------------

Company (and to the Trustee, if given by the Holders) specifying the Event of
Default and that it is a “notice of acceleration” and on the fifth Business Day
after delivery of such notice, the principal amount, together with any accrued
and unpaid interest and Additional Interest, if any, on all of the Notes then
outstanding, will become immediately due and payable. Notwithstanding the
foregoing, in the case of an Event of Default arising from certain events of
bankruptcy or insolvency, all outstanding Notes will become due and payable
without further action or notice. Holders may not enforce the Indenture or the
Notes except as provided in the Indenture. Subject to certain limitations,
Holders of a majority in principal amount of the then outstanding Notes may
direct the Trustee in its exercise of any trust or power.

The sole remedy for an Event of Default relating to the failure to comply with
the reporting obligations described under Section 4.03 of the Indenture and for
any failure to comply with the requirements of TIA § 314(a) will, for the 365
days after the occurrence of such an Event of Default, consist exclusively of
the right to receive Additional Interest on the principal amount of the Notes at
a rate equal to 0.50% per annum. If the Event of Default resulting from such
failure to comply with the reporting obligations is continuing on such 365th
day, such Additional Interest will cease to accrue and the Notes will be subject
to the other remedies provided in the Indenture.

The Trustee may withhold from Holders of the Notes notice of any continuing
Default or Event of Default (except a Default or Event of Default relating to
the payment of principal or interest) if it determines that withholding notice
is in their interest. The Holders of a majority in aggregate principal amount of
the Notes then outstanding by notice to the Trustee may on behalf of the Holders
of all of the Notes waive any existing Default and its consequences under the
Indenture except a continuing Default in the payment of interest on, or the
principal of, the Notes.

The provisions of this Paragraph 13 are subject to certain limitations and
exceptions set forth in the Indenture with respect to an Event of Default that
occurs by reason of a default with respect to any redemption provisions
contained solely in Additional Notes.

14. TRUSTEE DEALINGS WITH COMPANY. The Trustee, in its individual or any other
capacity, may make loans to, accept deposits from, and perform services for the
Company or its Affiliates, and may otherwise deal with the Company or its
Affiliates, as if it were not the Trustee.

15. NO RECOURSE AGAINST OTHERS. A director, officer, employee, incorporator or
stockholder, partner, member or joint-venturer of the Company or any of the
Guarantors (including, without limitation, MDHC and its members), as such, shall
not have any liability for any obligations of the Company or the Guarantors
under the Notes, the Note Guarantees, the Indenture or the Security Documents or
for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder by accepting a Note waives and releases all such
liability. The waiver and release are part of the consideration for the issuance
of the Notes.

16. AUTHENTICATION. This Note shall not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.

17. ABBREVIATIONS. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by
the entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).

18. CUSIP NUMBERS; ISINS. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Company has caused
CUSIP numbers and ISINs to be

 

A-2-7



--------------------------------------------------------------------------------

printed on the Notes and the Trustee may use CUSIP numbers and ISINs in notices
of redemption as a convenience to Holders. No representation is made as to the
accuracy of such numbers either as printed on the Notes or as contained in any
notice of redemption and reliance may be placed only on the other identification
numbers placed thereon.

19. ADDITIONAL RIGHTS OF HOLDERS OF RESTRICTED NOTES. In addition to the rights
provided to Holders of Notes under the Indenture, Holders of Restricted Notes
shall have all the rights set forth in the Registration Rights Agreement dated
as of August 6, 2010, among the Company, MDDC and the parties named on the
signature pages thereof.

20. GOVERNING LAW. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE
USED TO CONSTRUE THE 2018 NOTES WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES
OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture and/or the Registration Rights Agreement. Requests may be
made to Marina District Development Company, LLC , One Borgata Way, Atlantic
City, NJ 08401, Attention: General Counsel.

[Insert the Schedule of Principal Amount, if a Global Note]

 

A-2-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

(I) or (we) assign and transfer this Note to

 

(insert assignee’s social security or tax I.D. no.)

 

 

    

 

    

 

    

(Print or type assignee’s name, address and zip code)

and irrevocably appoint

     agent to transfer this Note on the books of the Company. The agent may
substitute another to act for him.

 

Date:_______________________________________

      Your signature:         (Sign exactly as your name appears on the other
side of this Note)

 

Signature Guarantee:

          

In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the date that is one year after the later of the
date of original issuance of such Notes and the last date, if any, on which such
Notes were owned by the Company or any Affiliate of the Company, the undersigned
confirms that such Notes are being transferred:

 

A-2-9



--------------------------------------------------------------------------------

CHECK ONE BOX BELOW

(1)        ¨    to the Company or a subsidiary thereof; or

(2)        ¨    inside the United States to a qualified institutional buyer in
compliance with Rule 144A under the Securities Act of 1933, as amended; or

(3)        ¨    outside the United States to a non-U.S. Person in compliance
with Rule 904 of Regulation S under the Securities Act of 1933, as amended; or

(4)        ¨    pursuant to another available exemption from registration under
the Securities Act of 1933, as amended (if available); or

(5)        ¨    pursuant to a registration statement which has been declared
effective under the Securities Act of 1933, as amended.

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered Holder thereof; provided that if box (3) or (4) is checked, the
Holder must, prior to such transfer, furnish to the Trustee such certifications,
legal opinions, or other information as the Company may reasonably require to
confirm that such transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act
of 1933, as amended.

 

Signature Guarantee:

    

Signature

 

    

Signature

 

    

 

A-2-10



--------------------------------------------------------------------------------

OPTIONS OF HOLDER TO ELECT PURCHASE

If you want to elect to have all of this Note purchased by the Company pursuant
to Section 4.13 or 4.09 of the Indenture, check the box:

¨

If you want to elect to have only part of this Note purchased by the Company
pursuant to Section 4.13 or 4.09 of the Indenture, state the Principal Amount:

$

 

Date:_______________________________________

      Your signature:         (Sign exactly as your name appears on the other
side of this Note)

 

Signature Guarantee:

              (Signature must be guaranteed)                          

 

A-2-11



--------------------------------------------------------------------------------

EXHIBIT B

VARIABLE NOTE PROVISIONS

[FORM OF]

SCHEDULE OF PRINCIPAL AMOUNT

The following decreases/increases in the principal amount of this Note have been
made:

 

Date of
Decrease/
Increase

 

Decrease in
Principal Amount

 

Increase in
Principal Amount

 

Principal Amount
Following such
Decrease/Increase

 

Notation Made
by or on Behalf
of Registrar

                                                                               
                                                                               
                                                                               
                                                                               
                                           

 

B-1



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF GLOBAL NOTE LEGEND]

THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF RESTRICTED SECURITY LEGEND]

THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED
STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT, (2) TO THE COMPANY OR MDDC OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS
SET FORTH IN CLAUSE (A) ABOVE. PRIOR TO THE REGISTRATION OF ANY TRANSFER IN
ACCORDANCE WITH (A)(1)(c) OR (d) ABOVE, THE COMPANY AND THE TRUSTEE RESERVE THE
RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER
EVIDENCE AS MAY REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED
TRANSFER IS BEING MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS. NO REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF
THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY.

 

B-3



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF LEGEND FOR TEMPORARY REGULATION S NOTES]

THIS SECURITY IS A REGULATION S TEMPORARY GLOBAL NOTE WITHIN THE MEANING OF THE
INDENTURE REFERRED TO HEREINAFTER. EXCEPT IN THE CIRCUMSTANCES DESCRIBED IN
SECTION 2.06 OF THE INDENTURE, NO TRANSFER OR EXCHANGE OF AN INTEREST IN THIS
TEMPORARY GLOBAL NOTE MAY BE MADE FOR AN INTEREST IN THE RESTRICTED GLOBAL NOTE.
NO EXCHANGE OF AN INTEREST IN THIS TEMPORARY GLOBAL NOTE MAY BE MADE FOR AN
INTEREST IN THE REGULATION S PERMANENT GLOBAL NOTE EXCEPT (A) ON OR AFTER THE
TERMINATION OF THE DISTRIBUTION COMPLIANCE PERIOD (AS DEFINED IN REGULATION S
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)) AND
(B) UPON DELIVERY OF THE OWNER NOTES CERTIFICATION AND THE TRANSFEREE NOTES
CERTIFICATION RELATING TO SUCH INTEREST IN ACCORDANCE WITH THE TERMS OF THE
INDENTURE.

UNTIL 40 DAYS AFTER THE COMMENCEMENT OF THE OFFERING OF THE NOTES, AN OFFER OR
SALE OF THE NOTES WITHIN THE UNITED STATES BY A DEALER (AS DEFINED IN THE
SECURITIES ACT OF 1933, AS AMENDED) MAY VIOLATE THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT IF SUCH OFFER OR SALE IS MADE OTHERWISE THAN IN ACCORDANCE
WITH RULE 144A UNDER THE SECURITIES ACT.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF CERTIFICATION TO BE GIVEN BY HOLDER OF BENEFICIAL INTEREST

IN A REGULATION S TEMPORARY GLOBAL NOTE

OWNER NOTES CERTIFICATION

[The Depository Trust Company or its nominee

Attention: [            ] ]

  Re: [9 1/2% Senior Secured Notes due 2015/9 7/8% Senior Secured Notes due 2018
(the “[2015/2018] Notes”)]

Reference is hereby made to the Indenture dated as of August 6, 2010 (the
“Indenture”) among MARINA DISTRICT FINANCE COMPANY, INC., a corporation
organized under the laws of New Jersey (the “Company”), MARINA DISTRICT
DEVELOPMENT COMPANY, LLC (the “Guarantor”) and U.S. BANK NATIONAL ASSOCIATION
(the “Trustee”). Capitalized terms used but not defined herein shall have the
meanings given them in the Indenture.

This certification relates to $             aggregate amount of [2015/2018]
Notes that are held as a beneficial interest in the form of the Regulation S
Temporary Global Note (CUSIP No.             ; ISIN No:             ) with the
Depositary in the name of [insert name of Holder] (the “Holder”).

In respect of such [2015/2018] Notes, the Holder does hereby certify that as of
the date hereof, the above-captioned Notes are beneficially owned by non-U.S.
Persons and are not held for purposes of resale directly or indirectly to a U.S.
Person or to a person within the United States or its possessions.

As used herein, “United States” means the United States of America, its
territories and possessions, any state of the United States, and the District of
Columbia. As used herein, “U.S. Person” has the meaning assigned to it in Rule
902 under the Securities Act of 1933, as amended.

We undertake to advise you immediately by tested telex on or prior to the date
on which you intend to submit your certification relating to the [2015/2018]
Notes held by you for our account in accordance with your operating procedures
if any applicable statement herein is not correct on such date, and in the
absence of any such notification it may be assumed that this certification
applies as of such date.

We understand that this certification is required in connection with certain
securities laws in the United States. If administrative or legal proceedings are
commenced or threatened in connection with which this certification is or would
be relevant, we irrevocably authorize you to produce this certification or a
copy thereof to any interested party in such proceedings. This certification and
the statements contained herein are made for your benefit and the benefit of the
Company, the Guarantor and the Initial Purchasers of the Notes under the
Purchase Agreement, dated August 4, 2010 among the Company, the Guarantor and
such Initial Purchasers relating to the Notes.

Date:             ,         1

 

 

[Name of Person Making Certification]

 

 

1

To be dated no earlier than 15 days prior to the transfer or exchange date to
which the certification relates.

 

C-1-1



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF CERTIFICATION TO BE GIVEN BY TRANSFEREE

OF BENEFICIAL INTEREST

IN A REGULATION S TEMPORARY GLOBAL NOTE

TRANSFEREE NOTES CERTIFICATION

[The Depository Trust Company or its nominee

Attention: [            ] ]

    Re: [9 1/2% Senior Secured Notes due 2015/9 7/8% Senior Secured Notes due
2018 (the “[2015/2018] Notes”)]

Reference is hereby made to the Indenture dated as of August 6, 2010 (the
“Indenture”) among MARINA DISTRICT FINANCE COMPANY, INC., a corporation
organized under the laws of New Jersey (the “Company”), MARINA DISTRICT
DEVELOPMENT COMPANY, LLC (the “Guarantor”) and U.S. BANK NATIONAL ASSOCIATION
(the “Trustee”). Capitalized terms used but not defined herein shall have the
meanings given them in the Indenture.

For purposes of acquiring a beneficial interest in the Regulation S Temporary
Global Note, the undersigned certifies that it is not a U.S. Person as defined
by Regulation S under the Securities Act of 1933, as amended.

We undertake to advise you promptly by tested telex on or prior to the date on
which you intend to submit your certification relating to the [2015/2018] Notes
held by you in which we intend to acquire a beneficial interest in accordance
with your operating procedures if any applicable statement herein is not correct
on such date, and in the absence of any such notification it may be assumed that
this certification applies as of such date.

We understand that this certification is required in connection with certain
securities laws of the United States. In connection therewith, if administrative
or legal proceedings are commenced or threatened in connection with which this
certification is or would be relevant, we irrevocably authorize you to produce
this certification to any interested party in such proceeding. This
certification and the statements contained herein are made for your benefit and
the benefit of the Company, the Guarantor and the Initial Purchasers of the
Notes under the Purchase Agreement, dated August 4, 2010 among the Company, the
Guarantor and such Initial Purchasers relating to the Notes.

 

Dated:

  _______________                     By:  

 

As, or as agent for, the beneficial acquiror of the Notes to which this
certification relates.

 

C-2-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF CERTIFICATION TO BE GIVEN BY THE DEPOSITARY IN

CONNECTION WITH THE EXCHANGE OF A PORTION OF A

REGULATION S TEMPORARY GLOBAL NOTE

U.S. Bank National Association, as Trustee and Transfer Agent

225 Asylum Street

23rd Floor

Hartford, CT 06103

Attention: Corporate Trust Services

    Re: [9 1/2% Senior Secured Notes due 2015/9 7/8% Senior Secured Notes due
2018 (the “[2015/2018] Notes”)]

Reference is hereby made to the Indenture dated as of August 6, 2010 (the
“Indenture”) among MARINA DISTRICT FINANCE COMPANY, INC., a corporation
organized under the laws of New Jersey (the “Company”), MARINA DISTRICT
DEVELOPMENT COMPANY, LLC (the “Guarantor”) and U.S. BANK NATIONAL ASSOCIATION
(the “Trustee”). Capitalized terms used but not defined herein shall have the
meanings given them in the Indenture.

This is to certify that based solely on written certifications that we have
received in writing, by tested telex or by electronic transmission from each of
the persons appearing in our records as persons entitled to a portion of the
principal amount set forth below (our “Member Organizations”) substantially in
the form attached hereto, as of the date hereof, U.S.$              principal
amount of the above-captioned Notes (i) is owned by person(s) that are not
citizens or residents of the United States, domestic partnerships, domestic
corporations or any estate or trust the income of which is subject to United
States Federal income taxation regardless of its source (“United States
person(s)”), (ii) is owned by United States person(s) that are (a) foreign
branches of United States financial institutions (financial institutions, as
defined in U.S. Treasury Regulations Section 1.165-12(c)(1)(v) are herein
referred to as “financial institutions”) purchasing for their own account or for
resale, or (b) United States person(s) who acquired such Notes through foreign
branches of United States financial institutions and who hold such Notes through
such United States financial institutions on the date hereof (and in either case
(a) or (b), each such financial institution has agreed, on its own behalf or
through its agent, that we may advise the Company or its agent that such
financial institution will comply with the requirements of Section 165(j)(3)(A),
(B) or (C) of the Internal Revenue Code of 1986, as amended, and the regulations
thereunder), or (iii) is owned by United States or foreign financial
institution(s) for purposes of resale during the “Restricted Period” (as defined
in United States Treasury Regulations Section 1.163-5(c)(2)(i)(D)(7)) and, to
the further effect, that financial institutions described in clause (iii) above
(whether or not also described in clause (i) or (ii)) have certified that they
have not acquired such Notes for purposes of resale directly or indirectly to a
United States person or to a person within the United States or its possessions.

As used herein, “United States” means the United States of America (including
the states and the District of Columbia); and its “possessions” include Puerto
Rico, the U.S. Virgin Islands, Guam, American Samoa, Wake Island and the
Northern Mariana Islands.

We further certify that (i) we are not making available herewith for exchange
any portion of the Regulation S Temporary Global Note representing the
above-captioned Notes excepted in the above-referenced certificates of Member
Organizations and (ii) as of the date hereof we have not received any
notification from any of our Member Organizations to the effect that the
statements made by such Member Organizations with respect to any portion of the
part submitted herewith for exchange are no longer true and cannot be relied
upon as of the date hereof.

 

D-1



--------------------------------------------------------------------------------

We understand that this certification is required in connection with certain tax
legislation in the United States. If administrative or legal proceedings are
commenced or threatened in connection with which this certificate is or would be
relevant, we irrevocably authorize you to produce this certificate or a copy
thereof to any interested party in such proceedings. This certificate and the
statements contained herein are made for your benefit and the benefit of the
Company, the Guarantors and the Initial Purchasers of the Notes under the
Purchase Agreement, dated August 4, 2010 among the Company, the Guarantor and
the Initial Purchasers relating to the Notes.

Dated:                     

[To be dated no earlier than the

date of exchange]

 

[The Depository Trust Company or its nominee] By:  

 

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM RESTRICTED GLOBAL

NOTE TO REGULATION S GLOBAL NOTE

(Transfers pursuant to § 2.06(b)(iv) of the Indenture)

U.S. Bank National Association, as Trustee and Transfer Agent

225 Asylum Street

23rd Floor

Hartford, Connecticut 06103

Attention: Corporate Trust Administration

Re: [9 1/2% Senior Secured Notes due 2015/9 7/8% Senior Secured Notes due 2018
(the “[2015/2018] Notes”)]

Reference is hereby made to the Indenture dated as of August 6, 2010 (the
“Indenture”) among MARINA DISTRICT FINANCE COMPANY, INC., a corporation
organized under the laws of New Jersey (the “Company”), MARINA DISTRICT
DEVELOPMENT COMPANY, LLC (the “Guarantor”) and U.S. BANK NATIONAL ASSOCIATION
(the “Trustee”). Capitalized terms used but not defined herein shall have the
meanings given them in the Indenture.

This letter relates to $         aggregate principal amount of [2015/2018] Notes
that are held as a beneficial interest in the form of the Restricted Global Note
(CUSIP No.             ; ISIN No:             ) with the Depositary in the name
of [name of transferor] (the “Transferor”). The Transferor has requested an
exchange or transfer of such beneficial interest for an equivalent beneficial
interest in the Regulation S Global Note (ISIN No.             ).

In connection with such request, the Transferor does hereby certify that such
transfer has been effected in accordance with the transfer restrictions set
forth in the [2015/2018] Notes and:

(a) with respect to transfers made in reliance on Regulation S (“Regulation S”)
under the United States Securities Act of 1933, as amended (the “U.S. Securities
Act”), does certify that:

(i) the offer of such Notes was not made to a person in the United States;

(ii) either:

(1) at the time the buy order was originated, the transferee was outside the
United States or the Transferor and any person acting on its behalf reasonably
believed that the transferee was outside the United States;

(2) in the case of Rule 903, the transaction was executed in, on or through a
physical trading floor of an established foreign securities exchange that is
located outside the United States; or

(3) in the case of Rule 904, the transaction was executed in, on or through the
facilities of a designated offshore securities market and neither the Transferor
nor any person acting on its behalf knows that the transaction was prearranged
with a buyer in the United States;

 

E-1



--------------------------------------------------------------------------------

(iii) no directed selling efforts have been made in the United States by the
Transferor, an affiliate thereof or any person acting on their behalf in
contravention of the requirements of Rule 903 or 904 of Regulation S, as
applicable;

(iv) the transaction is not part of a plan or scheme to evade the registration
requirements of the U.S. Securities Act; and

(v) the Transferor is not the Company, a distributor of the Notes, an affiliate
of the Company or any such distributor (except any officer or director who is an
affiliate solely by virtue of holding such position) or a person acting on
behalf of any of the foregoing.

(b) with respect to transfers made in reliance on Rule 144 the Transferor
certifies that such Notes are being transferred in a transaction permitted by
Rule 144 under the U.S. Securities Act.

We understand that this certificate is required in connection with certain
securities laws of the United States. In connection therewith, if administrative
or legal proceedings are commenced or threatened in connection with which this
certificate is or would be relevant, we irrevocably authorize you, the Company,
the Guarantors and the Trustee to produce this certificate to any interested
party in such proceeding. This certificate and the statements contained herein
are made for your benefit and the benefit of the Company, the Guarantor and
Initial Purchasers of the Notes under the Purchase Agreement, dated August 4,
2010 among the Company, the Guarantor and the Initial Purchasers relating to the
Notes. Terms used in this certificate and not otherwise defined in the Indenture
have the meanings set forth in Regulation S under the U.S. Securities Act.

 

[Name of Transferor] By:  

 

Name:   Title:   Date:   cc:   Attn:

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM REGULATION S GLOBAL

NOTE TO RESTRICTED GLOBAL NOTE

(Transfers pursuant to § 2.06(b) of the Indenture)

U.S. Bank National Association, as Trustee and Transfer Agent

225 Asylum Street

23rd Floor

Hartford, Connecticut 06103

Attention: Corporate Trust Administration

Re: [9 1/2% Senior Secured Notes due 2015/9 7/8% Senior Secured Notes due 2018
(the “[2015/2018] Notes”)]

Reference is hereby made to the Indenture dated as of August 6, 2010 (the
“Indenture”) among MARINA DISTRICT FINANCE COMPANY, INC., a corporation
organized under the laws of New Jersey (the “Company”), MARINA DISTRICT
DEVELOPMENT COMPANY, LLC (the “Guarantor”) and U.S. BANK NATIONAL ASSOCIATION
(the “Trustee”). Capitalized terms used but not defined herein shall have the
meanings given them in the Indenture.

This letter relates to $          aggregate principal amount of [2015/2018]
Notes that are held in the form of the Regulation S Temporary Global Note or the
Regulation S Permanent Global Note (ISIN No.             ) in the name of [name
of transferor] (the “Transferor”) to effect the transfer of such Notes in
exchange for an equivalent beneficial interest in the Restricted Global Note
(CUSIP No.             , ISIN No.             ).

In connection with such request, and in respect of such Notes the Transferor
does hereby certify that such Notes are being transferred in accordance with the
transfer restrictions set forth in the Notes and that:

CHECK ONE BOX BELOW:

 

  ¨ the Transferor is relying on Rule 144A under the United States Securities
Act of 1933, as amended (the “Securities Act”) for exemption from such Act’s
registration requirements; it is transferring such Notes to a person it
reasonably believes is a “qualified institutional buyer” as defined in Rule 144A
that purchases for its own account, or for the account of a qualified
institutional buyer, and to whom the Transferor has given notice that the
transfer is made in reliance on Rule 144A and the transfer is being made in
accordance with any applicable securities laws of any state of the United
States; or

 

  ¨ the Transferor is relying on an exemption other than Rule 144A from the
registration requirements of the Securities Act, subject to the Company’s right
prior to any such offer, sale or transfer to require the delivery of an Opinion
of Counsel, certification and/or other information satisfactory to it.

 

F-1



--------------------------------------------------------------------------------

We understand that this certificate is required in connection with certain
securities laws of the United States. In connection therewith, if administrative
or legal proceedings are commenced or threatened in connection with which this
certificate is or would be relevant, we irrevocably authorize you, the Company,
the Guarantors and the Trustee to produce this certificate to any interested
party in such proceeding. This certificate and the statements contained herein
are made for your benefit and the benefit of the Company, the Guarantor and the
Initial Purchasers of the Notes under the Purchase Agreement, dated August 4,
2010 among the Company, the Guarantor and the Initial Purchasers relating to the
Notes.

 

[Name of Transferor] By:  

 

Name:   Title:   Date:   cc:   Attn:

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF CERTIFICATE OF TRANSFER

Marina District Development Company, LLC

One Borgata Way

Atlantic City, NJ 08401

Attention: Joseph A. Corbo, Esq.

[Registrar address block]

Re: [9 1/2% Senior Secured Notes due 2015/9 7/8% Senior Secured Notes due 2018
(the “[2015/2018] Notes”)]

Reference is hereby made to the Indenture, dated as of August 6, 2010 (the
“Indenture”), among Marina District Finance Company, Inc., as issuer (the
“Company”), Marina District Development Company, LLC (“MDDC” or the “Guarantor”)
and U.S. Bank National Association, as Trustee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

            , (the “Transferor”) owns and proposes to transfer the [2015/2018]
Note[s] or interest in such Note[s] specified in Annex A hereto, in the
principal amount of $         in such Note[s] or interests (the “Transfer”), to
             (the “Transferee”), as further specified in Annex A hereto. In
connection with the Transfer, the Transferor hereby certifies that:

[CHECK ALL THAT APPLY]

1. ¨ Check if Transferee will take delivery of a beneficial interest in the 144A
Global Note or a Definitive Note Pursuant to Rule 144A. The Transfer is being
effected pursuant to and in accordance with Rule 144A under the United States
Securities Act of 1933, as amended (the “Securities Act”), and, accordingly, the
Transferor hereby further certifies that the beneficial interest or Definitive
Note is being transferred to a Person that the Transferor reasonably believed
and believes is purchasing the beneficial interest or Definitive Note for its
own account, or for one or more accounts with respect to which such Person
exercises sole investment discretion, and such Person and each such account is a
“qualified institutional buyer” within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A and such Transfer is in compliance with
any applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on transfer enumerated in the Restricted Security
Legend printed on the 144A Global Note and/or the Definitive Note and in the
Indenture and the Securities Act.

2. ¨ Check if Transferee will take delivery of a beneficial interest in a
Regulation S Global Note or a Definitive Note pursuant to Regulation S. The
Transfer is being effected pursuant to and in accordance with Rule 903 or Rule
904 under the Securities Act and, accordingly, the Transferor hereby further
certifies that (i) the Transfer is not being made to a person in the United
States and (x) at the time the buy order was originated, the Transferee was
outside the United States or such Transferor and any Person acting on its behalf
reasonably believed and believes that the Transferee was outside the United
States or (y) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither such Transferor nor any Person
acting on its behalf knows that the transaction was prearranged with a buyer in
the United States, (ii) no directed selling efforts have been made in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S
under the Securities Act, (iii) the transaction is not part of a plan or scheme
to evade the registration requirements of

 

G-1



--------------------------------------------------------------------------------

the Securities Act and (iv) if the proposed transfer is being made prior to the
expiration of the Restricted Period, the transfer is not being made to a U.S.
Person or for the account or benefit of a U.S. Person (other than an Initial
Purchaser). Upon consummation of the proposed transfer in accordance with the
terms of the Indenture, the transferred beneficial interest or Definitive Note
will be subject to the restrictions on Transfer enumerated in the Restricted
Security Legend printed on the Regulation S Temporary Global Note and/or
Regulation S Permanent Global Note and/or the Definitive Note and in the
Indenture and the Securities Act.

3. ¨ Check and complete if Transferee will take delivery of a beneficial
interest in a Definitive Note pursuant to any provision of the Securities Act
other than Rule 144A or Regulation S. The Transfer is being effected in
compliance with the transfer restrictions applicable to beneficial interests in
Restricted Global Notes and Restricted Definitive Notes and pursuant to and in
accordance with the Securities Act and any applicable blue sky securities laws
of any state of the United States, and accordingly the Transferor hereby further
certifies that (check one):

(a) ¨ such Transfer is being effected pursuant to and in accordance with Rule
144 under the Securities Act;

or

(b) ¨ such Transfer is being effected to the Company, MDDC, or a subsidiary
thereof;

or

(c) ¨ such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act.

4. ¨ Check if Transferee will take delivery of a beneficial interest in an
Unrestricted Global Note or of an Unrestricted Definitive Note.

(a) ¨ Check if Transfer is pursuant to Rule 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Restricted
Security Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Restricted Security Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

(b) ¨ Check if Transfer is Pursuant to Regulation S. (i) The Transfer is being
effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Restricted Security Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will no longer be subject to the restrictions on transfer
enumerated in the Restricted Security Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.

 

G-2



--------------------------------------------------------------------------------

(c) ¨ Check if Transfer is Pursuant to Other Exemption. (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any State of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Restricted Security Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will not be subject to the restrictions on transfer enumerated
in the Restricted Security Legend printed on the Restricted Global Notes or
Restricted Definitive Notes and in the Indenture.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company and the Guarantors.

 

 

[Insert Name of Transferor] By:  

 

Name:   Title:  

Dated:                     

 

G-3



--------------------------------------------------------------------------------

ANNEX A TO CERTIFICATE OF TRANSFER

1. The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]

 

(a)    ¨   a beneficial interest in the:    (i)       ¨    144A Global Note
(CUSIP             ), or    (ii)       ¨    Regulation S Permanent Global Note
(CUSIP             ), or    (iii)       ¨    Regulation S Temporary Global Note
(CUSIP             ), or (b)    ¨   a Restricted Definitive Note.

2. After the Transfer the Transferee will hold:

[CHECK ONE]

 

(a)    ¨   a beneficial interest in the:    (i)       ¨    144A Global Note
(CUSIP             ), or    (ii)       ¨    Regulation S Permanent Global Note
(CUSIP             ), or    (iii)       ¨    Regulation S Temporary Global Note
(CUSIP             ), or    (iv)       ¨  Unrestricted Global Note (CUSIP
            ); or

(b)

   ¨   a Restricted Definitive Note; or

(c)

   ¨   an Unrestricted Definitive Note, in accordance with the terms of the
Indenture.

Each reference above to a Note is a reference to a [2015/2018] Note.

 

G-4



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF CERTIFICATE OF EXCHANGE

Marina District Development Company, LLC

One Borgata Way

Atlantic City, NJ 08401

Attention: Joseph A. Corbo, Esq.

[Registrar address block]

Re: [9 1/2% Senior Secured Notes due 2015/9 7/8% Senior Secured Notes due 2018]

(CUSIP             )

Reference is hereby made to the Indenture, dated as of August 6, 2010 (the
“Indenture”), among Marina District Finance Company, Inc., as issuer (the
“Company”), Marina District Development Company, LLC (“MDDC” or the “Guarantor”)
and U.S. Bank National Association, as Trustee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

             (the “Owner”) owns and proposes to exchange the [2015/2018] Note[s]
or interest in such Note[s] specified herein, in the principal amount of
$         in such Note[s] or interests (the “Exchange”). In connection with the
Exchange, the Owner hereby certifies that:

1. Exchange of Restricted Definitive Notes or Beneficial Interests in a
Restricted Global Note for Unrestricted Definitive Notes or Beneficial Interests
in an Unrestricted Global Note

(a) ¨ Check if Exchange is from beneficial interest in a Restricted Global Note
to beneficial interest in an Unrestricted Global Note. In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for a
beneficial interest in an Unrestricted Global Note in an equal principal amount,
the Owner hereby certifies (i) the beneficial interest is being acquired for the
Owner’s own account without transfer, (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to Global Notes and
pursuant to and in accordance with the United States Securities Act of 1933, as
amended (the “Securities Act”), (iii) the restrictions on transfer contained in
the Indenture and the Restricted Security Legend are not required in order to
maintain compliance with the Securities Act and (iv) the beneficial interest in
an Unrestricted Global Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

(b) ¨ Check if Exchange is from beneficial interest in a Restricted Global Note
to Unrestricted Definitive Note. In connection with the Exchange of the Owner’s
beneficial interest in a Restricted Global Note for an Unrestricted Definitive
Note, the Owner hereby certifies (i) the Definitive Note is being acquired for
the Owner’s own account without transfer, (ii) such Exchange has been effected
in compliance with the transfer restrictions applicable to such Restricted
Global Notes and pursuant to and in accordance with the Securities Act,
(iii) the restrictions on transfer contained in the Indenture and the Restricted
Security Legend are not required in order to maintain compliance with the
Securities Act and (iv) the Definitive Note is being acquired in compliance with
any applicable blue sky securities laws of any state of the United States.

(c) ¨ Check if Exchange is from Restricted Definitive Note to beneficial
interest in an Unrestricted Global Note. In connection with the Owner’s Exchange
of a Restricted Definitive Note for a beneficial interest in an Unrestricted
Global Note, the Owner hereby certifies (i) the beneficial interest is

 

H-1



--------------------------------------------------------------------------------

being acquired for the Owner’s own account without transfer, (ii) such Exchange
has been effected in compliance with the transfer restrictions applicable to
Restricted Definitive Notes and pursuant to and in accordance with the
Securities Act, (iii) the restrictions on transfer contained in the Indenture
and the Restricted Security Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.

(d) ¨ Check if Exchange is from Restricted Definitive Note to Unrestricted
Definitive Note. In connection with the Owner’s Exchange of a Restricted
Definitive Note for an Unrestricted Definitive Note, the Owner hereby certifies
(i) the Unrestricted Definitive Note is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable such Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Restricted Security Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

2. Exchange of Restricted Definitive Notes or Beneficial Interests in Restricted
Global Notes for Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes

(a) ¨ Check if Exchange is from beneficial interest in a Restricted Global Note
to Restricted Definitive Note. In connection with the Exchange of the Owner’s
beneficial interest in a Restricted Global Note for a Restricted Definitive Note
with an equal principal amount, the Owner hereby certifies that the Restricted
Definitive Note is being acquired for the Owner’s own account without transfer.
Upon consummation of the proposed Exchange in accordance with the terms of the
Indenture, the Restricted Definitive Note issued will continue to be subject to
the restrictions on transfer enumerated in the Restricted Security Legend
printed on the Restricted Definitive Note and in the Indenture and the
Securities Act.

(b) ¨ Check if Exchange is from Restricted Definitive Note to beneficial
interest in a Restricted Global Note. In connection with the Exchange of the
Owner’s Restricted Definitive Note for a beneficial interest in the [CHECK ONE]
¨ 144A Global Note, ¨ Regulation S Temporary Global Note, ¨ Regulation S
Permanent Global Note with an equal principal amount, the Owner hereby certifies
(i) the beneficial interest is being acquired for the Owner’s own account
without transfer and (ii) such Exchange has been effected in compliance with the
transfer restrictions applicable to such Restricted Global Notes and pursuant to
and in accordance with the Securities Act, and in compliance with any applicable
blue sky securities laws of any state of the United States. Upon consummation of
the proposed Exchange in accordance with the terms of the Indenture, the
beneficial interest issued will be subject to the restrictions on transfer
enumerated in the Restricted Security Legend printed on the relevant Restricted
Global Note and in the Indenture and the Securities Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

 

[Insert Name of Owner] By:  

 

Name:   Title:  

Dated:                     

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SUPPLEMENTAL INDENTURE

MARINA DISTRICT FINANCE COMPANY, INC.

MARINA DISTRICT DEVELOPMENT COMPANY, LLC

and

the Guarantors named herein

 

 

9  1/2 % SENIOR SECURED NOTES DUE 2015

9  7/8 % SENIOR SECURED NOTES DUE 2018

 

 

 

 

FORM OF SUPPLEMENTAL INDENTURE

DATED AS OF                  ,         

 

 

U.S. BANK NATIONAL ASSOCIATION,

Trustee

 

 

 

I-1



--------------------------------------------------------------------------------

This SUPPLEMENTAL INDENTURE, dated as of              ,          is by and among
Marina District Finance Company, Inc., a New Jersey corporation (“MDFC” or the
“Company”), Marina District Development Company, LLC (“MDDC”) each of the
parties identified under the caption “Guarantors” on the signature page hereto
(together with MDDC, the “Guarantors”) and U.S. Bank National Association, as
Trustee.

RECITALS

WHEREAS, MDDC, MDFC and the Trustee entered into an Indenture, dated as of
August 6, 2010 (the “Indenture”), pursuant to which MDFC issued $400 million in
principal amount of 9 1/2% Senior Secured Notes due 2015 (the “2015 Notes”) and
$400 million in principal amount of 9 7/8% Senior Secured Notes due 2018 (the
“2018 Notes” and, together with the 2015 Notes, the “Notes”)

WHEREAS, Section 9.01(d) of the Indenture provides that the Company, the
Guarantors and the Trustee may amend or supplement the Indenture in order to add
Guarantors pursuant to Section 4.18 thereof, without the consent of the Holders
of the Notes; and

WHEREAS, all acts and things prescribed by the Indenture to make this
Supplemental Indenture a valid instrument legally binding on the Company, the
Guarantors and the Trustee, in accordance with its terms, have been duly done
and performed;

NOW, THEREFORE, in compliance with the provisions of the Indenture and in
consideration of the above premises, the Company, the Guarantors and the Trustee
covenant and agree for the equal and proportionate benefit of the respective
Holders of the Notes as follows:

1. This Supplemental Indenture is supplemental to the Indenture and does and
shall be deemed to form a part of, and shall be construed in connection with and
as part of, the Indenture for any and all purposes.

2. This Supplemental Indenture shall become effective immediately upon its
execution and delivery by each of the Company, the Guarantors and the Trustee.

3. From this date, in accordance with Section 8 and by executing this
Supplemental Indenture, the Guarantors whose signatures appear below are subject
to the provisions of the Indenture to the extent provided for in Article 10
thereof.

4. Except as specifically modified herein, the Indenture and the Notes are in
all respects ratified and confirmed (mutatis mutandis) and shall remain in full
force and effect in accordance with their terms with all capitalized terms used
herein without definition having the same respective meanings ascribed to them
as in the Indenture.

5. Except as otherwise expressly provided herein, no duties, responsibilities or
liabilities are assumed, or shall be construed to be assumed, by the Trustee by
reason of this Supplemental Indenture. This Supplemental Indenture is executed
and accepted by the Trustee subject to all the terms and conditions set forth in
the Indenture with the same force and effect as if those terms and conditions
were repeated at length herein and made applicable to the Trustee with respect
hereto.

6. No past, present or future director, officer, employee, incorporator,
stockholder, partner, member or joint venturer of the Company or any Guarantor
(including without limitation MDHC and its members), as such, shall have any
liability for any obligations of the Company or any Guarantor under the Notes,
any Note Guarantees, the Indenture or this Supplemental Indenture or for any
claim based on,

 

I-2



--------------------------------------------------------------------------------

in respect of, or by reason of, such obligations or their creation. Each Holder
of the Notes by accepting a Note waives and releases all such liability. The
waiver and release are part of the consideration for issuance of the Notes.

7. NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT
TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

8. The parties may sign any number of copies of this Supplemental Indenture.
Each signed copy shall be an original, but all of such executed copies together
shall represent the same agreement.

[NEXT PAGE IS SIGNATURE PAGE]

 

I-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first written above.

 

MARINA DISTRICT FINANCE COMPANY, INC. By:  

 

Name:   Title:   MARINA DISTRICT DEVELOPMENT COMPANY, LLC By:   MARINA DISTRICT
DEVELOPMENT HOLDING CO., LLC, a New Jersey limited liability company Its:   Sole
Member and Manager   By:   BOYD ATLANTIC CITY, INC., a New Jersey corporation  
Its:   Managing Member     By:  

 

    Name:       Title:   [EACH GUARANTOR SUBSIDIARY] By:  

 

Name:   Title:  

U.S. BANK NATIONAL ASSOCIATION,

    as Trustee

By:  

 

Name:   Title:  

 

I-4